Exhibit 10.1

 

CONFIDENTIALITY NOTICE:  This agreement is confidential to Accenture and VIA
NET.WORKS

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED BY {*****}. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

MASTER SERVICES AGREEMENT

 

 

DATED 30th July 2003

 

VIA NET.WORKS, INC.

 

and

 

ACCENTURE LLP

 

 

ACCENTURE

 

London

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

PART A - INTERPRETATION

1.

Interpretation

PART B - STRUCTURE, SCOPE, TERM, EMPLOYEES AND GOVERNANCE

2.

Structure and Scope

3.

Term

4.

Employees

5.

Governance

PART C - SERVICES

6.

Operational Services

7.

Project Services

8.

Not Used

9.

Charges, Invoicing and Payment

PART D - CLIENT AND SERVICE PROVIDER OBLIGATIONS

10.

Responsibilities and Dependencies

11.

Client Assets

12.

NOT USED

13.

Regulatory Compliance

14.

Security Requirements

15.

Health and Safety

16.

Business Continuity and Contingency Plan

17.

Change Control

18.

Regulatory Change

19.

Records and Rights to Audit

20.

Confidentiality

21.

Key Personnel

22.

Non-Solicitation

23.

Intellectual Property

24.

Use of Client Data

25.

Intellectual Property Indemnity

26.

Representations and Warranties

PART E - LIABILITY

27.

Force Majeure

28.

Limitations of Liability and Excuse

PART F - TERMINATION

29.

Termination

30.

Exit Plan and Consequences of Termination

PART G - MISCELLANEOUS

31.

Announcements

32.

Assignment and Subcontractors

33.

Notices

34.

Whole Agreement

35.

Disputes

36.

General

37.

Governing Law and Jurisdiction

 

Master Services Agreement – Execution Copy

Issue Date 29/07/03

 

2

--------------------------------------------------------------------------------


 

Schedules

 

1.

Operational Services, Project Services and Retained Services

2.

Principles for Service Level Agreements

3.

Client Responsibilities

4.

Client Group

5.

Charges and Payment Terms

6.

Service Provider Assumptions

7.

Governance Structure

8.

Key Personnel

9.

Termination Assistance

10.

Employees

11.

Data Protection

 

 

Appendices

 

Appendix 1 - Transition Plan

Appendix 2 - Not Used

Appendix 3 - Security Policy and Standards

 

3

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 30th July 2003

 

BETWEEN:

 

(1)           VIA NET.WORKS, INC., a company registered under the laws of the
State of Delaware (FEIN number 84-1412512), whose registered office is at 2711
Centerville Road, Suite 400 Wilmington, DE 19808 (Client); and

 

(2)           ACCENTURE LLP, an Illinois general partnership registered as a
limited liability partnership with offices at 1661 Page Mill Road, Palo Alto, CA
94304,USA (Service Provider).

 

BACKGROUND

 

(A)          Client carries on business as a provider of managed internet
services and other related services.  It currently provides its finance and
administration services in-house and for and within its Affiliates.

 

(B)           Service Provider is a leading provider of global management and
technology services.

 

(C)           Service Provider has agreed to provide Client and the Client Group
with transaction processing for Client’s finance function, involving accounts
payable, accounts receivable, general accounting (such as cash and banking
services).  These services include services that Client currently provides to
itself.

 

(D)          The services will be provided to Client and the Client Group from,
and received by Client and the Client Group in, a number of countries.

 

(E)           Client and the Client Group will grant Service Provider and its
Affiliates access to certain assets (including hardware and software licences)
currently used by Client and the Client Group to provide services to themselves.

 

 (F)          Service Provider will provide the services to Client and Client
Group using proprietary service management processes and tools.

 

PART A - INTERPRETATION

 

1.             INTERPRETATION

 

1.1           In this agreement:

 

Acceptance Criteria means, for any Project Services, the acceptance criteria
specified in the applicable Project Work Package;

 

Acceptance Procedure means, for any Project Services, the procedure for
satisfying the Acceptance Criteria specified in the applicable Project Work
Package;

 

Acceptance Procedure Period means, for any Project Services, the period for the
Acceptance Procedure specified in the applicable Project Work Package;

 

Affiliate means in relation to an entity any company, partnership or other
entity which from time to time Controls, is Controlled by or is under the common
Control

 

4

--------------------------------------------------------------------------------


 

with that party.  For these purposes Control means the beneficial ownership of
more than 50 per cent. of the issued share capital or the legal power to direct
or cause the direction of the general management of the company, partnership or
other entity in question; and Controls shall be construed accordingly;

 

Assets means the hardware and software and Intellectual Property Rights owned or
leased by Client, or licensed by a Third Party or an Affiliate of Client to
Client, and required for the provision of the Operational Services, including
hardware and software and Intellectual Property Rights used by or on behalf of
Client in the provision of services equivalent to the Operational Services
immediately prior to the Commencement Date (unless the parties agree that these
are not, or are no longer, required by Service Provider);

 

Business Continuity and Contingency Plan means Client’s plan for the continued
operation of Client Business in the event of a business interruption event or
disaster event, as in existence at the Commencement Date and notified to Service
Provider prior to the Commencement Date or as implemented thereafter in
accordance with Clause 16 and amended from time to time through Change Control;

 

Business Day means a day (other than Saturday or Sunday) on which banks are open
for general business in London;

 

Change has the meaning given to that term in clause 17;

 

Change Control means the procedure for changes to this agreement and any
Services as set out in clause 17;

 

Change Control Note has the meaning given to that term in clause 17.3;

 

Change Proposal has the meaning given to that term in clause 17.2;

 

Change Request means any written request by either party for a change pursuant
to Change Control;

 

Charges means the charges payable by Client for the provision of the Services as
set out in Schedule 5;

 

Client Business means the business of Client, being the provider of managed
internet services and other related services;

 

Client Data means all data, information, text, drawings or other materials of
Client that are used, delivered, compiled or processed  by Service Provider in
the provision of the Services;

 

Client Group means the Affiliates of Client for which certain Services shall be
provided as set forth in Schedule 4;

 

Client Operating Services means the services Client will provide to Service
Provider to enable Service Provider to provide the Services to Client, as agreed
between the parties during the Transition Period and/or as set out in
Schedule 3;

 

Client Responsibilities means the responsibilities of Client described in clause
10 and Schedule 3;

 

5

--------------------------------------------------------------------------------


 

Commencement Date(s) means 12.01 a.m. on  1 July 2003;

 

Confidential Information has the meaning given to that term in clause 20;

 

Contract Year means the 12 month period starting on January 1, 2004 and each
succeeding 12 month period;

 

Countries means the countries set out in Schedule 4 and any other countries or
regions agreed in writing between the parties from time to time; and Country
means one of them;

 

Data Protection Directives means the European Union Directive entitled
“Directive 95/46/EC of the European Parliament and of the Council of 24th
October 1995 on the protection of individuals with regard to the processing of
personal data and on the free movement of such data” and the European Union
Directive entitled “Directive 97/66/EC concerning the processing of personal
data and the protection of privacy in the telecommunications sector”;

 

Data Protection Legislation means any legislation in force from time to time in
which implements the Data Protection Directives and is applicable to the
provision of the Services pursuant to this agreement;

 

Data Subject means a natural person who can be identified, directly or
indirectly, in particular by reference to an identification number or one or
more factors specific to his/her physical, physiological, mental, economic,
cultural or social identity.

 

Employment Regulations means the Acquired Rights Directive 77/187/EEC (as
amended) and any legislation implementing the provisions of that Directive as
amended from time to time in the UK and other Countries and any similar
legislation in the Czech Republic;

 

Executable Code means computer programs and/or data which can be interpreted and
acted upon by a hardware platform/operating system without the need for any
external modification;

 

Exit Plan means the plan for the orderly transition of the Services from Service
Provider to Client or a Replacement Supplier in the event of termination of this
agreement, as agreed between the parties in accordance with clause 30.1;

 

Force Majeure Event has the meaning given to that term in clause 27.1;

 

Go-Live Date means the date for each Country as specified “Go-Live” in clause 4
of Appendix 1.

 

Governance Structure means the structure for managing and monitoring the
performance of this agreement and the on-going relationship between the parties,
as detailed in Schedule 7;

 

Initial Term means January 1, 2004 through December 31, 2006;

 

Intellectual Property Rights means:

 

6

--------------------------------------------------------------------------------


 

(a)           copyright, patents, database rights, rights in know-how and
confidential information, and rights in trade marks and designs (whether
registered or unregistered);

 

(b)           applications for registration and the right to apply for
registration, for any of the above; and

 

(c)           all other intellectual property rights and equivalent or similar
forms of protection existing anywhere in the world.

 

Joint Review Board has the meaning given to that term in Schedule 7;

 

Key Performance Indicators has the meaning given to that term in Schedule 2;

 

Losses suffered by a party means any liabilities, obligations, losses, damages,
fines, penalties, judgments, costs or expenses (including, without limitation,
reasonable legal costs and expenses [including those arising under clause28.2])
of any kind or nature that may be imposed on or incurred by that party;

 

Management Services means the services described in Part 1 of Schedule 1;

 

Nominated Representative has the meaning given to that term in Schedule 7;

 

Operating Level Agreements means the agreements which specify operating level
metrics, operating level targets and the way in which operating level
performance is measured for the Client Operating Services, as agreed between the
parties during the Transition Period;

 

Operational Deliverables means any and all materials created by or on behalf of
Service Provider or the Subcontractors in connection with the performance of the
Operational Services which may include, without limitation, Software, documents,
services, reports, processes, designs, methods, System, System Designs, System
Documentation and day-to-day reports prepared for Client or any other
information, equipment or materials, but excluding the Service Provider Software
and the Service Provider Tools and Methodologies;

 

Operational Services means the services described in Part 1 of Schedule 1;

 

Personal Data means all data and other information about or pertaining to Client
employees or individuals who are customers which is processed by Service
Provider and/or the Subcontractors in connection with the provision of the
Services, whether that data or information is in oral, visual or written form or
is recorded in any other medium. For the purposes of this definition, processing
has the meaning given to that term by the Data Protection Legislation and
processed shall have a corresponding meaning;

 

Project means a project to perform certain services agreed to be provided by
Service Provider to Client in accordance with the terms of this agreement and
the applicable Project Work Package;

 

Project Deliverables means any and all materials created by or on behalf of
Service Provider or the Subcontractors for or as a result of a Project which may
include, without limitation, Software, documents, services, reports, processes,
designs, methods, System, System Designs, System Documentation or any other
information,

 

7

--------------------------------------------------------------------------------


 

equipment or materials but excluding the Service Provider Software, the Service
Provider Tools and Methodologies and the Operational Deliverables;

 

Project Services means the performance by Service Provider of the services in
relation to Projects and described in Part 2 of Schedule 1;

 

Project Services Charges means the charges payable by Client for the relevant
Project Services as set out in the applicable Project Work Package;

 

Project Work Package means the agreement between Service Provider and Client for
the performance of a Project, or a discrete phase or part of a Project, by
Service Provider for Client;

 

Regulator means any body having regulatory or supervisory authority over any
part of Client Business;

 

Regulatory Change means any change in law, enactment order, regulation,
regulatory policy or guideline which impacts on the performance of the Services;

 

Replacement Services means any services in whole or in part which are
substantially similar to any of the Services and which Client or its Affiliates
either undertake itself or themselves or Client procures in substitution for any
of the Services in whole or in part following the termination of this agreement,
whether those services are provided by Client internally and/or by any Third
Party;

 

Replacement Supplier means any Third Party service provider of Replacement
Services appointed by Client from time to time;

 

Restraining Event has the meaning given to that term in clause 11.3;

 

Retained Intellectual Property means all Intellectual Property Rights owned by
Client or any member of the Client Group and used by Service Provider or any
Affiliate of either of them in connection with provision of the Services;

 

Retained Services means the services to be retained, carried out and provided by
Client, as set out in Schedule 1;

 

Security Policy and Standards means Client’s security policy and guidelines set
out in Appendix 3 and as amended from time to time through Change Control;

 

Service Level Agreements means the service level agreements for Operational
Services agreed under clause 6.5;

 

Service Level Metric means a measure of the quality of all or part of the
Operational Services, such as:

 

(a)           the availability of a particular service;

 

(b)           the volume of a particular type of transaction which is able to be
processed within a specified period of time; and

 

(c)           responsiveness of a service;

 

8

--------------------------------------------------------------------------------


 

Service Level Performance means the level of performance of the Operational
Services, measured in terms of the Service Level Metrics for those Operational
Services, in a particular time period;

 

Service Provider Group means Service Provider and its Affiliates;

 

Service Provider Key Personnel means the people set out in Schedule 8, as
amended from time to time in accordance with clause 21;

 

Service Provider Personnel means all employees, agents, consultants and
contractors of Service Provider and/or of any Subcontractor that are engaged in
the provision of Services from time to time;

 

Service Provider Software means all Software:

 

(a)           in which the Intellectual Property Rights are owned by Service
Provider and/or any Subcontractor as at the date of this agreement; or

 

(b)           which is developed by or for Service Provider or any Subcontractor
independently of this agreement; or

 

(c)           which Service Provider or any Subcontractor can reasonably
demonstrate was developed at its sole cost,

 

(excluding any Service Provider Tools and Methodologies) and which is used by or
for Service Provider and/or any Subcontractor in the provision of the
Operational Services and/or the Project Services;

 

Service Provider Tools and Methodologies means all methodologies, Software
development tools, ideas, methods, processes, templates, reports, concepts and
techniques and other materials (including any enhancements thereto) owned by or
licensed to Service Provider (other than by Client) and used by or for Service
Provider and/or any Subcontractor (a) in the development of Operational
Deliverables and/or the Project Deliverables, and/or (b) in the provision of the
Operational Services and/or Project Services and/or (c) internally by or for
Service Provider and/or any Subcontractor;

 

Services means the Operational Services, the Project Services and other services
agreed to be provided by Service Provider to Client under this agreement;

 

Significant Business Event means any change in the size, business or structure
of Client which will significantly change Client’s requirements for Services
including, without limitation:

 

(a)           the purchase or sale, or similar acquisition or disposition of
another company (or other entity) or business by Client; or

 

(b)           the restructuring or re-organisation of Client; or

 

(c)           a merger, consolidation or other similar business combination
involving Client and an unaffiliated entity; or

 

(d)           the commencement of a new business, or material change to the
existing business (or method of carrying on that business), by Client.

 

9

--------------------------------------------------------------------------------


 

Software means computer programs and/or data in Executable Code and Source Code
form, together with any technical information and documentation necessary for
the use of such programs and/or data;

 

Source Code means computer programs and/or data in human-readable form and on
suitable media in such form that it can be translated or interpreted into
equivalent Executable Code together with all technical information and
documentation necessary for the use, reproduction, modification and enhancement
of such programs and/or data;

 

Subcontract means any contract or agreement between Service Provider and any
person, whereby that party agrees to provide, the Services or any part of them,
or information technology facilities or information technology services used in
the provision of the Services or any part of them;

 

Subcontractor means a subcontractor of Service Provider engaged by Service
Provider under a Subcontract;

 

Supervisory Authority means the United Kingdom Information Commissioner or any
other relevant data protection authority in the United Kingdom from time to time
appointed or their equivalent in any other Country;

 

System means the hardware, firmware, equipment, Software and other electronic,
computer and telecommunications devices and equipment supplied and/or developed
and/or used by Service Provider and/or any Subcontractor for the provision of
the Services;

 

System Designs means designs showing the overall structure and material
components of any System;

 

System Documentation means all documentation relating to each System and/or
which has been or is otherwise developed in the provision of the Services
(including, but not limited to, any modifications or enhancements made to such
documentation in the course of such Services);

 

Termination Assistance means the termination transition services to be provided
by Service Provider under the Exit Plan;

 

Termination Period means (i) the period of 6 months where notice to terminate is
given under clause 27.4, 29.1, 29.2 or 29.4commencing on the date specified in
clause 30.4 or (ii) or the applicable time frame set forth in clause 29.5 when
notice the terminate is provided thereunder;

 

Third Party means any person or entity which is not a party to this agreement
excluding as Third Parties any Affiliates of either party;

 

Third Party Software means Software in which the Intellectual Property Rights
are owned by a Third Party and which is used by Service Provider and/or any
Subcontractor in the provision of the Services;

 

Transition Period means the period from the Commencement Date until 31
December 2003;

 

10

--------------------------------------------------------------------------------


 

Transition Plan means the plan set out in Appendix 1 describing the methods for
(a) the provision and measurement of Operational Services in accordance with
clause 6.5(a), (b) the review of the Business Continuity and Contingency Plan
(if any) in accordance with clause 16.2, and (c) the preparation of an Exit Plan
in accordance with clause 30.1;

 

Use means the ability to load, execute, store, transmit, display, copy, amend,
modify, and enhance.

 

1.2           In this agreement:

 

(a)           the singular includes the plural and vice versa; and

 

(b)           references to a person include a body corporate and an
unincorporated association of persons.

 

1.3           In this agreement any reference, express or implied, to an
enactment, includes references to:

 

(a)           that enactment as re-enacted, amended, extended or applied by or
under any other enactment (before, on or after the date of this agreement);

 

(b)           any enactment which that enactment re-enacts (with or without
modification); and

 

(c)           any subordinate legislation made (before, on, or after the date of
this agreement) under that enactment, as re-enacted, amended or extended or
applied as described in paragraph (a), or under any enactment referred to in
paragraph (b);

 

and enactment includes any statutory laws, legislation and regulations in any
jurisdiction.

 

1.4           The headings in this agreement do not affect its interpretation.

 

1.5           If there is any conflict or inconsistency between:

 

(a)           the terms of the general provisions in this agreement and any
Schedule or Appendix, the general provisions in this agreement will prevail
(unless explicitly stated in the relevant Schedule or Appendix that the
intention is for that Schedule or Appendix (or part of it) to override the
general provisions of this agreement); or

 

(b)           the terms of the general provisions in this agreement, any
Schedule or Appendix and the terms of a Project Work Package, the terms of the
Project Work Package will prevail (if explicitly stated in the relevant Project
Work Package that the intention is for the Project Work Package to override the
general provisions of this agreement) otherwise the agreement or applicable
Schedule or Appendix will prevail).

 

1.6           The Schedules and Appendices and each Project Work Package form
part of this agreement and references to “this agreement” include its general

 

11

--------------------------------------------------------------------------------


 

provisions, Schedules and Appendices and each Project Work Package, as amended
from time to time by agreement of the parties (including by means of Change
Control).

 

PART B - STRUCTURE, SCOPE, TERM, EMPLOYEES AND GOVERNANCE

 

2.             STRUCTURE AND SCOPE

 

2.1           This agreement covers the provision of the Services (and related
arrangements) by Service Provider to Client and the Client Group.

 

2.2           The scope of the Services to be provided by Service Provider is
described in Schedule 1.

 

3.             TERM

 

3.1           This agreement will commence on the Commencement Date and will
continue unless and until terminated in accordance with the provisions of this
agreement.  Such termination is without prejudice to the provisions of this
agreement which are expressed to survive any such termination.

 

4.             EMPLOYEES

 

4.1           Each party will perform and discharge all its obligations in
accordance with Schedule 10.

 

5.             GOVERNANCE

 

The parties will manage this agreement and the Services in accordance with the
Governance Structure.  The parties will ensure that the various committees
established under the Governance Structure are empowered to make appropriate
decisions to the obligations set forth in Schedule 7.

 

PART C - SERVICES

 

6.             OPERATIONAL SERVICES

 

6.1           Service Provider will provide the Operational Services to Client
in accordance with this agreement.

 

6.2           The extent to which the Operational Services are to be provided to
the Client Group is described in Schedule 1.

 

6.3           During the Transition Period, Service Provider will provide each
of the Operational Services for each member of the Client Group at a level at
least as consistent to that which was being performed by or on behalf of Client
in respect of that Operational Service on average in the 12 months immediately
prior to the Commencement Date. Thereafter Service Provider will provide each of
the Operational Services in accordance with the Service Level Performance as
agreed in the Transition Plan which shall at a minimum be consistent with the
principles set forth in Schedule 2.

 

6.4           Service Provider will be the sole and exclusive supplier of the
Operational Services to Client to the extent such Operational Services are
agreed in

 

12

--------------------------------------------------------------------------------


 

Schedule 1 as of the Commencement Date for a member of the Client Group during
the term of this agreement.

 

6.5           During the Transition Period, the parties will perform their
respective obligations as set out in the Transition Plan and will:

 

(a)           measure the Service Level Performance under clause 6.3 and
following that measurement exercise, endeavour to agree Service Level Agreements
for the Operational Services that reflect the principles set out in Schedule 2;

 

(b)           develop and agree Operating Level Agreements; and

 

(c)           review (and will review regularly during the term of this
agreement) the information and assumptions contained in Schedule 6 and where
appropriate agree and make any necessary amendments to this agreement.

 

6.6           The parties may amend the Operational Services from time to time,
including adding any new services, as agreed through Change Control, and will
use reasonable endeavours to promptly agree as applicable amendments to the
relevant Service Level Agreements and the Operating Level Agreements through
Change Control.  The parties will keep the Service Level Agreements and the
Operating Level Agreements under regular review through the Service Delivery
Review meetings set out in Schedule 7.

 

6.7           Service Provider will measure Service Level Performance against
the agreed Service Level Agreements and Client’s performance against the agreed
Operating Level Agreements and report to Client on a regular basis in accordance
with the principles set forth in Schedule 2.

 

6.8           Service Provider will co-operate and liaise with Client and
co-operate with all other suppliers of related services to Client to the extent
reasonably necessary to facilitate the provision of the Operational Services to
Client.

 

6.9           Service Provider will assume responsibility for the management of
all Service Provider Personnel and the acts and omissions of all Subcontractors
in the provision of the Services.

 

6.10         Where Service Provider uses its own personnel in the provision of
the Services, Service Provider will ensure that those personnel are suitable,
appropriately qualified, appropriately experienced and competent personnel in
the provision of the Services.

 

6.11         Where any agreed Service Level Agreement includes Key Performance
Indicators and Service Provider fails to meet any Key Performance Indicator,
Service Provider will:

 

(a)           as part of its obligation to provide the Operational Services, use
all reasonable endeavours to correct the fault which caused the failure to meet
the Key Performance Indicator at its own cost;

 

(b)           arrange such additional resources as are reasonable and necessary
to perform the Operational Services in accordance with the Key

 

13

--------------------------------------------------------------------------------


 

Performance Indicator(s) taking into account the circumstances at the time; and

 

(c)           Provide credits and/or refunds as agreed by the parties in
accordance with the principles set forth in Schedule 2.

 

7.             PROJECT SERVICES

 

7.1           The parties may from time to time agree upon Projects to be
undertaken by Service Provider.  All of these Projects will require Project Work
Packages.

 

7.2           As agreed by the parties, Service Provider will prepare detailed
Project Work Packages in respect of each Project and submit those Project Work
Packages to Client for review.  The parties will promptly discuss and agree the
content of the Project Work Packages (including the Project Services and the
Charges for the Project Services) and, on agreement, Service Provider will
perform the Project Services in accordance with the terms of the Project Work
Packages and this agreement.

 

7.3           If the parties fail to reach an agreement on any issues related to
finalizing a Project Work Package, either party may escalate the matter for
resolution in accordance with Schedule 7.

 

7.4           Service Provider is entitled to charge a reasonable fee for
preparing the Project Work Packages in accordance with Schedule 5.

 

7.5           Client will ensure that it commits appropriate resources to
undertake the Client Responsibilities to facilitate the completion and
implementation of all Projects.

 

8.             NOT USED

 

9.             CHARGES, INVOICING AND PAYMENT

 

9.1           Client will pay Service Provider the Charges in accordance with
the pricing mechanisms and procedures set out in Schedule 5.

 

9.2           In respect of any Project Work Package, Client will pay Service
Provider the Charges as set out in the applicable Project Work Package.

 

9.3           If a Significant Business Event occurs during the term of this
agreement the parties will use all reasonable endeavours to determine whether
that Significant Business Event will have an effect or impact on the human
and/or other resources and assets which would be required by Service Provider,
and the amount of any or indirect costs or expenses which would be incurred by
Service Provider, to perform the Services.  The parties agree to adjust, through
Change Control, the Charges to reflect the effect or impact, if any, caused by
the Significant Business Event.

 

9.4           Service Provider will invoice the Charges to Client in accordance
with Schedule 5.  Invoices will include an allocation of the Charges by Country
and each Affiliate and sufficient detail and information to enable the accuracy
of the invoice to be verified.

 

14

--------------------------------------------------------------------------------


 

9.5           Client will make payment to Service Provider at the address
specified in the invoice and in the manner agreed in Schedule 5.

 

9.6           Notwithstanding clause 9.5 but subject to clause 9.7, if Client
has a dispute in respect of any invoice (in whole or in part) Client will,
provided that it has notified the disputed amount and the nature of the dispute
to Service Provider prior to the due date for payment of the relevant invoice,
be entitled to withhold payment of the sum in dispute but will pay the
undisputed portion.  The parties will negotiate in good faith to resolve the
dispute.  Failing resolution within five Business Days after receipt by Service
Provider of Client’s notification, the dispute will be referred immediately to
dispute resolution in accordance with Schedule 7.  Any adjustment to invoiced
amounts arising as a result will be reflected, so far as practicable, in Service
Provider’s next invoice to Client.

 

9.7           Where an invoice the subject of dispute relates to services being
provided by a Third Party supplier, and payment of the Third Party supplier is
critical to ensure that the Third Party supplier continues to provide services
in order to avoid a material disruption to the provision of the Operational
Services, Service Provider may pay the relevant Third Party supplier and Client
will reimburse Service Provider for that payment (through the Charges or
otherwise).  Such payment will not prevent Client from subsequently disputing
any of these Charges enforcing any of the provisions of this agreement.

 

9.8           All sums payable by Client to Service Provider under this
agreement will be exclusive of value added tax and other indirect or consumptive
taxes (if any) which will be paid, in addition to those sums, by Client on issue
by Service Provider of a valid tax invoice at the rate and in the manner for the
time being prescribed by law.

 

9.9           This clause has been intentionally deleted.

 

9.10         If there are any particular tax issues in respect of this
agreement, the parties will use their respective reasonable endeavours to
mitigate any adverse tax effect on either party, provided that nothing in this
clause 9 will require either party to prejudice its own tax position or any of
its rights or remedies under this agreement.

 

9.11         Without prejudice to its other rights and remedies, if any
undisputed sum due for payment under this agreement is not paid on the due date
or if any disputed sum, which is withheld by Client in accordance with clause
9.6, is subsequently determined to have been properly invoiced, Service Provider
will be entitled to charge, and Client will pay, interest on the unpaid amount
from the due date to the date of actual payment calculated on a monthly basis at
the rate per annum of 2 per cent. above Barclays Bank plc’s base rate for the
time being.   If it is determined that Client has been overcharged in respect of
any invoice that has been paid by Client, Service Provider will repay to Client
the amount which should not have been invoiced together with interest on that
amount from the date of payment by Client to the date of repayment by Service
Provider at the rate of interest referred to in this clause 9.11.

 

15

--------------------------------------------------------------------------------


 

9.12         Any service credits owed to Client pursuant to a Service Level
Agreement will be credited in accordance with Schedule 5.

 

PART D - CLIENT AND SERVICE PROVIDER OBLIGATIONS

 

10.          RESPONSIBILITIES AND DEPENDENCIES

 

10.1         Service Provider will perform its responsibilities set out in this
agreement, including, in particular, Schedule 1, the Service Level Agreements
and the Exit Plan.  Client acknowledges that Service Provider’s ability to
perform its responsibilities may be impacted by the Client’s failure to perform
its obligations under this clause 10.  In such case, Client acknowledges that
Service Provider’s shall be excused from its failure to perform to the extent
that such failure is dependent upon the Client’s performance of its obligations
under this Agreement.

 

10.2         Client will perform its responsibilities set out in this agreement,
including, in particular, Schedule 3 and in the Operating Level Agreements.

 

10.3         Client is responsible for, and will perform, the Retained Services.

 

10.4         Notwithstanding that the Service Provider will provide the
Operational Services from its own premises, if Service Provider Personnel are
required to work on the Client’s or any Client Group premises from time to time,
the Client will procure that such personnel are provided with suitable office
accommodation and services access to computing facilities required by Service
Provider to fulfil its obligations under this agreement.  The Client is
responsible for the provision of suitable environmental conditions, including
electrical supplies, at such premises.

 

10.5         Service Provider will notify Client as soon as reasonably
practicable after it becomes aware of any failure or likely failure by Client to
perform the Client Responsibilities and Client will promptly remedy that
failure.

 

11.          CLIENT ASSETS

 

11.1         Client grants Service Provider, and will procure that any relevant
Affiliate or Third Party grants Service Provider, the right to use the Assets as
set forth in Schedule 3 or as agreed during the Transition Period.

 

11.2         Client will, at its cost, execute and do (or, to the extent that it
is reasonably able, procure to be executed and done by any other necessary
party) all such deeds, documents, acts and things as Service Provider may from
time to time reasonably require in order to acquire for Service Provider the
right described in clause 11.1.

 

11.3         Without prejudice to any other provision of this clause 11 if, at
any time following the Commencement Date, a Third Party succeeds in restraining,
or Service Provider reasonably believes that a Third Party is reasonably likely
to restrain, Service Provider or any of the Subcontractors from using any of the
Assets (a Restraining Event), Service Provider will promptly raise the matter
with Client and the parties will promptly negotiate a solution, including
jointly with that Third Party, to enable Service Provider and the Subcontractors
to use the relevant Assets.  The one-off and ongoing amounts

 

16

--------------------------------------------------------------------------------


 

agreed to be paid to the Third Party and any reasonable costs incurred by
Service Provider in obtaining a valid licence from the Third Party or, if that
licence cannot be obtained, in replacing the relevant Assets (including by
purchasing new replacement items) will be borne by Client.

 

12.          NOT USED

 

13.          REGULATORY COMPLIANCE

 

13.1         Client will be responsible, unless otherwise agreed in writing by
the parties, for all communications and correspondence with any Regulator in
relation to this agreement, and Service Provider will direct all enquiries from
any Regulator relating to this agreement to Client unless otherwise agreed in
writing by the parties.

 

13.2         Service Provider will promptly provide Client with any information
reasonably requested by Client for the purpose of complying with any applicable
law, statutory and regulatory requirements.

 

13.3         Client will promptly provide Service Provider with any information
reasonably required by Service Provider which is in Client’s possession and
provide all reasonable assistance requested by Service Provider for the purpose
of complying with applicable law, statutory and regulatory requirements
including in connection with any investigation or review by, or decision of, a
Regulator which could impact adversely on the provision of the Services by
Service Provider.

 

13.4         Pursuant to instructions provided by Client (unless there is a
statutory obligation to do so), Service Provider will allow any Regulator and
its authorised representatives audit and access rights to premises, employees
and relevant records lawfully required by the Regulator in the course of
carrying out the Regulator’s regulatory functions for a period of 10 days (or
such longer period as Service Provider and the Regulator may agree).

 

13.5         Client acknowledges that Economic and Monetary Union preparation
and compliance, both generally and in relation to particular systems and
processes, is a matter that remains Client’s responsibility.

 

13.6         Client and Service Provider will comply with all applicable laws
and regulations.

 

13.7         Client acknowledges that Service Provider’s services do not include
the provision of legal, financial or investment advice.

 

14.          SECURITY REQUIREMENTS

 

14.1         Service Provider will not wilfully or negligently carry out any act
or make any omission which has or could reasonably be expected to have an
adverse impact on the security of the Services or to the security of the Client
Group.

 

14.2         Without limiting Service Provider’s obligations under this
agreement, Service Provider will comply and procure that the Subcontractors and
each of the Service Provider Personnel comply, with:

 

17

--------------------------------------------------------------------------------


 

(a)           the Security Policy and Standards;

 

(b)           all reasonable site-specific security requirements generally
applicable to the Client Premises, as are notified to Service Provider by Client
in writing from time to time;

 

(c)           Service Provider’s own internal security standards; and

 

(d)           any security requirements specified in any relevant Project Work
Package.

 

14.3         Service Provider will co-operate with any investigation of Client’s
systems or the Client Premises relating to security which is carried out by or
on behalf of Client, including providing any information or material in its
possession or control, to the extent reasonably requested by Client.  To the
extent that Service Provider will incur additional costs in respect of that
co-operation, Service Provider may raise a Change Request in respect of that
additional work, which must not be unreasonably refused or delayed by Client.

 

15.          HEALTH AND SAFETY

 

15.1         Service Provider will use reasonable endeavours to comply and
procure that the Subcontractors and each of the Service Provider Personnel
comply with all Client’s health and safety policies and procedures (as notified
to Service Provider by Client in writing from time to time) whilst on any Client
Premises.  Service Provider will comply and procure that the Subcontractors and
each of the Service Provider Personnel comply with all applicable health and
safety regulations and Service Provider’s health and safety policies and
procedures while performing the Services at its Premises.

 

15.2         Service Provider will notify Client of any health and safety
hazards (including anything which might cause death or any form of injury to any
person) of which Service Provider becomes aware in connection with the
performance of the Services.

 

15.3         Client will notify Service Provider of any health and safety
hazards of which Client becomes aware and which may exist or arise at the Client
Premises and which may affect Service Provider.  Service Provider will draw
these hazards to the attention of those Service Provider Personnel and
Subcontractors engaged in the performance of the Services at the Client Premises
as soon as practicable and will instruct those persons in connection with any
necessary associated safety measures.

 

15.4         If either party’s premises fail to comply with any applicable laws
or regulations, that party will promptly take all action necessary to remedy the
failure and ensure full compliance.

 

16.          BUSINESS CONTINUITY AND CONTINGENCY PLAN

 

16.1         Service Provider will continue to maintain and test the Business
Continuity and Contingency Plan (if any) that Client has in place at the
Commencement Date or established thereafter in accordance with Clause 16.2 as
amended from time to time in accordance with Change Control in accordance with
Client’s usual procedures and frequency (subject to a maximum of two times

 

18

--------------------------------------------------------------------------------


 

per year) for maintenance and testing.  Service Provider will not, unless
otherwise agreed, be responsible for the adequacy or completeness of the
Business Continuity and Contingency Plan.

 

16.2         During the Transition Period Service Provider will review the
Business Continuity and Contingency Plan (if any) and make general
recommendations for improvement, in either or both of the terms of, or the
procedures for maintaining and testing, the Business Continuity Plan.  If no
Business Continuity and Contingency Plan exists, Service Provider will make
general recommendations for the preparation of one.  If, as a result of those
recommendations or otherwise, Client wishes to make changes to, or (if none
exists) prepare, the Business Continuity and Contingency, Client may request
those changes or the preparation by making a Change Request under clause 17.

 

16.3         Each party will notify the other party if it believes that there
has been a material disruption to business continuity that requires the
implementation of the Business Continuity and Contingency Plan as recommended by
the Service Provider in clause 16.2.  The parties will then immediately
implement the Business Continuity and Contingency Plan and Service Provider will
perform its obligations as set out in that Plan.

 

16.4         Service Provider has a business continuity and contingency plan
which it shall maintain during the term of this agreement.

 

17.          CHANGE CONTROL

 

17.1         If either party wishes to propose any amendment or modification to
this agreement (including, the scope or details of the Services (or any part of
them) (a Change) then it will notify the other party of that fact by sending a
Change Request to the other party’s Nominated Representative, specifying in as
much detail as is reasonably practicable the nature of the Change.

 

17.2         As soon as reasonably practicable (but in any event within 14 days)
after the sending or receipt of a Change Request, Service Provider will provide
Client with a brief written proposal in relation to the relevant Change (a
Change Proposal) including, but not limited to:

 

(a)           a summary of the scope of the Change;

 

(b)           brief details of the likely impact, if any, of the Change Request
on any existing Services;

 

(c)           a statement of the cost of investigating and preparing a detailed
written proposal in respect of the Change; and

 

(d)           an estimate of the likely cost of implementation and/or on-going
operation of the relevant Change, including any increase of or reduction in the
Charges or additional Charges payable for the proposed Change, which will be
commensurate with the change in Service Providers cost to deliver the revised
scope .

 

17.3         If, following receipt of the Change Proposal under clause 17.2,
Client wishes to proceed with the proposed Change it will notify Service
Provider in

 

19

--------------------------------------------------------------------------------


 

writing, who will as soon as reasonably practicable and in any event within 30
days (or such longer period as the parties may, acting reasonably, agree) after
receiving Client’s written notice to proceed with the proposed Change, provide
Client with a detailed written proposal (a Change Control Note) including, but
not limited, to the following matters:

 

(a)           full details of the proposed subject matter of the Change Request
including any outline specifications, special conditions or other variations to
the agreement required;

 

(b)           details of the impact, if any, of the Change Request on any
existing Services;

 

(c)           a statement of the cost of implementation and/or on-going
operation of the relevant Change, including any increase of or reduction in the
Charges or additional Charges payable for the proposed Change, which will be
commensurate with the change in Service Providers cost to deliver the revised
scope; and

 

(d)           a timetable for the implementation, together with any proposals
for acceptance, of the Change Request.

 

17.4         If Client wishes to proceed with the proposed Change and it has
notified Service Provider in accordance with clause 17.3, Service Provider may
charge Client, and Client will pay, the amount stated pursuant to clause 17.2(c)
for the preparation of a Change Control Note.

 

17.5         Client will review the proposed Change Control Note as soon as
reasonably possible (but in any event no later than 10 days) after its receipt
and will either accept or reject the proposed Change Control Note or propose
changes to the Change Control Note.  If Client accepts the proposed Change
Control Note, Service Provider will make the change in accordance with that
Change Control Note.  Both parties must act reasonably in relation to Change
Requests, and Client will not unreasonably withhold or delay any consent in
relation to them if they adversely affect the provision of the Services.  If the
parties cannot reach agreement on any Change Control Note, either party may
escalate the matter for resolution in accordance with Schedule 7.

 

17.6         Notwithstanding the procedure in clauses 17.1 to 17.5, if any
Changes are necessary to respond to an emergency situation that will materially
affect the provision of the Services and it is not reasonably practical to agree
the contents of that Change in advance in accordance with the foregoing
provisions, then (a) the affected party will notify the other party of the need
for an urgent Change, (b) Service Provider will immediately or as soon as
reasonably practicable make that Change, (c) Service Provider will then document
the Change as soon as reasonably practicable and (d) the parties will use their
respective reasonable endeavours to agree the relevant Change Control Note as
soon as reasonably practicable.  If the parties cannot agree that Change Control
Note within 14 days after it has been submitted by Service Provider to Client,
either party may escalate the matter for resolution in accordance with
Schedule 7.

 

20

--------------------------------------------------------------------------------


 

17.7         Except as set out in clause 17.6, neither party will have any
obligation to commence work in connection with any Change until the relevant
Change Control Note is agreed by the parties in writing.

 

17.8         If any Change results in a Project the parties will prepare and
agree a Project Work Package in respect of that Project in accordance with
clause 7.

 

18.          REGULATORY CHANGE

 

If a Regulatory Change is specific to the provision of services that are the
same or similar to the Operational Services then the Client shall be responsible
for the cost of compliance for that Regulatory Change. It is agreed that
Regulatory Change as used in this Clause 18 does not refer to changes to the
Service Provider’s costs of employment of staff, maintaining its infrastructure
and taxes.

 

19.          RECORDS

 

19.1         Service Provider will keep during the term of this agreement and
for a period of 3 years from the date of termination or expiry of this agreement
relevant records of the Services and of the performance of its obligations under
this agreement (“Records”).

 

19.2         Client shall have the right to inspect, upon reasonable prior
notice, the Records at Client’s expense.  Service Provider shall permit Client
or an independent third party access to Records to review and verify the Service
Level Performance by Service Provider.

 

19.3         Service Provider shall permit Client access to the Service
Provider’s premises from which the Services are performed (the “Centre”) in
order to review the Centre’s controls, processes and procedures as are deemed
necessary to review and assess the integrity of such controls as may be required
in the reasonable discretion of Client to comply with or determine Client’s
obligations under regulations, laws, governmental orders and judicial decrees,
including the Sarbanes-Oxley Act and Data Protection Legislation.  Such review
will include but not be limited to assessment the ability to access the Centre
without authorization and the protection of Client Data. Service Provider shall
use reasonable endeavours to offer Client assistance with this review.

 

20.          CONFIDENTIALITY

 

20.1         All information, whether commercial, financial, technical or
otherwise, relating to the business, affairs or methods which is contained in or
discernible from any form whatsoever (including, without limitation, data,
drawings, film, documents and computer readable media and Client Data in the
case of the Client) of one party (Disclosing Party) or of its Affiliates or any
person associated with that party, given in respect of this agreement to the
other party of any of its Affiliates (Recipient) or otherwise obtained by the
Recipient (except for information which is in or enters the public domain other
than by breach of this clause 20, or is received from a Third Party which is not
under any confidentiality obligation to the Disclosing Party, or is
independently developed by one party without use of the other party’s
confidential information) and which is marked or designated as confidential or
which it is reasonable to assume is confidential (Confidential

 

21

--------------------------------------------------------------------------------


 

Information) will, subject to clauses 20.2 and 20.3, be treated by the Recipient
as confidential by applying the standard of care used by the Recipient for its
own confidential information which in no event shall be less than reasonable
care and must not be used other than for the benefit of the Disclosing Party nor
disclosed to Third Parties without the prior written consent of the Disclosing
Party. Service Provider’s Confidential Information excludes Operational
Deliverables and Project Deliverables and any information prepared by Service
Provider for the Client in the performance of the Services.

 

20.2         The Recipient may disclose Confidential Information on a “need to
know” basis to:

 

(a)           any legal adviser(s) and statutory auditor(s) which it has engaged
for itself;

 

(b)           any Affiliate of the Recipient, or any director, officer or
employee of the Recipient, provided that, in each case, the Recipient must first
advise that person of the Recipient’s obligation to keep the Confidential
Information confidential and ensure that that person is bound by obligations of
confidence in respect of the Confidential Information no less onerous than those
contained in this clause 20; and

 

(c)           where the Recipient is Service Provider, any of the Subcontractors
who has entered into a confidentiality agreement with the Recipient in respect
of the Confidential Information on substantially the same terms as those
contained in this clause 20.

 

20.3         The Confidential Information of the Disclosing Party may be
disclosed by the Recipient to the extent required by law or any regulatory
authority, provided that the Recipient has given the Disclosing Party prompt
written notice of the requirement to disclose and where possible given the
Disclosing Party a reasonable opportunity to prevent the disclosure through
appropriate legal means.

 

20.4         Each party will ensure the compliance by its employees, agents and
contractors (which, in the case of Service Provider, includes procuring the same
from the Subcontractors) with the obligations of confidence assumed by that
party in relation to the other party.

 

20.5         Each party acknowledges that the other party’s Affiliates may
enforce the obligations of confidence contained in this clause 20.

 

20.6         In conducting the Operational Services, Service Provider will
procure that all data or reports, whether embodied in tangible or electronic
form, will be labeled and legended as confidential to Client.

 

21.          KEY PERSONNEL

 

21.1         Service Provider will use reasonable endeavours to ensure that each
of the Service Provider Key Personnel is committed to the provision of the
Services, to the extent reasonably necessary to fulfil that individual’s role in

 

22

--------------------------------------------------------------------------------


 

the provision of the Services, for the period specified against that
individual’s name in Schedule 8.

 

21.2         Service Provider will only change Service Provider Key Personnel:

 

(a)           for adverse performance or disciplinary or career development
reasons; or

 

(b)           as a result of illness or resignation; or

 

(c)           if the Services which they are performing are complete; or

 

(d)           where Client consents to the change, which consent must not be
unreasonably withheld or delayed; or

 

(e)           after expiry of the relevant period specified in Schedule 8.

 

21.3         Prior to the replacement of any Service Provider Key Personnel by
Service Provider or any of the Service Provider Key Personnel ceasing to be
involved in the provision of the Services, Service Provider will notify Client
of that fact and will consult with Client in relation to the selection of any
replacement.  Service Provider will take reasonable consideration of Client’s
views.

 

22.          NON-SOLICITATION

 

22.1         Neither party will, without the prior written consent of the other
party, directly induce or attempt to induce from the employment of the other
party, or offer employment to, any person employed in the provision or the
receipt and/or administration of the Services while that person is so employed
and for a period of six (6) months after the date on which that person ceased to
be so employed in connection with the Services.

 

22.2         Clause 22.1 will not apply to restrict either party from employing
(or offering to employ) any employee of the other party who has responded to
general recruitment advertising.

 

22.3         For the purpose of this clause 22 a person employed by Service
Provider includes any employee of Service Provider’s Affiliates and a person
employed by Client includes any employee of the Client Group.

 

23.          INTELLECTUAL PROPERTY

 

23.1         All Intellectual Property Rights belonging to a party prior to
signing of this agreement will remain vested in that party.

 

23.2         Service Provider retains all Intellectual Property Rights in the
Service Provider Software and the Service Provider Tools and Methodologies. 
Service Provider grants, and will procure that the Subcontractors grant, to
Client a royalty-free, non-exclusive, non-transferable and irrevocable licence
to Use the Service Provider Software and the Service Provider Tools and
Methodologies to the extent necessary in order to receive the Services or use
the Non-Project Deliverables and the Project Deliverables.

 

23

--------------------------------------------------------------------------------


 

23.3         As between Client and Service Provider, Service Provider will own
all Intellectual Property Rights in the Operational Deliverables and the Project
Deliverables.  Service Provider grants to Client, a royalty-free, non-exclusive,
non-transferable and irrevocable licence to Use the Operational Deliverables and
the Project Deliverables to the extent necessary in order to receive the
Services or Replacement Services.  Notwithstanding anything in this clause 23.3
to the contrary, Service Provider shall not own any Intellectual Property Rights
in any Confidential Information disclosed by Client in the creation of any
Operational Deliverable or Project Deliverables. Notwithstanding anything herein
to the contrary, Service Provider shall not own any Intellectual Property Rights
in any reports prepared by Service Provider that are comprised of information
provided by Client.

 

23.4         Client grants to Service Provider a royalty-free, non-exclusive,
non-transferable and irrevocable licence to use (including the right to
sub-license the use thereof to Service Provider Affiliates) the Retained
Intellectual Property for the sole purpose of providing the Services during the
term of this Agreement; provided that Service Provider agrees to adhere to the
provisions of the licenses of third party software provided as Assets hereunder
as set forth on Schedule 3.

 

23.5         Client retains all Intellectual Property Rights in the Client
Data.  Service Provider assigns all Intellectual Property Rights in the Client
Data which may arise in the future and vest in Service Provider, to Client. 
Service Provider will execute, and will procure that the Subcontractors execute,
such documents and do such things as are reasonably necessary to give effect to
this clause 23.5.  Client grants to Service Provider, a royalty-free,
non-exclusive, non-transferable licence to use (including the right to
sub-license the use thereof to Service Provider Affiliates) the Client Data for
the purposes of providing the Services during the term of this agreement.

 

23.6         Subject to clause 20, nothing in this agreement will preclude
Service Provider and/or the Subcontractors from developing for itself, or for
Third Parties, materials which are competitive with those produced as a result
of the Services, irrespective of their similarity to materials which may be
delivered to Client under this agreement.  Furthermore, the parties agree that
subject to clause 20 Service Provider and the Subcontractors will be free to use
its general knowledge, skills and experience and any ideas, concepts, know-how,
methodologies and techniques related to the scope of this agreement, the
Services, any Operational Deliverables or any Project Deliverables.

 

24.          USE OF CLIENT DATA

 

24.1         Service Provider will not delete or remove any copyright or
database right notices contained within or relating to the Client Data.

 

24.2         Service Provider may not store, copy, disclose or use the Client
Data except as expressly authorised by Client and necessary for the performance
by Service Provider of its obligations under this agreement or any Project Work
Package.

 

24.3         If, at any time and from time to time, through the provision of the
Services, Service Provider is deemed by virtue of the Copyright and Rights in
Databases Regulations 1997 or similar legislation under the applicable laws

 

24

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

of the Czech Republic to be the first owner of the database right in any of the
Client Data, Service Provider will, at Client’s expense, promptly assign all
Intellectual Property Rights in that Client Data to Client.

 

24.4         In performing its obligations under this agreement, Service
Provider and Client will comply with the Data Protection Legislation and any
notifications or registrations made by Client under that legislation. Service
Provider also agrees to adhere to the processing requirements set forth in
Schedule 11.

 

24.5         Service Provider may use and disclose Client Data for purposes
connected with this agreement and the provision of the Services to Client and
the Client Group.  Client acknowledges and agrees that Service Provider may for
these purposes transfer Client Data to any country within the European Economic
Area (EEA) and to the Czech Republic (or any country deemed adequate by the
Commission pursuant to Article 25(6) Directive 95/46/EC).

 

24.6         Except as set forth in Schedule 11, the parties agree that, in
processing Personnel Data, Client retains the position of Data Controller and
Service Provider will process Personal Data in accordance with Client’s
instructions. Client will indemnify Service Provider against any Losses incurred
by Service Provider as a result of any claim or action against Service Provider
in respect of the processing of Personal Data in accordance with Client’s
instructions.

 

25.          INTELLECTUAL PROPERTY INDEMNITY

 

25.1         Subject to clauses 25.2, 25.4 and 25.5, Service Provider undertakes
to indemnify defend and hold Client harmless from and against any claim or
action that the use or possession of any Operational Deliverables, any Project
Deliverables, the Service Provider Software or the Service Provider Tools and
Methodologies or the receipt of any Services or any other materials made
available by Service Provider and/or the Subcontractors to Client (Service
Provider Supplied Materials), or any part of them, infringes (a) in the case of
the Service Provider Supplied Materials existing as at the Commencement Date,
{*****} in relation to which Services are being provided of any person and (b)
in the case of Service Provider Supplied Materials created during the term of
this agreement, {*****} in relation to which Services are being provided of any
person (each a Service Provider IPR Claim) and will indemnify and keep
indemnified Client from and against any Losses finally awarded against Client or
agreed by Service Provider in final settlement as a result of, or in connection
with, that Service Provider IPR Claim.

 

25.2         Client agrees that:

 

(a)           it will, as soon as reasonably practicable, notify Service
Provider in writing of any Service Provider IPR Claim of which it has notice;

 

25

--------------------------------------------------------------------------------


 

(b)           it will not make any admission as to liability in relation to, or
agree to any settlement of or compromise, that Service Provider IPR Claim
without the prior written consent of Service Provider which must not be
unreasonably withheld or delayed; and

 

(c)           Service Provider will, at Service Provider’s request and expense,
be entitled to conduct all negotiations and litigation, and settle all
litigation, arising from any Service Provider IPR Claim and Client will give
Service Provider all reasonable assistance in connection with those negotiations
and litigation.

 

25.3         If any Service Provider IPR Claim is made, or in Service Provider’s
reasonable opinion is likely to be made against Client, Service Provider will
promptly and at its cost either:

 

(a)           ensure that Client has and, to the extent required to be used by
Service Provider for the purpose of providing the Services, Service Provider and
the Subcontractors have, the right to continue using and possessing the Service
Provider Supplied Materials and Client has the right to continue receiving the
Services; or

 

(b)           modify or replace the infringing part of the Service Provider
Supplied Materials or the Services so as to avoid the infringement or alleged
infringement.

 

25.4         The undertaking and indemnity given under clause 25.1 does not
apply to the extent that any infringement has arisen directly from:

 

(a)           any modifications of the Service Provider Supplied Materials
and/or the Services made by Client without Service Provider’s consent or
authorisation; or

 

(b)           the use of the Service Provider Supplied Materials in combination
with any other materials, software, equipment or systems not supplied or
approved by Service Provider and in a manner not contemplated by this agreement
or the relevant Project Work Package; or

 

(c)           Client’s failure to use any corrections or enhancements of the
Service Provider Supplied Materials and/or the Services that are made available
to Client by Service Provider within ninety (90) days after receipt thereof
provided that Service Provider informed Client that the corrections or
enhancements were required in order to avoid the infringement of any third party
Intellectual Property rights; or

 

(d)           Client’s distribution, marketing or use of the Service Provider
Supplied Materials and/or the Services to Third Parties other than Client’s
Affiliates.

 

25.5         The undertaking and indemnity under clause 25.1 does not apply to
any Third Party Software or other materials from any Third Party (including any
hardware, software or other infrastructure supplied to Client as set forth on
Schedule 3) made available to Client or used or supplied by Service Provider

 

26

--------------------------------------------------------------------------------


 

and/or the Subcontractors in the performance of the Services.  Service Provider
will, and will procure that the Subcontractors will, to the extent legally
possible, enforce any intellectual property indemnity in respect of that Third
Party Software or those Third Party materials where there is a claim of any
infringement.  For the avoidance of doubt, nothing in this clause 25.5 shall
excuse the Service Provider from its obligations at clause 6 to continue to
provide the Operational Services to the Client and the Client Group.

 

25.6         Subject to clause 25.7 and 25.9 Client undertakes to indemnify
defend and hold Service Provider harmless from and against any claim or action
that the use or possession of any materials (including the Retained Intellectual
Property) made available by Client to Service Provider (Client Supplied
Materials) infringes (a) in the case of Client Supplied Materials existing as at
the Commencement Date, the rights of any Intellectual Property rights, including
but not limited to copyright or database rights or trade marks or patents in any
jurisdiction in relation to which Services are being provided of any person and
(b) in the case of Client Supplied Materials created during the term of this
agreement, the rights of any Intellectual Property rights, including but not
limited to copyright or database rights or trade marks in any jurisdiction in
relation to which Services are being provided of any person (each a Client IPR
Claim) and will indemnify and keep indemnified Service Provider from and against
any Losses finally  awarded against Service Provider or agreed by Client in
final settlement as a result of, or in connection with, that Client IPR Claim.

 

25.7         Service Provider agrees that:

 

(a)           it will, as soon as reasonably practicable, notify Client in
writing of any Client IPR Claim of which it has notice; and

 

(b)           it will not make any admission as to liability in relation to, or
agree to any settlement of or compromise, that Client IPR Claim without the
prior written consent of Client which must not be unreasonably withheld or
delayed; and

 

(c)           Client will at Client’s request and expense, be entitled to
conduct all negotiations and litigation, and settle all litigation, arising from
any Client IPR Claim and Service Provider will give Client all reasonable
assistance in connection with those negotiations and litigation.

 

25.8         If any Client IPR Claim is made, or in Client’s reasonable opinion
is likely to be made against Service Provider, Client will promptly and at its
cost either:

 

(a)           ensure that, to the extent required to be used by it, Service
Provider has the right to continue using and possessing the Client Supplied
Materials; or

 

(b)           modify or replace the infringing part of the Client Supplied
Materials so as to avoid the infringement or alleged infringement.

 

25.9         The undertaking and indemnity given under clause 25.6 will not
apply to the extent that any infringement has arisen directly from:

 

27

--------------------------------------------------------------------------------


 

(a)           any modifications of the Client Supplied Materials made by Service
Provider except where Client has directed those modifications are to be made or
they are otherwise made in accordance with this agreement; or

 

(b)           the use of the Client Supplied Materials in combination with any
other materials, software, equipment or systems not supplied or approved by
Client or in a manner not contemplated by this agreement or the relevant Project
Work Package; or

 

(c)           Service Provider’s distribution, marketing or use of the Client
Supplied Materials to third parties other than Service Provider Affiliates and
subcontractors other than in connection with the provision of services to Client
and Client’s Affiliates.

 

25.10       The undertakings in this clause 25 are the sole and exclusive
remedies of either party in relation to the infringement of the Intellectual
Property Rights of any Third Party.

 

26.          REPRESENTATIONS AND WARRANTIES

 

26.1         Each party represents and warrants that:

 

(a)           it has the capacity and authority to enter into and to perform
this agreement;

 

(b)           it has not entered into any agreement which would prevent it from
entering into this agreement and that this agreement has been executed by a duly
authorised representative of that party;

 

(c)           there are no actions, suits or proceedings pending or, to that
party’s knowledge, threatened against or affecting that party before any court
or administrative body or arbitral tribunal that might affect the ability of
that party to meet and carry out its obligations under this agreement;

 

(d)           once duly signed this agreement will constitute its legal, valid
and binding obligations;

 

and Service Provider represents and warrants that:

 

(e)            the Services will be rendered in a professional and workmanlike
manner and will be fit for the purpose described in Schedule 1.

 

26.2         With respect to all Third-Party products and services purchased by
Service Provider for Client in connection with the provision of the Services,
Service Provider shall pass through or assign to Client the rights Service
Provider obtains from the manufacturer(s) and/or supplier(s) of such products
and services (including warranty and indemnification rights), all to the extent
that such rights are assignable.  If pass-through warranties and indemnities
reasonably acceptable to Client are not available from a manufacturer(s) and/or
supplier(s) whose services or products are dedicated to Client, or that are not
provided in a shared environment, then Service Provider will discuss the matter
with Client prior to engaging the particular manufacturer(s) and/or

 

28

--------------------------------------------------------------------------------


 

supplier(s), and the parties will mutually determine to either accept the terms
available from such  manufacturer(s) and/or supplier(s), in which case Service
Provider will enforce the applicable warranty or indemnity on behalf of Client
as provided below, or deal with another manufacturer(s) and/or supplier(s) of
comparable products or services that will provide warranties and indemnities
reasonably acceptable to Client.  In the event of a Third-Party software or
hardware nonconformance, Service Provider will coordinate with, and be the point
of contact for resolution of the problem through, the applicable manufacturer(s)
and/or supplier(s) and, upon becoming aware of a problem, will notify such
manufacturer(s) and/or supplier(s) and will use commercially reasonable efforts
to cause such manufacturer(s) and/or supplier(s) to promptly repair or replace
the nonconforming item in accordance with such manufacturer(s) and/or
supplier(s)’ warranty.  If any warranties or indemnities may not be passed
through, Service Provider shall, upon the request of Client, take commercially
reasonable action to enforce any applicable warranty or indemnity that is
enforceable by Service Provider in its own name.  However, Service Provider will
have no obligation to resort to litigation or other formal dispute resolution
procedures to enforce any such warranty or indemnity.

 

26.3         Except as may be set forth in any Schedule, the express obligations
and warranties made by the Service Provider in this agreement and any Project
Work Package are in place of and to the exclusion (to the fullest extent
permitted by law) of any other warranty, representation, condition, term or
undertaking of any kind, express or implied, statutory or otherwise, including
(without limitation) as to the condition, performance, fitness for purpose or
satisfactory quality of the Services or any Projects or any part of them.

 

PART E - LIABILITY

 

27.          FORCE MAJEURE

 

27.1         Neither party will be liable to the other for any delay or
non-performance of its obligations under this agreement to the extent to which
such delay or non-performance arises from any event (including, without
limitation, any act or omission of any Third Party) beyond its (or its
contractor’s or Subcontractor’s or Affiliate’s) reasonable control which could
not reasonably be planned for or avoided including but not limited to:

 

(a)           act of God, governmental intervention, war, fire, flood,
explosion, civil commotion, armed hostilities, act of terrorism, revolution
(including in another country); or

 

(b)           blockade, embargo, strike, lock-out, sit-in, industrial or trade
dispute to the extent to which those things do not involve employees of the
party (or its contractor’s or Subcontractor’s or Affiliate’s) claiming relief;
or

 

(c)           adverse weather or disease; or

 

(d)           act or intervention of a competent judicial or regulatory
authority; or

 

(e)           failure in the public supply of electrical power or public
telecommunications equipment.

 

29

--------------------------------------------------------------------------------


 

(each a Force Majeure Event).

 

27.2         A party whose performance is affected by a Force Majeure Event
(Affected Party) will:

 

(a)           promptly notify the other party in writing of the Force Majeure
Event and the cause and the likely duration of any consequential delay or
non-performance of the Affected Party’s obligations; and

 

(b)           use reasonable endeavours to avoid or mitigate the effect of such
event on the other party and the performance of the Affected Party’s obligations
and resume full performance of the Affected Party’s obligations as soon as
reasonably possible.

 

27.3         Subject to clause 27.4, if the Affected Party has met the
conditions in clause 27.2, its performance of any affected obligation under this
agreement will be suspended for the period that the Force Majeure Event
continues and the Affected Party will have an extension of time for performance
equal to the period of delay or failure, but the Affected Party will continue to
perform all other obligations that are not prevented by the Force Majeure Event.

 

27.4         IF ANY FORCE MAJEURE EVENT UNDER CLAUSE 27.1 SUBSTANTIALLY
PREVENTS, HINDERS OR DELAYS PERFORMANCE OF (I) THE SERVICES NECESSARY FOR THE
PERFORMANCE OF FUNCTIONS REASONABLY IDENTIFIED BY THE CLIENT AS CRITICAL FOR
MORE THAN 20 DAYS OR (II) ANY SERVICES FOR MORE THAN 60 DAYS CLIENT MAY
TERMINATE THIS AGREEMENT WITHOUT LIABILITY TO SERVICE PROVIDER FOR TERMINATION
(OTHER THAN LIABILITY TO PAY AMOUNTS IN RESPECT OF SERVICES ALREADY PROVIDED) AS
OF A DATE SPECIFIED BY CLIENT IN A WRITTEN NOTICE OF TERMINATION TO SERVICE
PROVIDER.

 

27.5         Client will not be required to pay for any Services not performed
during the period that a Force Majeure Event continues to the extent the period
exceeds thirty (30) days.

 

28.          LIMITATIONS OF LIABILITY AND EXCUSE

 

28.1         Neither party excludes or limits liability to the other party for:

 

(a)           death or personal injury caused by its negligence or that of its
employees, agents or subcontractors (as applicable); or

 

(b)           any breach of the warranties or conditions implied by section 12
Sale of Goods Act 1979 or section 2 of the Supply of Goods and Services Act
1982; or

 

(c)           its own fraud; or

 

(d)           liability to pay Charges.

 

30

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

28.2         Subject to clause 28.1, {*****}, the total aggregate liability of
Service Provider and its Affiliates, whether arising from negligence, breach of
contract or otherwise under or in connection with this agreement will not in
respect of any single event or series of connected events exceed an amount
equivalent to US$ {*****} during the Transition Period or US${*****} in any
Contract Year during the term of this Agreement for the following Losses:

 

(a)   Losses resulting from claims of {*****} and further provided that:

 

(i)            The maximum amount the Client may claim {*****} is US$ {*****};
and

 

(ii)           {*****}are resumed as soon as commercially possible upon the
correction of the error by Service Provider, assuming {*****};

 

(iii)          Client was not aware that Service Provider’s failure to properly
{*****} was incorrect at the time of the {*****};

 

(iv)          Client has complied will all of its obligations under this
agreement to the extent that such obligations would have enabled Service
Provider to properly {*****}; and

 

(iv)          any suspension of the {*****}.

 

(b)       Losses resulting from claims of {*****}the provision of its services
to the Client provided that:

 

(i)            The maximum amount the Client may claim {*****} is US$ {*****};
and

 

(ii)           Service Provider is provided notice of {*****} or is immediately
notified in writing by Client of any notice received from {*****} of the
suspension and/or termination of the {*****} for {*****};

 

(iii)          Client has complied will all of its obligations under this
agreement to the extent that such obligations would have enabled Service
Provider to properly arrange for the {*****} when due to the {*****}; and

 

31

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

(iv)          any suspension of services by the {*****} is (a) strictly in
accordance with the terms and conditions of the existing contract in place
between the Client and {*****} or to the extent there is no written agreement
then {*****}; and (b) if permitted by {*****} immediately upon correction of the
error by Service Provider.

 

(c)           Losses incurred by Client relating to the {*****} to the extent
resulting from {*****} provided that:

 

(i)            Client has complied with all of its obligations under this
agreement affecting Service Provider’s ability to {*****} and has notified
Service Provider of any {*****} received from Service Provider as soon as it has
is aware or should reasonable have become aware of the {*****}; and

 

(ii)           the recovery of Losses subject to the limitations under the
clause 28.2 is the sole and exclusive remedy of the Client as a result of
incorrect or delayed information supplied by Service Provider.

 

The minimum claim that can be made pursuant to this clause 28.2 in any {*****}
month period is US${*****}.  Any liability arising under this clause 28.2 must
relate to the Service provided by Service Provider as of the Go-Live Date for
each Affiliate until the termination of this agreement.

 

For the purposes of this clause 28.2,

 

(i)            “Client” shall refer to Client or any Affiliate of Client;

(ii)           “{*****}” means a third party who has entered into a {*****} with
Client for the provision of {*****};

(iii)          “{*****}” means an agreement entered into between a {*****}and
Client for the provision of {*****};

(iv)          “{*****} Services” means the services provided by Client to
{*****};

(v)           “{*****}” means {*****} by Client under a {*****}, which will be
calculated by reference to the remaining term of the {*****}, not to exceed
{*****};

(vi)          “{*****}” means a {*****} required to be {*****}, including but
not limited to, by way of example only, {*****};

(vii)         “{*****}” means services provided by {*****} to Client; and

(viii)       “{*****}” means a third party who supplies services to Client
enabling the Client to provide {*****}.

 

28.3         Subject to clauses 28.1 and 28.2, the total aggregate liability of
either party and its Affiliates for Losses incurred by the other party, whether
arising from negligence, breach of contract or otherwise under or in connection
with this agreement  (a) during any Contract Year in respect of any single event
or series of connected events will not exceed, in aggregate, an amount
equivalent to {*****} and (b) during the Transition Period, in respect of any
single event or series of connected events will not exceed, in aggregate, an
amount equivalent to the {*****}; provided however that any liability incurred
by Service Provider under clause 28.2 shall be exclusive to Service Provider’s
obligations arising under this clause 28.3.

 

32

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

28.4         The total aggregate liability of Service Provider under clauses
28.2 and 28.3 shall not exceed US${*****} in any twelve month period.

 

28.5         Any amount paid or payable by Client to Service Provider under this
agreement by way of reimbursement of expenses, or any interest on them will not
count towards any calculation of total liability.

 

28.6         Subject to clauses 28.1 and 28.2, neither party will be liable to
the other party for:

 

(a)           loss of profits, business, revenue, goodwill, expended management
time or anticipated savings;

 

(b)           Losses arising from one party terminating the employment
relationship with any of its employees except as set forth in Schedule 10;
and/or

 

(c)           indirect or consequential loss or damage.

 

28.7         Without limiting clause 28.6 but subject to clauses 28.1, Service
Provider will not be liable to Client for any loss or damage to the extent
arising from or as a result of any of the following circumstances due to the
acts or omissions of Client or its employees, agents, customers, suppliers,
contractors (other than Service Provider) and subcontractors: or

 

(a)           errors in the coding of information provided by or on behalf of
Client;

 

(b)           illegible data or information in source documents provided by or
on behalf of Client; or

 

(c)           the late delivery or non-delivery of data; or

 

(d)           data supplied that is incorrect, out-of-date, out of specified
sequence, in the wrong form or at variance with the relevant specifications; or

 

(e)           errors in operating instructions supplied by or on behalf of
Client; or

 

(f)            computer media that are faulty, damaged, or incorrectly prepared
at the time of supply to Service Provider; or

 

(g)           a failure to comply with any operating documentation or other
reasonable instructions of Service Provider in relation to the Services.

 

provided that nothing in this clause 28.7 will relieve Service Provider of any
liability for negligently failing to advise in a timely manner an appropriate
representative of Client of the occurrence of any event described in this clause
28.7.

 

Service Provider will, in addition to the Charges, be entitled to charge Client
at its applicable rates for any work that arises from any of these errors or
defects, including rework necessitated by inaccurate, incomplete or out of date
Client Data or erroneous or incomplete instructions supplied by or on behalf of
Client, where such work is necessary to enable Service Provider to supply the
Services in accordance with this agreement; and where resources are available
Service Provider shall use resources currently dedicated to Client to perform
such work

 

33

--------------------------------------------------------------------------------


 

unless such resources cannot perform such work or rework in a timely fashion.
Notwithstanding the foregoing, if information provided by Client was the result
of any work provided by the Service Provider, either pursuant to a Project Work
Package or otherwise, then Client shall not be deemed presumptively liable for
any additional work that may arise due to the errors and defects referred to
above. In this clause 0 applicable rates means rates agreed between Service
Provider and Client or, if none have been agreed, rates that are competitive for
similar work supplied to corporations similar to Client in the same industry as
Client and as appropriate to the rates charged in the location where the
Services are performed.

 

28.8         Neither party may assert a claim or commence proceedings (other
than a claim or proceedings relating to the death of or injury to any person)
against the other party in connection with this agreement more than 3 years
after the time at which the claiming party first became aware or ought
reasonably to have become aware of the facts or other circumstances that gave
rise to the claim or proceedings.

 

28.9         The parties agree that if any exclusion, limitation or provision
contained or expressly referred to in this clause 28 is held to be invalid under
any applicable statute or rule of law it will to that extent be deemed omitted.

 

28.10       Nothing in this clause 28 will be taken as in any way reducing or
affecting a general duty to mitigate loss suffered by a party.

 

28.11       The parties agree that they have negotiated this clause 28 and it
represents a fair and equitable position in relation to risk, reward and pricing
having regard to all relevant factors, including the nature of the Services, the
negotiated Charges.

 

28.12       Without limiting any other provision of this clause 28, Service
Provider will not be in breach of any of its obligations under this agreement to
the extent that the breach is as a result of any of the following actions or
events, but only to the extent that if Service Provider is aware or reasonably
should have been aware of the actions or events, Service Provider has brought
the action or event to the attention of a responsible person in Client’s
organisation:

 

(a)           Client’s failure to perform its obligations under this agreement
(including the Client Responsibilities); or

 

(b)           any changes, modifications, updates or enhancements made to the
Operational Services or System other than by, or with the written approval of,
Service Provider in accordance with Change Control; or

 

(c)           any inaccuracy, delay, interruption or error caused by any
interface of Client or a Third Party with the Operational Services or System
unless those interfaces are approved by  Service Provider; or

 

(d)           a Restraining Event; or

 

(e)           any of the information or assumptions contained in Schedule 6
being materially incorrect; or

 

(f)            any security investigation under clause 14.3.

 

34

--------------------------------------------------------------------------------


 

If Service Provider incurs additional costs in performing the Operational
Services in any of the circumstances described in clauses 28.12, Service
Provider will be entitled to raise a Change Request, which shall be reviewed in
accordance with clause 17; provided however that where resources are available
Service Provider shall use resources currently dedicated to Client to perform
such work unless such resources cannot perform such work or rework in a timely
fashion.

 

28.13       The exclusions and limitations of liability under this clause 28
will operate to the benefit of Subcontractors and Affiliates of the parties
under this agreement to the same extent that such provisions operate to the
benefit of the parties.  Any limitations of liability under this agreement will
be computed for Service Provider and Subcontractors in the aggregate.
Subcontractors and Affiliates of the parties may enforce the terms of this
clause 28.13 under the Contracts (Rights of Third Parties) Act 1999.

 

PART F - TERMINATION

 

29.          TERMINATION

 

29.1         Either party will have the right, without prejudice to its other
rights or remedies, to terminate this agreement immediately by written notice to
the other party, if the other party becomes insolvent or an order is made or a
resolution passed for the liquidation, administration, winding-up of dissolution
of the other party (otherwise than for the purposes of a solvent amalgamation or
reconstruction) or an administrative or other receiver, manager, trustee,
liquidator, administrator, or similar officer is appointed over all or any
substantial part of the assets of the other party or the other party enters into
or proposes any composition or arrangement with its creditors generally or
anything similar to the foregoing occurs in any applicable jurisdiction.

 

29.2         Service Provider will have the right, without prejudice to its
other rights or remedies, to terminate this agreement immediately by written
notice to Client if Client fails to pay undisputed Charges owing to Service
Provider in accordance with clause 9 within 14 days after receipt of written
notice which refers to this clause 29.2 and requiring it to pay such Charges
after the due date for payment (or, if later, 30 days after the date on which
payment was first due).

 

29.3         In the circumstances described in clause 29.2, Service Provider
may, in its discretion, suspend the provision of the Services until such time as
payment has been made.

 

29.4         Service Provider will have no liability under this agreement as a
result of termination in accordance with clause 29.2 or suspension of the
Services in accordance with clause 29.3.

 

29.5         Either party will have the right, without prejudice to its other
rights or remedies, to terminate this agreement immediately by written notice to
the other party where the other party is in material breach of this agreement
(being a single event or a series of events which are together a material
breach) and either such breach is not capable of remedy or, if the breach is
capable of remedy, the other party has failed to remedy the breach within 30

 

35

--------------------------------------------------------------------------------


 

days after receiving written notice requiring it to do so.  The 30 day period
will be extended by another 30 days if the first party is reasonably satisfied
that the other party has taken reasonable steps to remedy the breach and the
first party reasonably believes the breach will be remedied in a further 30 day
period.  The rights enumerated under clause 29.4 shall be without prejudice to
the rights of the parties under law to seek recoupment or recovery against the
other party for Losses incurred by the party resulting from the breach or
non-performance of this agreement or any provision under this agreement whether
such breach or non-performance is deemed material or not.

 

29.6         Either party will have the right to terminate this agreement for
convenience on giving the other party not less than 12 months’ written notice in
the case of the Service Provider and not less than 3 months’ written notice in
the case of the Client provided that the written notice of termination will not
expire during the Initial Term.

 

29.7         Service Provider will have the right, without prejudice to its
other rights or remedies, to terminate this agreement upon not less than 12
months’ written notice to Client if the average number of full time equivalent
employees (FTEs) utilised in performing the Services during a Contract Year is
less than 50% of the Agreed Number as referred to in Schedule 5.

 

29.8         Client will have the right to terminate this agreement for
convenience on giving the other party not less than 3 months’ written notice
during the Initial Term subject to the Termination Charges set forth in
Schedule 5.

 

30.          EXIT PLAN AND CONSEQUENCES OF TERMINATION

 

30.1         Service Provider will, during the Transition Period, produce an
Exit Plan based on the principles set out in Schedule 9 for the orderly
transition of Services from Service Provider to Client or any Replacement
Supplier in the event of expiration or termination of this agreement for any
reason.  Within 30 days after the submission of that Exit Plan, the parties will
meet and use their respective reasonable endeavours to agree the contents of
that Exit Plan, based on the principles set out in Schedule 9.  Service Provider
will update the Exit Plan to reflect changes in the Services at the commencement
of the second Contract Year and once every year after that date (or at such
other frequency as may be agreed between Service Provider and Client).  In each
case Service Provider will submit the revised Exit Plan to Client for review. 
Within 30 days after the submission of the revised Exit Plan, the parties must
meet and use their respective reasonable endeavours to agree the contents of
that revised Exit Plan, based on the principles set out in Schedule 9 and the
changes that have occurred in the Services since the Exit Plan was last agreed.

 

30.2         Any termination of this agreement will not affect any accrued
rights or liabilities of either party nor will it affect the coming into force
or continuation in force of any other clauses and provisions of the agreement
which are expressly or by implication intended to come into force or continue in
force on or after that termination.

 

30.3         Following notice of termination of this agreement, Service Provider
will at the request of Client continue to provide, or procure that the
Subcontractors continue to provide the Services (as applicable) and will provide
the

 

36

--------------------------------------------------------------------------------


 

Termination Assistance for the Termination Period or such shorter period as
Client may require.  During the Termination Period Client will continue to pay
the Charges to Service Provider in accordance with Schedule 5.

 

30.4         Where notice to terminate is given under clause 27.4 or 29.1 or
29.2 or 29.4 or 29.5, the Termination Period will commence with effect from the
date of issue of that notice provided that Service Provider will not be required
to provide the Services or the Termination Assistance unless and until Client
has paid to Service Provider (i) all Charges and other amounts owing to Service
Provider by Client under this agreement minus any set-off in accordance with
clause 9.6, and (ii) all Charges for Operational Services provided as of the
date of the notice of termination.

 

30.5         Within 14 days after service of notice of termination by either
party, Service Provider will submit an updated Exit Plan to Client for review
and approval.  The parties will use their respective reasonable endeavours to
agree the contents of that plan (including whether or not Employment Regulations
will apply on the award of a new contract to the Replacement Supplier or the
transfer of the Services to Client), based on the principles set out in
Schedule 9.  Until the agreement of the Exit Plan, Service Provider will provide
the Termination Assistance in good faith to Client as set out in the previous
Exit Plan to the extent applicable or in accordance with the principles set out
in Schedule 9.

 

30.6         Where there is any dispute between the parties regarding, or
failure to agree, the manner in which the services set out in Schedule 9 are to
be performed or the content of the Exit Plan, either party may on written notice
to the other, refer that issue for resolution pursuant to the dispute resolution
procedures set out in Schedule 7.

 

30.7         During the Termination Period, Service Provider will, in addition
to providing the Services and the Termination Assistance, provide to Client any
reasonable assistance requested by Client to allow the Services to continue
without interruption or adverse effect following the termination of this
agreement and to facilitate the orderly transfer of responsibility for and
conduct of the Services to Client, or a Replacement Supplier nominated by
Client.  Any additional costs incurred by Service Provider in providing such
reasonable assistance which is not already in the scope of the Termination
Assistance or the Exit Plan will be the subject of a Change Request by Service
Provider, which must not be unreasonably withheld or delayed by Client. If
Service Provider will incur additional costs the parties will negotiate a Change
Request at the rates set out in Schedule 5.

 

30.8         All Projects underway at the time of termination or expiration of
this agreement will be reviewed on a case by case basis by the parties.  Either
party will have the option to terminate the relevant Project Work Package by
written notice to the other party with effect from the termination or expiration
of this agreement.  Unless so terminated, the relevant Project Work Package will
continue until terminated in accordance with its terms.

 

30.9         At the time of termination or expiration of this agreement Service
Provider shall promptly return any Client Data.

 

37

--------------------------------------------------------------------------------


 

PART G - MISCELLANEOUS

 

31.          ANNOUNCEMENTS

 

31.1         Subject to clauses 31.2 and 31.3, all media releases, public
announcements or public disclosures relating to this agreement or its subject
matter, including any promotional material but excluding any announcement
intended solely for internal distribution or any disclosure required by law
(including by accounting or regulatory requirements) must be co-ordinated
between, and approved in writing by, the parties prior to release.

 

31.2         The parties will agree a press release relating to this agreement
promptly following the signing of this agreement.

 

31.3         From time to time upon prior written approval by Client, Service
Provider may refer to Client as a reference site for other clients of Service
Provider.

 

32.          ASSIGNMENT AND SUBCONTRACTORS

 

32.1         Subject to clauses 32.2, 32.3 and 32.4, neither party may assign,
sub-license, transfer or otherwise dispose of any of its rights, transfer or
otherwise dispose of any of its obligations under this agreement without the
prior written consent of the other party which must not be unreasonably withheld
or delayed.

 

32.2         Service Provider is entitled to assign this agreement to its
successor in business provided that either:

 

(a)           the successor is an “equivalent entity” to Service Provider,
meaning that:

 

(i)            the successor is equally able to perform Service Provider’s
obligations under this agreement, including obligations to pay any sums for
which it may be liable to Client as a result of any breach or under any
indemnity; and

 

(ii)           assignment to the successor would not adversely affect Client’s
ability to enjoy all of its rights and remedies under this agreement (including
rights to recover sums under any indemnity) or to enforce those rights and
remedies; or

 

(b)           the successor is not an equivalent entity to Service Provider, but
Service Provider has provided Client with evidence satisfactory to Client
(acting reasonably) that the successor has in place (and has undertaken, for the
benefit of Client, to maintain) insurance policies covering the performance of
all of the successor’s obligations and liabilities to Client under this
agreement, until such time (if any) that Client reasonably determines that the
successor is an equivalent entity to Service Provider.

 

32.3         Service Provider is entitled to enter into agreements with
Subcontractors, and will remain responsible to Client for the acts and omissions
of those Subcontractors as if they were the acts or omissions of Service
Provider.

 

32.4         Client is entitled to assign this agreement to a successor in
interest provided that the successor is equally able to pay all of Client’s
obligations arising

 

38

--------------------------------------------------------------------------------


 

hereunder, subject to the prior written consent of Service Provider which must
not be unreasonably withheld or delayed.  The Client shall remain liable for the
obligations of its successor to the extent the successor is unable to fulfil its
obligations to Service Provider.

 

32.5         Client will grant to each Subcontractor all rights granted, and
comply, as regards each Subcontractor, with all obligations assumed, by Client
under this agreement to the extent necessary to enable the Subcontractor to
provide the Services subcontracted to it.

 

32.6         For the assignment set forth in 32.2, Service Provider shall remain
liable for the obligations of its successor during the then current Term to the
extent the successor is unable to fulfil its obligations to Client.

 

33.          NOTICES

 

33.1         Any notice or other document to be served under this agreement may
be delivered or sent by registered post or fax to the party to be served as
follows:

 

(a)

to Service Provider at:

(b)

to Client at:

 

60 Queen Victoria Street
London
EC4N 4TW
Fax: +44 207 844 4444

 

H. Walaart Sacrestraat 401-403
1117 BM Schiphol
(SCHIPHOL OOST)
The Netherlands

 

 

 

 

 

Marked for the attention of:
Service Provider Client Partner

 

Marked for the attention of:
Legal Counsel

 

 

 

 

 

In the case of Service Provider:

 

In the case of Client:

 

 

 

 

 

A copy of the notice

 

A copy of the notice to go to:

 

to go to:

 

 

 

General Counsel

 

FAO: Legal Counsel

 

Accenture LLP

 

VIA NET.WORKS

 

1661 Page Mill Road

 

Old Bridge House

 

Palo Alto

 

40 Church Street

 

CA 94304 USA

 

Staines, Middlesex

 

 

 

TW18 4EP

 

 

 

tel: +44 (0)1784 898958

 

 

 

fax: +44 (0)1784 898849

 

or at such other address or facsimile number or to such other person as it may
have notified to the other party in accordance with this clause 33.1.  Any
notice or other document sent by post must be sent by prepaid first class post.

 

33.2         In proving service of a notice or document it will be sufficient to
prove that delivery was made or that the envelope containing the notice or
document was properly addressed and posted as a prepaid first class or
equivalent recorded delivery letter or that the facsimile message was properly
addressed and despatched, as the case may be.

 

39

--------------------------------------------------------------------------------


 

34.          WHOLE AGREEMENT

 

34.1         This agreement contains the whole agreement between the parties
relating to the transactions contemplated by this agreement and supersedes all
previous agreements, arrangements and understanding between the parties relating
to those transactions or that subject matter.  No purchase order or other
ordering document will add to or vary the terms of this agreement.  Service
Provider will deal with any document of that kind for invoicing purposes only.

 

34.2         Subject to clause 34.3, each party acknowledges that in entering
into this agreement it has not relied on any representation, warranty,
collateral contract or other assurance (except those set out or referred to in
this agreement) made by or on behalf of any other party before the signature of
this agreement.  Each party waives all rights and remedies which, but for this
clause 34.2, might otherwise be available to it in respect of any such
representation, warranty, collateral contract or other assurance.

 

34.3         Nothing in clause 34.2 limits or excludes any liability for
fraudulent misrepresentation.

 

35.          DISPUTES

 

35.1         Any dispute arising under or in relation to this agreement
(Dispute) will be promptly referred to the correct escalation process and bodies
for resolution as set out in Schedule 7.

 

35.2         Either party may commence legal proceedings in respect of any
Disputes arising under clauses 20, 22, 23 without referring the Dispute to the
dispute resolution process set forth in Schedule 7, including in respect of
urgent interlocutory relief related thereto.

 

36.          GENERAL

 

36.1         Amendments:  Any amendment or waiver of this agreement or any
Project Work Package will not be binding on the parties unless set out in
writing, expressed to amend or waive this agreement, and signed on behalf of
each of the parties. No amendments or waivers to this agreement shall be
authorized by Client unless signed by its Vice President, President or CFO.

 

36.2         Severability:  If a provision of this agreement or any Project Work
Package is or becomes illegal, invalid or unenforceable that will not affect the
legality, validity or enforceability of any other provision of this agreement or
any Project Work Package, that provision will be deemed to be modified to the
extent necessary (in the court’s opinion) to render it enforceable, and the
parties’ rights and obligations will be construed accordingly.

 

36.3         No partnership or agency:  Nothing in this agreement or any Project
Work Package will be deemed to constitute a partnership between the parties, nor
constitute either party the agent of the other party for any purpose.

 

36.4         Third Party Rights:  No third party or other person who is not a
party to this agreement or any Project Work Package may enforce any of its terms
under the Contracts (Rights of Third Parties) Act 1999 except to the extent
stated expressly to the contrary in this agreement.

 

40

--------------------------------------------------------------------------------


 

36.5         Waivers:  A waiver (whether express or implied) by one of the
parties of any of the provisions of this agreement or any Project Work Package
or of any breach of or default by the other party in performing any of those
provisions will not constitute a continuing waiver and that waiver will not
prevent the waiving party from subsequently enforcing any of the provisions of
this agreement not waived or from acting on any subsequent breach of or default
by the other party under any of the provisions of this agreement or any Project
Work Package.

 

36.6         Further Assurance:  Each party will execute all documents and do
all other acts, which may be necessary to give full effect to its obligations
under this agreement or any Project Work Package. Each party will use all
reasonable endeavours to consider the needs, concerns and views of the other
party when making any decision as to the giving or withholding of consent or
approval, or when exercising any other discretion under this agreement.

 

36.7         Costs:  Except as provided in this agreement, each party will pay
its costs and expenses incurred by it in connection with the entering into of
this agreement or any Project Work Package.

 

36.8         Authority:  Except as provided in writing or where expressly
authorised in writing, neither party will have any authority to act or make
representations on behalf of the other party and nothing will impose any
liability on either party in respect of any liability incurred by the other
party.

 

36.9         Provision of similar services:  Nothing in this agreement prohibits
Service Provider from providing services similar to the Services to any Third
Party.  For the avoidance of doubt, the Service Provider will continue to be
subject to the provisions of clause 20.

 

36.10       Set-off:  Except as set forth in clause 9.6 neither party will be
entitled to set off any undisputed amounts owed to the other party under this
agreement against amounts owing to it by the other party under any other
agreement.

 

36.11       Notifications:  Notwithstanding any other provision of this
agreement, no provision of this agreement that is of such a nature as to make
this agreement liable to notification to the European Commission or to
registration with any competition law authorities will take effect until the day
after that on which all necessary particulars have been furnished to the
European Commission and/or all of such authorities.  The parties will co-operate
fully in the timely preparation and submission of any notification or
registration.  Each party will bear its own costs of doing so.  If any
regulatory or similar authority investigates or gives formal notice that it
intends to investigate any aspect of this agreement, the parties will consult
with a view to negotiating alternative provisions that substantially give effect
to the parties’ original intentions and satisfy the concerns of the authority
concerned.  All other provisions of this agreement will remain in full force and
effect, regardless of whether any of the provisions of this agreement are held
to be void or unenforceable or whether the parties are able to agree on mutually
satisfactory alternative provisions.

 

36.12       The party whose approval or consent is requested by the other party
to fulfil its obligations under this agreement shall not unreasonably withhold
or delay giving that approval, consent or agreement.

 

41

--------------------------------------------------------------------------------


 

37.          GOVERNING LAW AND JURISDICTION

 

This agreement is governed by English law.  The parties agree that the courts of
England will have exclusive jurisdiction to settle any disputes arising out of
or in connection with this agreement and the parties accordingly submit to the
exclusive jurisdiction of the English courts.

 

42

--------------------------------------------------------------------------------


 

SIGNATORIES

 

This agreement has been entered into on the date stated at the beginning of this
agreement.

 

 

SIGNED for VIA NET.WORKS,
INC. by:

 

 

/s/ Fraser Park

 

 

Signature

 

Fraser Park

 

Name

 

CFO

 

Title

 

 

SIGNED for ACCENTURE LLP by:

 

/s/ James M. Ellis

 

 

Signature

 

James M. Ellis

 

Name

 

Partner

 

Title

 

43

--------------------------------------------------------------------------------


 

Schedule 1

 

OPERATIONAL SERVICES, PROJECT SERVICES AND RETAINED
SERVICES

 

1

--------------------------------------------------------------------------------

 


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

PURCHASE TO PAY PROCESS

Purchase
Requisition

Purchase
Order

Receipt

Receive
Invoice

Match Invoice

Resolve
Discrepancy

Make Payment

 

Baseline Service Item

 

Responsibility

 

 

 

 

 

Country Applicability

 

Accenture

 

Via
Networks

 

Frequency

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

{*****}

 

 

 

VIA-MGMNT

 

As Required

 

Via Networks defines the {*****}

 

Accenture will administrate the Policy

 

1.1  Review and update {*****} as they relate to the Purchase to Pay processes
1.2  Identify any missing {*****} from the activity 1.1 above which are required
to support the FSSC standard processes, and define and document them.
1.3  Include in policies a {*****} to allow them to be kept up to date in future

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{*****}, {*****} and {*****} of {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

Enter {*****} request

 

 

 

VIA-ALL

 

Daily

 

The requestor requires a {*****} and/or {*****}

 

The requester enters a {*****} into the system

 

2.1  Identify {*****} and {*****}, identify vendor according to {*****} and
{*****}, either from {*****}, existing approved {*****} or by sourcing a new
{*****}
2.2  Classify purchase as {*****} purchase, or Capex or other Opex, and identify
as {*****}
2.3  Departmental “requestor” enters details of {*****}, including
identification of new {*****} on system if appropriate (see activity 4 below),
GL coding must be entered
2.4  Appropriate manager approves {*****} and {*****} request
2.5  Optionally, purchase requests may be used to manage {*****} or quotations
from alternate suppliers

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

Create {*****}

 

Y

 

 

 

Daily

 

Accenture receives the {*****} on the {*****}

 

Accenture sends {*****} to approved {*****}

 

3.1  The {*****} is automatically generated or keyed into the system, {*****}
3.2  {*****} available to appropriate managers to authorise, or triggered from
workflow
3.3  Subject to authority/approval levels, users {*****} as required
3.4  Requestor receives notification that {*****}
3.5  Requestor prints / despatches {*****} as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

Manage and check {*****}

 

Y

 

 

 

Daily

 

Accenture receives a fully {*****} and completed new {*****} form

 

Accenture will update and manage the {*****} in accordance with Via Networks
requests

 

4.1  Local OpCos apply {*****} to select vendors for approval
4.2  Local OpCos complete {*****} form and get approved, then forward {*****} to
FSSC
4.3  FSSC update {*****} with vendor, product and pricing details as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

2

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

Receive {*****} and {*****}

 

 

 

VIA-ALL

 

Daily

 

{*****} are delivered by the vendor

 

The recipient or purchaser will enter {*****}

 

5.1  Ordered {*****} and {*****} are received by local OpCo
5.2  {*****} and {*****} are examined on receipt and matched with / compared to
{*****}
5.3  Local OpCo indicates {*****} and {*****} as “received” on {*****} using
{*****}
5.4  Identify under- or over-{*****}, partial {*****}, to amend PO or leave open
as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receive Invoice (gather and compile data)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

Receive invoices (in {*****})

 

Y

 

 

 

Daily

 

Invoices are sent to Accenture from supplier, or through the {*****}
organisation

 

Accenture opens mail, date stamps, scans and distributes

 

6.1  Purchase Invoices received by {*****} sent to {*****} for processing
6.2  FSSC {*****} and {*****}
6.3  FSSC key in details of {*****} received into CODA-Procurement, including
those that are {*****}
6.4  Identify {*****} as authorised or non-authorised
6.5  Un-authorised {*****} made available to appropriate managers for
authorisation, preferably triggered by {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

Reject to {*****} that are incorrectly addressed or are missing PO references

 

Y

 

 

 

Daily

 

{*****} invoices

 

Invoice returned to {*****} with reason for {*****}

 

7.1  Log all {*****} received
7.2  Identify {*****} invoices
7.3  Return to {*****} with reason for {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Matching {*****} with {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

Match invoice with {*****} on system

 

Y

 

 

 

Daily

 

{*****} and {*****} entered on {*****} system, Invoice logged

 

Match on the system

 

8.1  Match invoice, either using {*****} or manually matching {*****} to
{*****}.  If not matched, see {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

Prepare invoice coding for {*****}

 

Y

 

 

 

Daily

 

After {*****}

 

Check and prepare coding

 

9.1  Determine appropriate {*****} for {*****}
9.2  Enter appropriate coding on {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

3

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

Contact Requestor to resolve {*****}

 

Y

 

 

 

Daily

 

Invoice does NOT {*****} with {*****} and {*****} Data

 

Return to purchaser {*****} that do not {*****} + the reason for the {*****}

 

10.1  Where {*****} cannot be {*****}, contact the {*****} to explain and
authorise the {*****}
10.2  Return the explanation and appropriate action to FSSC

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

Obtain {*****} approval in case of {*****}

 

 

 

VIA-ALL

 

Daily

 

 

 

Follow up of {*****} that do not {*****}

 

11.1  Local OpCo ({*****} or {*****}) agrees {*****} of {*****} with {*****} /
{*****}
11.2  Local OpCo notifies FSSC of outcome with {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

Complete information on unmatched {*****}

 

Y

 

 

 

Daily

 

Accenture receives data from {*****}

 

If not already completed, Accenture completes

 

12.1  Make alterations as required to match {*****} with {*****}, including
amending {*****} on system, {*****}, raise , write-off, add freight, etc as
required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

Key {*****} into the AP System

 

Y

 

 

 

Daily

 

{*****} fully and correctly completed

 

Accenture accounts for invoice

 

13.1  Where Invoices have been keyed into {*****} (see step 6.3 above), post
from {*****} directly into AP or In-tray as required
13.2  For other invoices not handled through , manually key {*****} into AP
ledger

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

Update {*****} and {*****}

 

Y

 

 

 

Daily

 

 

 

Post data to {*****}

 

14.1  Update {*****} and {*****} as required.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check and Key {*****} without {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

Send the {*****} for approval to the {*****}

 

Y

 

 

 

Daily

 

{*****} is coded

 

Data is send to the Via Networks approver for {*****}

 

15.1  Identify {*****} that are not related to a {*****} on the system (Note: 
in the initial months of the FSSC, most {*****} will fall into this category,
being the result of legacy processes)
15.2  Identify OpCo and {*****} responsible
15.3  Forward copy of {*****} to responsible {*****} with request for {*****}
(using {*****})

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

4

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

Obtain {*****} approval

 

 

 

VIA-MGMNT

 

Daily

 

Data is sent to company

 

Follow up list of {*****} for which {*****} is outstanding

 

16.1  VIA Manager  checks {*****} and approves for {*****} after performing
{*****} ({*****} / {*****} received, properly authorised, payment due)
16.2  If recurring {*****}, ensure {*****} entered in system for future {*****}
(status non-matchable)
16.3  Notify FSSC that {*****} OK to pay

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

Prepare the {*****} coding

 

Y

 

 

 

Daily

 

After receipt of the {*****}

 

Prepare {*****} coding based on {*****} and posting information provided by the
business

 

17.1  prepare {*****} coding as instructed by local OpCo

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

Key {*****} into the AP System

 

Y

 

 

 

Daily

 

When info complete

 

Accenture accounts for {*****}

 

18.1  Manually key {*****} into AP ledger

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stop / Release {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

Block {*****} on Business Request

 

Y

 

 

 

Ad hoc

 

Via Networks request {*****} block

 

Accenture executes  and follows {*****} process

 

19.1  FSSC produce {*****} predicting {*****} over next 30-60 days, and submit
to OpCo.  List clearly identifies previously blocked or delayed {*****}.
19.2  Local management review {*****}, and indicate {*****} to be blocked, and
previously blocked payments to be released.
19.3  Blocked {*****} list returned to FSSC.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

Release {*****}

 

Y

 

 

 

Ad hoc

 

Via Networks approves release

 

Accenture executes

 

20.1  FSSC receive cleared {*****}, including released previously blocked
{*****}, and mark for {*****}.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Generate {*****} by {*****}

 

Y

 

 

 

To schedule by country

 

{*****} are due

 

Execution of {*****} runs  {*****}on due date or on date authorised by {*****} 
Execute {*****} on {*****}

 

 

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

Select {*****} to be paid

 

Y

 

 

 

To schedule by country

 

 

 

{*****} due payment list produced

 

21.1  From {*****} schedule produced by activity 19.1, and {*****} by local
management under activity 19.2, select {*****} to be paid in next payment run
where {*****} is {*****}.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

5

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

Approve the {*****} list

 

Y

 

 

 

To schedule by country

 

 

 

Authorised pay file

 

22.1  Check {*****} to determine if {*****} can be made, according to {*****}
22.2  Approve {*****} to be paid in next {*****} run

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

Check the {*****} list

 

Y

 

 

 

To schedule by country

 

Authorised {*****} file

 

Payment schedule

 

23.1  Conduct final check of {*****} to be made against blocked {*****} list and
{*****}
23.2  {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

Prepare the {*****}

 

Y

 

 

 

To schedule by country

 

Payment schedule

 

 

 

24.1  Prepare {*****} file for bank

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

Send data to bank

 

Y

 

 

 

To schedule by country

 

Payment schedule

 

 

 

25.1  Send {*****} file to bank for action

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

Send {*****} to {*****}

 

Y

 

 

 

To schedule by country

 

Payment schedule

 

 

 

26.1  Generate and print {*****} advice to {*****}
26.2  Despatch {*****} advise to {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Generate  {*****} by {*****}

 

 

 

 

 

To schedule by country

 

{*****} are due

 

Execution of payment runs  {*****} at due date  Execute urgent payments on
demand

 

 

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

Select {*****} to be {*****}

 

Y

 

 

 

To schedule by country

 

 

 

Invoice due payment list produced

 

27.1  From {*****} produced by activity 19.1, and {*****} by local management
under activity 19.2, select {*****} to be paid in next {*****} run where {*****}
is {*****}.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

6

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

Approve the {*****}

 

Y

 

 

 

To schedule by country

 

 

 

Authorised pay file

 

28.1  Check {*****} to determine if {*****} can be made, according to defined
criteria
28.2  Approve {*****} to be paid in next {*****} run

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

Check the {*****}

 

Y

 

 

 

To schedule by country

 

Authorised pay file

 

Payment schedule

 

29.1  Conduct final check of {*****} to be made against blocked {*****} list and
{*****}
29.2  {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

Print {*****}

 

Y

 

 

 

To schedule by country

 

Payment schedule

 

 

 

30.1  Generate and {*****} automatic {*****} to be sent to {*****}

30.2  Generate and print {*****} and collate with {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

Prepare {*****}

 

Y

 

 

 

To schedule by country

 

Payment schedule

 

 

 

31.1  Write {*****} to be sent to {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

Key manual {*****} in the {*****}

 

Y

 

 

 

To schedule by country

 

Payment schedule

 

 

 

32.1  Input details of {*****} into system
32.2  Generate and print {*****} and collate with {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

Arrange {*****}

 

Y

 

 

 

To schedule by country

 

{*****}

 

 

 

33.1  Group manual and automatic {*****} and collate with {*****}
33.2  Check and sign {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

7

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34

Send {*****} to {*****}

 

Y

 

 

 

To schedule by country

 

 

 

 

 

34.1  Despatch {*****} with {*****} to {*****}
34.2  Update Accounts Payable and General Ledgers

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

Validate {*****}

 

Y

 

 

 

To schedule by country

 

Supplier announces {*****}

 

Accenture checks and approves  the payment

 

35.1  Check for changes to {*****}, {*****} (alterations, additions,
cancellations)
35.2  Receive notification of {*****} or {*****} from banks
35.3  Match {*****} and {*****} payments against AP Ledger and {*****} on
{*****}

)

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manage {*****} payments

 

 

 

 

 

 

 

 

 

 

 

 

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

At period end, produce a {*****} from company

 

Y

 

 

 

Monthly

 

Document produced for  affiliate  delivering {*****} services

 

 

 

36.1  Identify and list {*****} ({*****} to {*****} on {*****})
36.2  Produce {*****} breakdown of {*****} purchases

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37

Reconcile this {*****} with AP Balance

 

Y

 

 

 

Monthly

 

Document received

 

Check and Reconcile with  AP Balance

 

37.1  Reconcile {*****} breakdown with AP balance

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38

Request missing {*****}

 

Y

 

 

 

Monthly

 

No Reconciliation

 

Request missing invoices

 

38.1  Request / collect missing {*****}
38.2  Identify non-Invoice {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

Accrue for missing {*****} in the system

 

Y

 

 

 

Monthly

 

No Reconciliation

 

Account for missing invoices

 

39.1  {*****} for missing {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

Determine {*****} differences

 

Y

 

 

 

Monthly

 

 

 

Calculate and account for  exchange differences

 

40.1  Calculate {*****} differences for {*****} charges

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

8

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

Check and send {*****} to corporate finance team

 

Y

 

 

 

Monthly

 

 

 

Document and send to corporate finance

 

41.1  produce consolidated report for {*****} and send to corporate finace team

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

Determine {*****}

 

 

 

VIA-FIN

 

Monthly

 

Note that most {*****} are generated when the {*****} are receipted in the
system. The business has to provide a list of {*****} for {*****} and {*****}
received without {*****} and for which the {*****}has not yet arrived

 

{*****} report

 

42.1  Identify {*****} and {*****} received without  {*****} in the procurement
system
42.2  Inform FSSC of {*****} to be made in systems

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

Post {*****} to G/L

 

Y

 

 

 

Monthly

 

List of {*****} provided by Via Networks

 

Account and Post list

 

43.1  Receive list of {*****} and {*****} received by OpCo
43.2  Run period end {*****} routine in CODA-Procurement / CODA-Financials
43.3  Enter details of non-PO receipt {*****} supplied by OpCos

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Others

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

Manage {*****} dispute

 

 

 

VIA-FIN  VIA-COM

 

Ad hoc

 

 

 

 

 

44.1  FSSC notify VIA-Finance of {*****} disputes
44.2  VIA-Finance or Commercial contact {*****} to resolve dispute
44.3  Inform FSSC of resolution and follow-up actions

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

Answer  {*****} regarding payments

 

Y

 

 

 

Ad hoc

 

Vendor inquiry

 

Inquiry resolution

 

45.1  Receive {*****} relating to payments
45.2  Log, categorise and resolve enquiry
45.3  Document results

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46

Research and recover {*****} and {*****}

 

Y

 

 

 

Monthly

 

Notification of {*****}

 

Create debit note

 

46.1  Recognise {*****}, from {*****}notification or from analysis of AP Ledger
46.2  Recover {*****} payments

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47

Manage {*****}

 

Y

 

 

 

Ad hoc

 

Properly authorised and completed request

 

Accenture will execute and keep track of  {*****}

 

47.1  Make {*****} as directed by VIA OpCo (properly authorised
47.2  Record all {*****} and account appropriately

)

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

9

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48

Manage {*****}

 

 

 

VIA-FIN

 

Ad hoc

 

{*****} request

 

 

 

48.1  Issue {*****} as required
48.2  Retain {*****} vouchers
48.3  Reconcile {*****} vouchers to float, and top-up as necessary
48.4  Issue cheque for cash to top up {*****}
48.5  Expense {*****} vouchers

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49

Arrange {*****} Facilities

 

 

 

VIA-FIN

 

Ad hoc

 

Authorised {*****} request

 

 

 

49.1  OpCo manage {*****} for each location
49.2  Periodically review and agree changes to {*****} in each location

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

Appoint agencies for {*****} recovery

 

 

 

VIA-FIN

 

As  Required

 

 

 

 

 

50.1  Select and appoint local agencies as necessary for {*****} recovery
50.2  Where a local agency is not to be used for {*****} recovery, define
recovery rules and parameters in line with local legislation

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51

Manage {*****} recovery

 

Y

 

 

 

Monthly

 

{*****} reports

 

Recovery reports by country

 

51.1  Apply rules to recover {*****}
51.2  Compile and produce {*****} recovery reports and files for each country

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52

Reconciliation {*****} to {*****}

 

Y

 

 

 

Monthly

 

According to Accounting Principles

 

Reconciliation Report

 

51.1  Investigate any reconciling items
51.2  Review aging profile of outstanding {*****} balances

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53

Reconciliation of {*****} against the {*****}

 

Y

 

 

 

Monthly

 

According to Accounting Principles

 

Reconciliation Report

 

52.1  Reconcile all {*****} to {*****} based on coding
52.2  Produce {*****} reconciliation report

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

54

Reconciliation of {*****} statements

 

Y

 

 

 

Ad hoc

 

As requested by the business

 

 

 

53.1  Reconcile every statement received
53.2  Quaterly, reconcile top 20 {*****} by {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

Determine and book  realised / unrealised {*****} and {*****}

 

Y

 

 

 

Monthly

 

According to {*****} Rules

 

Calculate and Book

 

??

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

10

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

56

File and archive

 

Y

 

 

 

Monthly

 

The Business asks to archive

 

Accenture Files and Archives data and documents

 

56.1  File and archive all {*****} related documentation

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{*****} and {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57

Develop & Communicate {*****} policy

 

 

 

VIA-MNGMNT

 

As Required

 

 

 

Via Networks  develops and communicates the {*****} policy

 

57.1  Review, update and agree {*****} policy
57.2  Publish agreed {*****} policies

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

58

Set-up and maintain {*****} in system

 

Y

 

 

 

Ad Hoc

 

Identification of a “Traveller”

 

Creation and maintenance of the Employee account in the Finance system

 

58.1  For all new employees, or changing employee circumstances, set up or
update employee accounts in system

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

59

Manage updates of {*****} rates

 

Y

 

 

 

As Required

 

Updates from country and from Via Networks

 

Update rate schedules

 

59.1  Maintain {*****} and {*****} tables in system I.a.w. policy revisions

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60

Posting {*****} data to {*****}

 

Y

 

 

 

Weekly

 

 

 

 

 

60.1  Post {*****} data to {*****}, using {*****} coding where corporate {*****}
are charged to country operation

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61

Handle and Follow-up {*****} cards

 

Y

 

 

 

Weekly

 

The “Traveller” formulates a demand

 

Accenture manages the relationship with the {*****} and handles all
administration

 

61.1  Reconcile company {*****} against {*****} claims and invoices
61.2  Identify issues and resolve

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62

Manage {*****}

 

Y

 

 

 

As Required

 

Advance Request

 

Accenture checks the request, transfers the money and accounts for the
transaction

 

62.1  Receive requests for advances of {*****} expenditure
62.2  Check request for approval authority
62.3  Pay {*****}
62.4  Account for {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

63

Prepare and approve {*****} report

 

 

 

VIA-ALL

 

Ad Hoc

 

The “Traveller” prepares his {*****}

 

The “Traveller” seeks approval of his {*****} report

 

63.1  Complete {*****} expense claim
63.2  Expense claims authorised by appropriate manager
63.3  Forward authorised expense claim to VIA-FIN

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

11

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64

Ensure compliance with {*****} rules

 

 

 

VIA-FIN

 

Ad Hoc

 

The “Traveller” sends his {*****}

 

Accenture collects the report and checks {*****}

 

64.1  Receive authorised {*****} claims
64.2  Code expense claim line items I.a.w. policies
64.3  Caculate applicable tax

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65

Collect {*****} reports

 

Y

 

 

 

Ad Hoc

 

The “Traveller” sends his {*****}

 

Accenture collects the report and checks {*****}

 

65.1  Receive authorised, coded {*****} report

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

66

Control {*****} reports

 

Y

 

 

 

Ad Hoc

 

{*****} is collected

 

Accenture reconciles the {*****} with the {*****} and asks through the local
finance dept for missing documents

 

66.1  Check report against {*****}
66.2  Recover missing {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67

Reimburse {*****}

 

Y

 

 

 

Ad Hoc

 

{*****} is checked

 

Accenture enters the data in the system and {*****} to the bank

 

67.1  Settle {*****} through {*****} or direct to employees bank account I.a.w.
policy

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

68

Archive {*****} reports and {*****}

 

Y

 

 

 

Ad Hoc

 

 

 

{*****} reports are {*****} locally

 

68.1  Archive and file

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

69

Create & produce {*****} and {*****}

 

Y

 

 

 

Monthly

 

 

 

Accenture creates {*****} and {*****}

 

69.1  Generate and distribute standard reports

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70

Answer queries

 

Y

 

 

 

Ad Hoc

 

The Business ask for particular report and Queries

 

Accenture will provide a {*****} to answer to specific demands

 

70.1  Handle enquiries
70.2  Generate ad hoc reports as requested

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

12

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

ORDER TO CASH PROCESS

Raise Order
(Sales Process -
out-of-scope)

Receive and
Capture Order
(OM process)

Provision Order
(out-of-scope)

Raise Invoice

Receive and
Allocate
Payments

Resolve Issues /
Other
Administration

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Set Policies and Procedures

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Define company policies and procedures including {*****} policies

 

 

 

VIA-Mgmnt

 

As Required

 

Via Networks defines the company policies and procedures

 

Accenture will administrate the Policy

 

1.1  Review and {*****} Policies Manual and {*****} as they relate to the Order
to Cash processes
1.2  Identify any missing Policies from the activity 1.1 above which are
required to support the FSSC standard processes, and define and document them.
1.3  Include in policies a {*****} and configuration mechanism to allow them to
be kept up to date in future

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Raise order (Sales Process - out-of-scope)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

Receive {*****}

 

 

 

VIA-Sales

 

Daily

 

Customer send {*****}

 

Sales process (out-of-scope) kicks in and {*****}

 

2.1  Receive, validate {*****} against {*****} if {*****}.  If non-standard,
conduct a {*****} review to determine if we can {*****} the {*****}, and whether
we want to do the {*****}
2.2  Discuss {*****} if necessary
2.3  Check {*****} for services ordered
2.4  Log prospect on {*****} if not already logged, and assess probability of
closure

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

Determine appropriate {*****}

 

 

 

VIA-PM

 

Daily

 

customer service representative access product catalogue and price list

 

 

 

3.1  Apply local rules to determine applicable {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

13

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

Approve special {*****}

 

 

 

VIA-PM VIA-Bill

 

Daily

 

Special {*****} are agreed by Sales and authorised as appropriate by the country
MD

 

Authorised sales order form ready to send to customer

 

4.1 Apply any {*****}
4.2 obtain and document appropriate authority, after calculating {*****} if
required)
4.3 include full {*****} details in completed order form prior to sending to
customer for signature.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

Check {*****} status {*****} (produce {*****} report)

 

Y

 

VIA-Sales

 

Ad-hoc

 

Global Finance Policies and local rules for {*****} checking

 

Updated {*****} for new or existing customer

 

5.1 In accordance with the {*****} Finance Policy, VIA local management select
new customers and appropriate existing customers to do one of the following:·
Obtain and review {*****}, OR· Obtain and review a minimum of {*****}, OR·
Perform a {*****}
5.2  For the latter {*****}, request a {*****} report from FSSC using the
ticketing system
5.3  FSSC perform {*****} and deliver results to Local management
5.2  File and maintain {*****} for all customers who have had {*****} performed.
5.3  For existing {*****}, confirm {*****} is not “stopped” or “blocked” on CRM
system.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

Review {*****} position

 

 

 

VIA-Mgmnt

 

Daily

 

Updated {*****} for new or existing customer

 

Via Networks will validate Via Networks Criteria and the {*****}. Via Networks
decides “{*****}”

 

6.1 Company Managers are responsible for reviewing the output of activities 5.1,
5.2 and 5.3 and deciding to {*****} or not.
6.2 Document decisions and file

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

14

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

Create {*****}

 

 

 

VIA-Sales

 

Daily

 

 

 

customer service representative  manages sales orders or Self care channel
manages order

 

7.1  Finally check all details of completed {*****} and {*****} form
7.2  Print / despatch completed {*****} to {*****}
7.3  The documents comprising the completed {*****} MUST include {*****}, etc.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receive and {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

Process {*****}

 

 

 

VIA-Ops

 

Daily

 

{*****} returns signed {*****}, or {*****} and/or {*****} demand for {*****}

 

New {*****} or {*****} requests are handled by the {*****} and/or {*****}

 

8.1  However received, new {*****} are checked for {*****} (other documentation
often required such as {*****}), existing or new customer.
8.2  Enter {*****} details into provisioning systems, update {*****}
8.3  If new customer, create new {*****} as required.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{*****} Order (out of scope)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

Fulfil {*****} / dispatch {*****}

 

 

 

VIA-Ops

 

Daily

 

 

 

Provisioning enables the services

 

9.1 provision the {*****} (Country specific)
9.2 notify billing when provisioned and billing can commence
NOTE:  for {*****}, some {*****} (e.g. {*****}  router), whilst others may take
{*****} (e.g. {*****}).  At what point do we {*****}?  Do we {*****}?  Is it at
the {*****}?

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

15

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Raise {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

Resolution of {*****} issues and ongoing {*****}

 

 

 

VIA-Bill

 

Billing cycles to country schedule

 

Customer care/ billing {*****} Product catalogue error log

 

Document resolution and inform customer care, sales or operations as appropriate

 

10.1 On an on-going basis, conduct {*****}, including reconciliation between
{*****}, etc.
10.2 Produce {*****} report
10.3 Analyse and produce and document resolutions
10.4 Inform appropriate departments of actions for resolution of issues
10.5 Resolve issues and inform FSSC

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

Produce {*****} schedule

 

 

 

VIA-Bill

 

Billing cycles to country schedule

 

Mediation control reports

 

Validated check list

 

11.1 Import usage data to billing system if applicable
11.2 Run {*****} i.a.w. country schedules

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

Random {*****} to validate {*****} and other random events

 

 

 

VIA-Bill

 

Billing cycles to country schedule

 

Mediation control reports

 

Validated check list

 

12.1  Validate {*****} by performing {*****}, including {*****} validation of
{*****}
12.2  Specific {*****} need to be performed to validate {*****}, I.e. check
{*****} to ensure {*****}, check {*****} is accurate, check {*****} service
i.a.w. T&Cs
12.2  Document results of {*****} run and checks / controls performed

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

Investigate discrepancies and rectify with Via Networks

 

 

 

VIA-Bill

 

Billing cycles to country schedule

 

Discrepancies identified

 

Document resolution and inform customer care, sales or operations as appropriate

 

13.1 Highlight discrepancies and report to Country managers
13.2 Receive confirmation of resolution, or add to suspension list

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

16

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

Produce {*****} schedule

 

 

 

VIA-Bill

 

Billing cycles to country schedule

 

 

 

Wholesale/Resseller schedule Via Networks schedule

 

14.1 Run {*****} run

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15a

Generate {*****} customers

 

 

 

VIA-Bill

 

Billing cycles to country schedule

 

 

 

 

 

15a.1 Produce interim report and validate for customers with {*****} run)
15a.2Update billing history on other systems as required
15a.3 Update customer accounts on CODA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15b

Generate reports and {*****}

 

Y

 

VIA-Fin

 

Billing cycles to country schedule

 

{*****} to be defined on a country basis

 

 

 

15b.1 Generate reports and {*****} customers
15b.2 Send {*****} reports for {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

Validate {*****} report

 

Y

 

 

 

Billing cycles to country schedule

 

{*****} report

 

Document resolution and forward to Accenture or Via as appropriate

 

16.1 check {*****} reports or {*****} reports for {*****}
16.2 if {*****}, resubmit {*****} and check again for {*****}
16.3 produce list of {*****}
16.4 update CODA and other systems for received {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

17

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

For {*****} database

 

Y

 

 

 

Billing cycles to country schedule

 

 

 

 

 

17.1 update database and other systems, including CODA, to show {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

Send customer notification for {*****}

 

Y

 

 

 

Billing cycles to country schedule

 

{*****} policy

 

 

 

18.1 Generate “{*****}” letters i.a.w. Policy (to be defined) to customer
requesting {*****}
18.2 Despatch {*****} letters to customers
18.3 Receive customer responses to first {*****} letter, or {*****} and continue
to second reminder
18.4 If necessary, generate and despatch second {*****} and {*****}
18.5 Receive customer responses to second {*****}, or {*****} and move on to
{*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

Update details as per customer response

 

Y

 

 

 

Billing cycles to country schedule

 

 

 

 

 

19.1 update customer records i.a.w. response from customer
19.2 process new {*****} as required using new details
19.3 ensure new {*****} to show {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

Recommend {*****} if applicable

 

Y

 

VIA-Sales

 

Billing cycles to country schedule

 

 

 

Notification to Via Networks customer service representative

 

20.1 In event of no response to first and second {*****}, or if second {*****},
trigger {*****} as required, and i.a.w. country policies, after notifying
{*****}
20.2 Update systems as required
20.3 Annotate {*****} accordingly
20.4 put customer account od “{*****}” to prevent {*****} until resolved

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

18

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

Maintain standard {*****} data, {*****} data

 

 

 

VIA-Bill

 

As Required

 

Data updates from Via Networks operations, sales or customer service
representatives

 

Updated database

 

21.1  Maintain local {*****}, updating as required for new {*****}, etc.
21.2  Implement local {*****} changes in Billing System
21.3  Define policy for implementing {*****} at {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

Create {*****} run

 

 

 

VIA-Bill

 

Billing cycles to country schedule

 

 

 

Create {*****}

 

22.1  print {*****} for {*****} and {*****}
22.2  filter out any {*****} list customers to avoid sending {*****} as required
22.3  generate any required {*****} as notified by VIA management
22.4  stuff bill envelopes and add postage, using most cost effective mechanism
for delivery

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

Send {*****}

 

 

 

VIA-Bill

 

Billing cycles to country schedule

 

Documents are raised

 

Documents are sent by local Via Networks Admin team

 

23.1  Despatch {*****} as appropriate

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

19

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

Calculate {*****}

 

 

 

VIA-Fin VIA-Bill

 

Billing cycles to country schedule

 

Local country exceptional requirements to be determined

 

 

 

24.1  Local OpCos produce {*****} schedule for {*****}, and forward to
VIA-Billing
24.2  VIA-Billing inputs {*****} information on Billing System

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

Generate and send {*****}

 

 

 

VIA-Bill

 

Daily

 

{*****} request from business

 

{*****} are sent to customer

 

25.1  Generate and print {*****}
25.2  Stuff envelopes and add postage
25.3  Despatch {*****} to customers as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

Reconcile {*****} with {*****}

 

Y

 

 

 

Weekly

 

Accenture receives sales {*****}

 

Accenture will check and post documents against {*****}

 

27.1  Import Billing details from billing system to CODA
27.2  Validate data transfer is correct and complete
27.3  Post documents to {*****} accounts on CODA
27.4  Sign-off Billing and communicate to Finance {*****} is closed

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

Input of {*****}

 

Y

 

VIA-Fin

 

As Required

 

Accenture receives {*****} and credit notes (NOT booked NOTE:  Credit Note
policy to be defined)

 

Accenture will account for documents raised manually

 

28.1  VIA Finance generate list of {*****} to be applied and forward to FSSC
28.2  FSSC input {*****} to billing systems, generate and despatch {*****} to
customers

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

Apply {*****} with {*****}

 

Y

 

 

 

Daily

 

A {*****} must match against an {*****}

 

 

 

29.1  Import {*****} details from Billing System to CODA, match to {*****} and
post to customer account

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

8

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receive and Allocate {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manual {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

Receive document and send {*****}

 

 

 

VIA-Fin

 

As Required

 

{*****} can arrive directly in Accenture, within the company or Via Networks
{*****}

 

Via Networks sends {*****} with copy to Accenture

 

30.1  Receive {*****}, copy and {*****} take original  to {*****}
30.2  Send copy of {*****} to FSSC
30.3  {*****} received direct by FSSC will be sent to bank

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

Match and post {*****} accounts

 

Y

 

 

 

Daily

 

Accenture receives {*****} from the {*****} and/or company

 

{*****} Allocated & booked

 

31.1  Match {*****} to {*****} and post to customer account
31.2  Update {*****} information in PRISM

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

Lodge {*****}

 

Y

 

 

 

As Required

 

{*****} forms

 

{*****} receipt

 

32.1  For {*****} received direct by FSSC, {*****} with {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

Update {*****}

 

Y

 

 

 

Daily

 

{*****} have to be posted

 

{*****} Posted

 

33.1  Post {*****} and update {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Generate and Receive {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

9

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

Receive {*****} and information from the {*****}

 

Y

 

 

 

To billing schedule

 

The {*****} sends data through the {*****} system

 

Accenture collects data from the {*****}

 

35.1  Collect {*****} information from the local {*****}
35.2  match to declined {*****} list to identify errors

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

Receive information from the customer

 

Y

 

VIA-Fin

 

To billing schedule

 

The Customer will send additional information to Via Netrworks. Via Networks
transfers this info to Accenture

 

{*****} Advices Allocated

 

36.1  Local OpCo receive additional information from customer
36.2  Collate information and send to FSSC
36.3  FSSC posts as appropriate to customer ledger.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37

Match and post {*****} accounts

 

Y

 

 

 

Daily

 

{*****} are allocated

 

{*****} Booked

 

37.1  Match {*****} received to {*****} ledger and book {*****}
37.2  Update {*****} history on PRISM

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38

Update  {*****}

 

Y

 

 

 

Daily

 

 

 

{*****} Posted

 

38.1  Post {*****} and {*****}
38.2  Update {*****} history on PRISM

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Resolve Issues / Other Administration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unmatched {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

Transfer data to dedicated persons and  active follow-up of response and actions

 

Y

 

 

 

As Required

 

In some cases Customers will not make full or correct {*****} (e.g. deduction of
{*****}, etc.) Or customers make unannounced {*****})

 

Accenture will inform Via Networks of unmatched {*****} and will ask for
additional info.

 

39.1  Run un-matched {*****} report to identify unmatched {*****}
39.2  Request further information / resolution from local OpCo staff, using
“Ticketing system” to log request

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

10

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

Solve issue and send answers to Accenture

 

 

 

VIA-Fin VIA-CS

 

As Required

 

Via Networks receives an inquiry from Accenture

 

Via Networks answers ASAP

 

See Issue Resolution

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{*****} Issues

 

 

 

 

 

 

 

 

 

 

 

 

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

Identify reason for {*****}

 

Y

 

 

 

As Required

 

{*****} issues identified

 

{*****} issues documented

 

41.1  Identify {*****} from {*****} list, or as a result of {*****} through the
Customer Services desks
41.2  Investigate issues (review notes on customer account in CODA) and call
client contact if required
41.3  Document results of investigation

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

Contact relevant “resolver” within Via Networks with suggested resolution plan

 

Y

 

 

 

As Required

 

Suggested resolution plan

 

 

 

42.1  Propose a resolution strategy
42.2  identify appropriate resolver within local VIA company
42.3  Raise trouble ticket to trigger resolution

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

Approve Resolution Plan

 

 

 

VIA-All

 

As Required

 

 

 

Agreed resolution plan

 

43.1  Review suggested resolution plan
43.2  Approve resolution plan

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

Chase outstanding approvals

 

Y

 

 

 

As Required

 

Outstanding approvals report

 

 

 

44.1  Monitor outstanding {*****} resolution tickets and chase as required for
approval
44.2  Escalate as required according to policy rules

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

Action approved plan

 

Y

 

 

 

As Required

 

Agreed resolution plan

 

 

 

45.1  Action approved resolution plans
45.2  Update tickets as required during resolution
45.3  Close ticket after completing resolution plan
45.4  Update systems after resolution ({*****})

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

11

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Process {*****} and Issue {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46

Process {*****} and issue {*****}

 

 

 

VIA-Fin

 

As Required

 

Via Networks will address the issue and communicate and/or send {*****} and/or
{*****}

 

Accenture will account for these {*****}

 

46.1  Communicate with customers as required, and agree resolution
46.2  Local OpCo authorises {*****} I.a.w. local and {*****} Policy
46.3  Local OpCo communicates credit notes and adjustments to FSSC

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47

Account for the {*****}

 

Y

 

 

 

As Required

 

 

 

 

 

47.1  FSSC generate, print and despatch {*****}
47.2  FSSC post {*****} and {*****} to customer ledger

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manage {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48

At period end, produce a {*****} breakdown by affiliate

 

Y

 

 

 

Monthly

 

Accenture will produce {*****} from affiliates

 

Accenture analyse {*****} and manage {*****}

 

48.1  Complete full reconciliation of {*****} between each entity and corporate,
and each entity with each other

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49

Send balances to corporate finance

 

Y

 

 

 

Monthly

 

 

 

Accenture will send balances to the corporate finance team

 

49.1  Send balance confirmation to each entity
49.2  Local entity identifies and reports any discrepencies
49.3  Resolve disputes or issues (see step 51)

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

Process and apply {*****} to {*****} receivables

 

Y

 

 

 

Monthly

 

 

 

Accenture will process and apply {*****}

 

50.1  After reconciliation and confirmation, corporate makes {*****} to {*****}
to the whole value of the receivable account
50.2  Manage transfers {*****} as required.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51

Manage Disputes process as per Issue Resolution

 

Y

 

 

 

As Required

 

Disputes can arise {*****}

 

Accenture will manage the “accounting” side of the dispute

 

51.1  On an ad-hoc basis, manage disputes and arbitrate as necessary for {*****}
51.2  Document and archive disputes and resolutions for future reference.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

12

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepare and make {*****} to {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52

Prepare and send list of customers with {*****}

 

Y

 

 

 

Weekly

 

Some customer accounts show {*****}

 

Accenture will provide a report of the {*****} and send them to Via Networks for
decision

 

52.1  Run report to generate list of {*****} with {*****}
52.2  Investigate {*****} to determine cause
52.3  Send list of {*****} with {*****} to local OpCo

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53

Decide on a {*****} of the {*****}

 

 

 

VIA-Fin

 

Weekly

 

Via Networks receives the report

 

Via Networks will decide on a {*****} and communicate its decision to Accenture

 

53.1  Analyse reasons for {*****}
53.2  Decide on course of action in each case ({*****}, ignore, other)
53.3  Advise FSSC on action to be taken

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

54

Prepare and send payment to the {*****}

 

Y

 

 

 

Weekly

 

Via Networks makes decision on refund

 

Accenture will prepare the refund

 

54.1  Receive instructions for course of action from local OpCo
54.2  Process refunds as instructed and post to customer ledger
54.3  Document action taken in CODA
54.4  Adjustments and Credit Notes to be done in PRISM

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

Inform customer

 

Y

 

 

 

Weekly

 

 

 

Accenture will inform the originator

 

55.1  Generate {*****} advise and covering letter for {*****} where necessary
55.2  Print and despatch advise note to customer

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Others

 

 

 

 

 

 

 

 

 

 

 

 

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

56

Produce Reports and answer Queries

 

Y

 

 

 

As Required

 

The {*****} ask for a particular report and raises Queries

 

Accenture will provide a helpdesk to answer specific demands

 

56.1  Generate and make available standard reports for OpCos i.a.w. reporting
schedule
56.2  On request from local OpCo, generate and make available ad-hoc reports
56.3  Manage helpdesk, including logging all queries in a trouble ticketing
system
56.4  Manage {*****} process, logging requests for enhancements, prioritising
requests in conjunction with VIA Management, and implementing enhancements as
agreed

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

13

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57

Reports for Management Review

 

Y

 

 

 

As Required

 

The Customer and/or Business ask for a particular report and raises Queries

 

Accenture will provide a helpdesk to answer specific demands

 

57.1  Generate and distribute standard reports for VIA Corporate Management
Review I.a.w. standard reporting schedule
57.2  On request by Corporate Management, Internal Audit, or External Audit,
generate and make available ad-hoc reports as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

58

File and archive

 

Y

 

 

 

Monthly

 

Via Networks requests documents to be archived

 

Accenture will File and Archive data and documents

 

58.1  File and archive OpCo and Corporate reports

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

59

Determine and book  {*****}

 

Y

 

 

 

Monthly

 

According to Via Networks Rules

 

Calculate and Book

 

???

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60

Reconciliation {*****}

 

Y

 

 

 

Monthly

 

 

 

Reconciliation Report

 

 

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61

Reconciliation between {*****}

 

Y

 

 

 

Monthly

 

According to Accounting Principles

 

Reconciliation Report

 

61.1  Compare balance on {*****} to {*****} account
61.2  List and investigate differences
61.3  Process journal entries if required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

14

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

ORDER TO CASH PROCESS - CREDIT & COLLECTION MANAGEMENT

New Customer

Maintain Customer Data

Manage Collection Process

 

 

 

Responsibility

 

Dependencies

 

Steps and Activities

 

Country Applicability

 

 

Baseline
Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Inputs

 

Outputs

 

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62

Establish and update {*****} Policy

 

 

 

VIA-FIN

 

As Required

 

Via Networks establishs the {*****} policy

 

Via Networks will administrate the  Policy

 

62.1  Review and update {*****} Policies Manual and {*****} as they relate to
the Order to Cash processes
62.2  Identify any missing Policies from the activity 1.1 above which are
required to support the FSSC standard processes, and define and document them.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

63

Receive {*****} enquiry

 

 

 

VIA CS VIA-FIN VIA-Bill

 

Daily

 

A {*****} contacts Via Networks with a {*****} query

 

Via Networks will activate the  policy

 

63.1  Receive, log and categorise {*****} enquiry
63.2 Discuss enquiry with {*****} if necessary
63.3  Check PRISM for information
63.4  Resolve issue if possible, if not, escalate to 2nd Line {*****} for
resolution

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67

Maintain and update {*****} file {*****}

 

Y

 

 

 

Daily

 

Via Networks communicates the decision to Accenture

 

Accenture updates the {*****} file

 

67.1  VIA notifies FSSC of {*****} decisions for new and existing {*****}
67.2  FSSC updates {*****} status of {*****} on systems

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

68

Produce {*****} Reports (updates for existing {*****})

 

Y

 

 

 

Daily

 

Via Networks asks for a {*****} report

 

Accenture will deliver the report based on an agreed format

 

68.1  Examine {*****} history of existing {*****}
68.2 Assess {*****} regularly based on {*****} history and exposure to {*****}
(to an agreed business rules matrix)
68.3 Update {*****} status on systems as a result, blocking accounts as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manage Collection Process

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

69

Establish {*****} Policies

 

 

 

VIA-FIN

 

As
Required

 

Via Networks establishes a {*****} policy

 

Accenture will administrate the Policy

 

69.1  Define, agree and document a standard {*****} policy.  {*****} policy must
include standard conditions for sending {*****}, etc.
69.2  Communicate the agreed {*****} policy to Accenture

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

15

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

Dependencies

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Inputs

 

Outputs

 

Steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70

 

Identify reason for {*****}

 

Y

 

 

 

Daily

 

Non {*****} issues identified

 

{*****} issues documented

 

70.1  Recognise {*****} from {*****} reports and receipts matching activities
70.2  Produce report of {*****}
70.3  Contact customer to determine reason for {*****}
70.4  Document reason for {*****}
70.5  Define and documment a suggested resolution plan on report

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

71

 

Contact relevant "resolver" within Via Networks with suggested resolution plan

 

Y

 

 

 

Daily

 

Suggested resolution plan

 

 

 

71.1  FSSC contacts appropriate resolver in VIA to discuss and agree resolution
plan
71.2  Appropriate resolver will be identified by reference to business rules
matrix based on importance / value of {*****}, etc.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

72

 

Approve Resolution Plan

 

 

 

VIA-MGMNT

 

Daily

 

 

 

Agreed resolution plan

 

72.1  VIA resolver authorises agreed resolution plan

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

73

 

Chase outstanding approvals

 

Y

 

 

 

Daily

 

Outstanding approvals report

 

 

 

73.1  FSSC monitor progress on approvals
73.2  FSSC chase overdue approvals

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

74

 

Action approved plan

 

Y

 

 

 

Daily

 

Agreed resolution plan

 

 

 

74.1  FSSC action approved plans
74.2  FSSC document actions and results
74.3  Report metrics of action effectiveness

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

75

 

Produce {*****} Report

 

Y

 

 

 

Weekly

 

 

 

Accenture will issue reports on a agreed format and communicate them to Via
Networks

 

75.1  Daily review of {*****} aged {*****}
75.2 Extract {*****} information to Excel, reformat data as required to
facilitate {*****} process
75.3

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

16

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

 

 

Responsibility

 

Dependencies

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Inputs

 

Outputs

 

Steps and Activitie

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

76

 

Send {*****} (before and/or after due date)

 

Y

 

 

 

Monthly

 

Policy defining {*****} and {*****} for each segment

 

Based on the Collection Policy, Accenture will issue and send {*****} Statements

 

76.1  Identify {*****} to be sent statements from activity 75 and I.a.w. the
agreed {*****} policy
76.2  De-dupe statements list against current {*****} list
76.3  Print statements
76.4  Validate statements for accuracy  ({*****} initially, reducing to sample
once billing accuracy verified)
76.5  Despatch statements
76.6  Deal with {*****} resulting from receipt of statements (expect {*****} as
a guide)
76.7  Action resolutions, update systems and {*****} list, document results

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

77

 

{*****}

 

Y

 

 

 

Monthly

 

Policy defining {*****} and {*****} segmentation and {*****} for each segment
When overdue, the {*****} will receive {*****} I.a.w. the policy

 

According to the {*****} Policy, Accenture will send {*****}

 

77.1  Identify {*****} to be sent {*****} from activity 75 and I.a.w. the agreed
{*****} policy
77.2  De-dupe {*****} list against current {*****} list
77.3  Print {*****}
77.4  Validate {*****} for accuracy  ({*****} initially, reducing to sample once
billing accuracy verified)
77.5  Despatch {*****}
77.6  Deal with {*****} resulting from receipt of {*****} (expect {*****} as a
guide
77.7  Action resolutions, update systems and {*****} list, document results

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

78

 

{*****}

 

Y

 

 

 

Weekly

 

Policy defining {*****} segmentation and {*****} strategy for each segment The
{*****} has  passed

 

Via Networks Collects, Accenture prepares the documents

 

78.1  Identify {*****} to be sent {*****} from activity 75, 76 and I.a.w. the
agreed {*****} policy
78.2  De-dupe {*****} list against current {*****} list
78.3  Print {*****}
78.4  Validate {*****} for accuracy  ({*****} initially, reducing to sample once
billing accuracy verified)
78.5  Despatch {*****}
78.6  Deal with {*****} resulting from receipt of {*****} (expect {*****} as a
guide)
78.7  Action resolutions, update systems and {*****} list, document results

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

17

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

 

 

Responsibility

 

Dependencies

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Inputs

 

Outputs

 

Steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

79

 

{*****} Collection

 

 

 

{*****}

 

As Required

 

 

 

Via Networks will handle {*****}

 

79.1  Initiate local country {*****} process
79.2  Document results
79.3  {*****}
79.4  {*****} as appropriate

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80

 

Decide on {*****} / {*****}

 

 

 

VIA-FIN

 

Monthly

 

Via Networks have to decide to account for {*****} and/or {*****}

 

Via Networks had decided

 

80.1  Apply criteria to {*****} I.a.w. global finance and local policies
80.2  List {*****} and authorise by local OpCo management

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

81

 

Account for {*****} / {*****}

 

Y

 

 

 

Monthly

 

Via Networks decision is sent to Accenture

 

Accenture {*****} in accordance with the  business decision

 

81.1  Do journal entry to post {*****}
81.2  Match to general provision as appropriate

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

18

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

ORDER TO CASH PROCESS – CASH AND BANK

 

Manage Bank Accounts

Process Bank Transaction

Cash Forecasting

Bank Reconciliations

 

 

 

 

Responsibility

 

Dependencies

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Inputs

 

Outputs

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

82

 

Manage {*****} relations for {*****} accounts

 

 

 

VIA-FIN

 

As Required

 

 

 

 

 

82.1  Deal with {*****} customer service centres in the event of questions or
issues
82.2  Interface with {*****} Manager on an ad-hoc basis, e.g. setting up
{*****}, etc
82.3  Locally manage {*****} accounts as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

83

 

Establish and control {*****} accounts

 

 

 

VIA-FIN

 

As Required

 

Via Networks  {*****} and {*****} policy

 

 

 

83.1  On a daily basis, reconcile {*****} to the {*****}
83.2  Reconcile other {*****} account statements to {*****} monthly
83.3  Close {*****} accounts on ad-hoc basis as part of {*****} account
rationalisation, involves informing customers of changing circumstances /
details

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

84

 

Manage {*****}-related activities

 

 

 

VIA-FIN

 

As Required

 

Via Networks  bank and treasury policy

 

 

 

84.1  Monthly, complete {*****} instructions to {*****} for {*****}
84.2  Respond to {*****} call-backs relating to {*****}
84.3  Receive paper notification  of transaction, and process related charges
and account for transaction
84.4  Manage {*****} from {*****} and other {*****} customers

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Process non Coded Transactions

 

 

19

--------------------------------------------------------------------------------


*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

 

 

Responsibility

 

Dependencies

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Inputs

 

Outputs

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

85

 

{*****} : account for non coded  transactions

 

 

 

VIA-FIN

 

Ad Hoc

 

Via Networks sends account info through the {*****} system

 

Via Networks checks the data, identifies non coded operations and accounts for
them

 

85.1  Check {*****}, etc to non-suppliers for non-coded items
86.2  Check receipts on {*****} that cannot be allocated to a customer to
identify non coded transactions
86.3  FSSC provide list of uncoded items to local OpCo for definition of action
/ resolution  Needs to be done on a daily basis.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

{*****} Forecasts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

86

 

Provide {*****} information on Accounts {*****}
Accounts {*****}
{*****} matters managed by Accenture

 

Y

 

 

 

Monthly

 

Via Networks asks {*****} for {*****}

 

Accenture can provide forecasts based upon data available in the accounting
System.

 

86.1  {*****} and as required, {*****} for up to {*****} days based on
outstanding {*****} and {*****} logged on CODA, plus other known events, e.g.
VAT, PAYE, {*****}, other non PO outgoings
86.2  {*****}, and as required, {*****} for up to {*****} days based on {*****},
local knowledge, {*****}
86.3  Map information from 86.1 and 86.2 onto corporate {*****} template and
provide to corporate and local management as required
86.4  Weekly, update corporate {*****} statements and distribute.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

87

 

Monthly Forecast

 

Y

 

 

 

Monthly

 

Via Networks asks for cash  forecasts

 

Accenture gathers all information and prepares the Forecast

 

As above

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

88

 

Six Monthly Forecast

 

Y

 

 

 

6
Monthly

 

Via Networks asks for cash  forecasts

 

Accenture gathers all information and prepares the Forecast

 

Not done

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{*****} Reconciliation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

Dependencies

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via Networks

 

Frequency

 

Inputs

 

Outputs

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

89

 

Reconcile {*****} Statements

 

Y

 

 

Monthly

 

{*****} Statements arrive

 

Accenture has to reconcile the {*****} Statements

 

89.1  On a daily basis, reconcile {*****} to the {*****}
89.2  Reconcile other {*****} account statements to {*****} monthly
89.3  Close {*****} accounts on ad-hoc basis as part of {*****} account
rationalisation, involves informing customers of changing circumstances /
details

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

21

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

ORDER TO CASH PROCESS – SUBSCRIPTION RENEWALS

Identify
Upcoming Renewals

Customer
Renewals
Process

Supplier
Renewals
Process

Raise
Invoice

Receive and Allocate
Payments

 

 

 

Responsibility

 

Dependencies

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via Networks

 

Frequency

 

Inputs

 

Outputs

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

90

 

Define company policies and procedures relating to {*****}

 

 

 

VIA-FIN

As Required

 

Via Networks defines the company policies and procedures

 

Accenture will administrate the Policy

 

90.1 Review existing policies for {*****}
90.2  Examine existing {*****} to identify standards and what policies can be
supported with minimum disruption to business
90.3  Define standard policy to be implemented by FSSC

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Identify Upcoming Renewals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

91

 

Generate {*****} renewal lookahead forecast based on our own data

 

 

 

VIA-FIN

 

 

CRM / Billing system report on forthcoming {*****}

 

 

 

91.1  Generate report (standard) identifying forthcoming {*****} based on data
from CRM / Billing

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

92

 

Generate {*****} lookahead forecast based on data from {*****}, where applicable

 

 

 

VIA-FIN

 

)

{*****} reminders from suppliers where available ({*****} Information), partner
web site portals with suppliers ({*****} information

 

 

 

92.1  Collect and collate {*****} information where available

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

93

 

Reconcile VIA information with {*****} information and resolve, correct
differences

 

 

 

VIA-FIN

 

 

Consolidated and agreed third party {*****} information

 

 

 

93.1  Reconcile VIA {*****} with {*****} where appropriate
93.2  Identify and list conflicts with our data and {*****} information
93.3  Resolve data conflicts, updating source data as appropriate

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

94

 

Produce Master {*****} lookahead list for {*****} days ahead.

 

 

 

VIA-FIN

 

 

Master {*****} lookahead list

 

 

 

94.1  based on output from activities 91, 92 and 93, produce a master {*****}
lookahead list

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

{*****} and {*****} Processes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95

 

Send first {*****} to customers

 

Y

 

 

 

 

Master {*****} lookahead list

 

First {*****}

 

95.1  Based on master {*****} list, send first {*****} to customers {*****} days
in advance of {*****}
95.2  Include cancellation form and new payments detail form with reminder

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

96

 

Send {*****} to customers

 

Y

 

 

 

 

Master {*****} list and customer responses to {*****}

 

Second {*****}

 

96.1  If no response from customers to {*****}, send {*****} letter {*****} days
in advance of {*****}
96.2  Include threat and consequences of cancellation with {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

 

 

Responsibility

 

Dependencies

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via Networks

 

Frequency

 

Inputs

 

Outputs

 

Sub-steps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

97

 

Log and action {*****} to {*****}

 

Y

 

 

 

 

 

Customer responses to {*****}

 

 

 

97.1  If customers cancel {*****}, trigger future cancellation process for
cancelled {*****}, suspend billing from cancellation date, cancel {*****}, block
payment to {*****} for cancelled {*****}
97.2 If customers renew {*****}, update payment details and renewal date on CRM
/ Billing systems, mark {*****} as OK to say 97.3 If no response, proceed as
directed by policy

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

98

 

Cancel or Renew {*****} for {*****} services

 

 

 

VIA-Prov

 

 

 

 

 

 

 

98.1  Follow supplier-specific processes for cancellation / renewal of {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

23

--------------------------------------------------------------------------------


 

 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

RECORD TO REPORT - GENERAL ACCOUNTING

 

Maintain Chart of
Accounts

Closing Process

Reconciliations

Reviews

Queries and Statistics

 

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Define Chart of Accounts
a. Check accounts that should be created
b. Define codes and validate with management

 

 

 

VIA-FIN

 

As Required

 

 

 

Chart of Accounts

 

1.1  Review existing chart of accounts, across all countries
1.2  Update chart of accounts as necessary in light of new systems / processes
1.3  Check consistency of COA across all countries
1.4  Approve and publish revised chart of accounts

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

Maintain Chart of Accounts
- create accounts in General Ledger

 

Y

 

{*****} through 2003

 

As Required

 

Chart of Accounts template

 

GL accounts created

 

2.1  Receive authorised request for change to COA from OpCo (element 2 or above
only)
2.2  Check compliance of request against rules / policy
2.3  Check impact of change (I.e. updates of standing Cognos Reports,
CRM/Database changes)
2.4  Update COA as necessary, and initiate any other necessary changes to other
systems

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

Maintain mapping tables

 

Y

 

{*****} through 2003?

 

As Required

 

 

 

Updated mapping tables in CODA

 

3.1  Update mapping tables as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monitor the  {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

Coordinate interface with and upload data from sub-systems

 

Y

 

 

 

As Required

 

interfaces with other systems on a country by country basis (e.g billing, banks)

 

Accenture will check the data from the interfaced systems for accuracy

 

4.1  Import data from {*****}
4.2  Validate correct data received through interfaces by carrying out
validation checks and reports as required
4.3  Investigate differences
4.4  Post to books

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

Prepare and Validate {*****}

 

 

 

VIA-FIN

 

Monthly

 

 

 

Document detailling {*****}

 

5.1  Enter non-recurring {*****} and {*****} and other accounting adjustments
into {*****}
5.2  Validate {*****} types ({*****}), journal balances, codes, and
authorisation as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

Account and Post non-{*****}

 

 

 

VIA-FIN

 

Monthly

 

 

 

Via Networks  Books the {*****}

 

6.1  Run {*****} uploader if required, or manually enter {*****} entries into
CODA, either through in-tray or directly into books

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

1

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

Manage data and accruals of {*****} charges

 

Y

 

 

 

Monthly

 

Each country will agree and transfer the list of {*****} at the beginning of the
financial year

 

Accenture manage and accounts for these {*****}

 

7.1  Enter any {*****} and {*****} and other accounting adjustments into {*****}
7.2  Validate {*****} balances, codes, and authorisation as required
7.3  Post recurring {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

Define {*****} and related rates

 

 

 

VIA-FIN

 

As Required

 

Charges have to be {*****} to Cost and profit Centres

 

Via Networks defines the {*****} rules and tables

 

8.1  Define policies and rules for each type of expense
8.2  As required, define cost centres and pools

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

Set-up and Maintenance of rates Accounting and posting of {*****}

 

Y

 

 

 

Monthly

 

Accenture receives the {*****} rules and tables

 

Accenture prepares the system, accounts and posts the {*****}

 

9.1  Receive policies and rules and cost centre information from VIA-Finance
9.2  Update CODA tables as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

Accounting and posting of allocations

 

Y

 

 

 

Monthly

 

Accenture receives the {*****} rules and tables

 

Accenture prepares the system, accounts and posts the {*****}

 

10.1  Allocate {*****} to expense

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

Prepare {*****} with relevant information

 

Y

 

 

 

Monthly

 

{*****} request from country FD

 

Accenture prepares at months end, or when asked, {*****}

 

11.1  Run {*****}  report in Cognos
11.2  Distribute {*****} report as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{*****} Reconciliation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

Check and reconcile accounts for which the Business is responsible {*****}

 

 

 

VIA-FIN

 

Monthly

 

At {*****} need to be reconciled

 

{*****} complete

 

12.1  Check and {*****}
12.2  Carry out {*****} count at each quarter end of inventory, {*****} as
necessary

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

2

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

Check and {*****} accounts for which the SSC is responsible {*****}

 

Y

 

 

 

Monthly

 

At {*****} need to be reconciled

 

{*****} complete

 

13.1  Check and {*****}
13.2  Confirm {*****} to VIA-FIN

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reviews

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

Review of accounts

 

 

 

VIA-FIN

 

 

 

Result has to be defined

 

Via Networks will validate the result and review the accounts

 

14.1  Run {*****} prior months
14.2  Conduct {*****}
14.3  {*****} and {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{*****} Preparation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

Prepare {*****}

 

 

 

VIA-FIN

 

Monthly

 

Depending on the information required, it will be the SSC who answers according
to a pre-defined format

 

Report

 

15.4  Complete {*****} analysis and submit to corporate

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

Answer queries and prepare {*****}

 

Y

 

 

 

As Required

 

The Business asks for a particular report and Queries

 

Accenture will provide a helpdesk to answer to specific demands

 

16.1  Handle and respond to queries
16.2  Run {*****} reports and distribute {*****} pack
16.3  Run corporate reports as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

Assist auditors during visits to SSC

 

Y

 

VIA-FIN

 

As Required

 

Annual audit schedule to be agreed in advance

 

 

 

17.1  Assist auditors as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reporting and Consolidation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

Monthly & Quarterly Reporting a. Compilation of information
b. upload data in reporting system
c. prepare written comments / analysis

 

 

 

VIA-FIN

 

To Reporting Timetable

 

 

 

 

 

18.1  Validate that all data has been imported to allow generation of reports
18.2  Run {*****} reports for {*****}
18.3  Internally review {*****}, amend as appropriate by processing necessary
{*****} in CODA

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

3

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

Generation & Distribution of corporate {*****}

 

 

 

VIA-FIN

 

To Reporting Timetable

 

 

 

 

 

19.1  Complete {*****} report and submit to corporate (see step 15 above)
19.2 Complete {*****} as required to corporate
19.3  Generate and submit other ad hoc reports as requested on a quarterly basis

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

Preparation, review and submit {*****} reports

 

 

 

VIA-FIN

 

To Reporting Timetable

 

 

 

 

 

See above

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

Preparation, review and submission of external financial information

 

 

 

VIA-FIN

 

To Reporting Timetable

 

 

 

 

 

??

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

Liaise with {*****} for activities retained in SSC

 

 

 

VIA-FIN

 

To Reporting Timetable

 

 

 

 

 

22.1  Reconcile and report supporting documentation and provide to auditors  for
{*****}.
22.2  Answer any audit queries

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

Generation & Distribution of {*****}

 

 

 

VIA-FIN

 

To Reporting Timetable

 

 

 

 

 

23.1  Produce {*****} pack as required for local management team (detailed
{*****})
23.2  Generate and distribute {*****} for each functional manager
23.3  Generate and distribute other ad-hos reports as required by local and
functional management teams.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

Preparation of {*****} reporting (Compile and prepare data)

 

 

 

VIA-FIN

 

To Reporting Timetable

 

 

 

 

 

24.1  Provide information as required to external auditors to generate {*****}
reports
24.2  Annually, produce {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

Review and deliver {*****} reporting

 

 

 

VIA-FIN

 

To Reporting Timetable

 

 

 

 

 

??

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

4

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

RECORD TO REPORT - FIXED ASSETS

 

Creation

Maintenance

Depreciation

Period Closing

Retirement

 

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

Define {*****} Policy

 

 

 

VIA-MGMNT

 

As Required

 

 

 

Via Networks defines {*****} Policy

 

26.1  Review, update and publish {*****} Policies
26.2  Update and make available forms ({*****}, transfer)

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

Prepare {*****} Budget
a. Collect all projects
b. Calculate profitability
c. Select Projects
d. Establish Investment Budget
e. Send the forms to the decision centre
f. Receive the approved investment budget

 

 

 

VIA-MGMNT

 

Annually

 

 

 

Via Networks prepares projects and budgets

 

27.1 Collect all projects
27.2 Calculate profitability
27.3 Select Projects
27.4 Establish {*****} Budget
27.5 Send the forms to the decision centre
27.6 Receive the approved investment budget

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

{*****} approval

 

 

 

VIA-FIN

 

Ad hoc

 

 

 

Via Networks approves {*****} requests

 

28.1  See P2P process

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

Management of {*****} process including {*****}

 

 

 

VIA-FIN

 

Ad hoc

 

 

 

Project business case

 

28.1  See P2P process

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

Collect and approve {*****} requests
a. Receive {*****} Request form from the local country teams
b. Check / Complete information and {*****} appraisal
c. Determine / Check {*****}

 

 

 

VIA-FIN

 

Ad hoc

 

 

 

Via Networks prepares investment file and seeks  approval

 

28.1  See P2P process

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

Receive approval

 

Y

 

 

 

Ad hoc

 

 

 

Authorised business case

 

28.1  See P2P process

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
 Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

Define structure of {*****} and set-up system for {*****} follow-up Set-up a
number for the project and for the {*****}

 

Y

 

 

 

Ad hoc

 

Approval is obtained

 

Company sets rules and guidelines for {*****} follow-up + system set-up

 

31.1  Set up project cost centres

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

Account for {*****} a. Receive invoices from {*****} b. Check the right {*****}
to the project c. Post invoices / perform journal entries d. Key information in
the {*****} system e. Report and monitor {*****} vs budget

 

Y

 

 

 

Daily

 

Once approval is obtained, Accenture will receive an {*****} number

 

Accenture books invoices and {*****} data.

 

See P2P process
32.1  Key information into the CODA {*****} system

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

Decide on {*****} Go Live
Decide to {*****} amounts : from {*****} in progress to {*****}

 

 

 

VIA-FIN

 

Ad hoc

 

The {*****} is finalised and request for capitalisation is passed to Accenture

 

The company decides on the {*****} Go Live

 

This approach may be a change to the way we work currently, and more discussion
is required to identify the applicability of this project based approach.

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34

Confirm commencement of {*****}

 

 

 

VIA-FIN

 

Ad hoc

 

 

 

 

 

34.1  Current policy - {*****} commences the month following acquisition see
note above

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

Calculate {*****} and post (rules are set-up in the policy)

 

Y

 

 

 

Monthly

 

Accenture receives approval

 

Accenture calculates depreciation

 

35.1  Apply standard policies, and any special depreciation rules defined and
authorised by OpCo
35.2  Calculate depreciation
35.3  Post depreciation to P&L account

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

2

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

Activate {*****}

 

Y

 

 

 

Ad hoc

 

Via  Networks provide notification of {*****} Go Live

 

 

 

??

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37

Maintain {*****} : modify, sell and scrap Decision Process

 

 

 

VIA-FIN

 

Ad hoc

 

Via Networks decides on the modification, selling or scrapping of an {*****}

 

Via Networks communicates the decision to Accenture

 

37.1  Apply policy to modify, sell, scrap or dispose of {*****} after proper
authorisation
37.2  Complete appropriate forms and send to FSSC

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38

Maintain {*****} : modify, sell and scrap Accounting Process
a. Receive filled and signed form from Management
b. Find the concerned {*****}
c. Determine the {*****}

 

Y

 

 

 

Ad hoc

 

Accenture receives a form approving a maintenance operations

 

Accenture accounts and posts the maintenance operation

 

38.1  Receive properly authorised forms from OpCo
38.2  Account for {*****}

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

Perform {*****} activities a. Determine {*****} b. Post {*****}

 

Y

 

 

 

Monthly

 

Periodically Accenture has to calculate {*****} according to other {*****}

 

Accenture will determine {*****} and post to {*****}

 

??

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

Perform physical {*****} inventory

 

 

 

VIA-FIN

 

Ad hoc

 

Locally when necessary

 

 

 

40.1  Receive list of {*****} from FSSC with location
40.2  VIA-FIN conduct physical check of inventory
40.3  Report discrepencies and explanations to FSSC

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

Audit {*****}

 

 

 

VIA-IA

 

Ad hoc

 

Audit Department

 

 

 

??

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

Prepare reports a. Project Reports b. Reconciliation Reports c. {*****} lists

 

Y

 

 

 

Monthly

 

Via Networks request on a follow-up reports

 

Accenture prepares follow-up reports as agreed

 

42.1  Generat and distribute reports as required (opening balance, additions,
disposals, {*****}, closing balance)

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

Answer queries

 

Y

 

 

 

Ad hoc

 

Via Networks ask for particular report and Queries

 

Accenture will provide a helpdesk to answer to specific demands

 

43.1  receive, log, handle queries though FSSC help desk

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

3

--------------------------------------------------------------------------------


 

 

 

Responsibility

 

 

 

 

 

Country Applicability

 

Baseline Service Item

 

Accenture

 

Via
Networks

 

Frequency

 

Dependencies

 

Substeps and Activities

 

France

 

Germany

 

Italy

 

Netherlands

 

Portugal

 

Spain

 

Switzerland

 

UK

 

US

 

Inputs

 

Outputs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

File and archive data

 

Y

 

 

 

Monthly

 

Via Networks asks to archive

 

Accenture must File and Archive data and documents

 

44.1  File and archive as required

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

Y

 

 

4

--------------------------------------------------------------------------------


 

Schedule 2

 

PRINCIPLES FOR PERFORMANCE MEASUREMENT

 

1.             Introduction

 

1.1           This Schedule outlines the principles involved for the setting up
and operation of the regime to measure the performance of the Services and to
incentivise Service Provider to meet the performance standards required by
Client.

 

1.2           The performance measurement regime will apply after the end of the
Transition Period.  During the Transition Period the parties will carry out a
service baselining exercise to establish the current quality of service and to
allow future service quality measures to be set.

 

2.             Service Level Agreements

 

2.1           During the Transition Period, the Parties shall work together to
develop a Service Level Agreement (“SLA”).  The SLA will define the Service
Level Metrics that the Service Provider should achieve in providing the
Operational Service.

 

3.             Operating Level Agreements

 

3.1           During the Transition Period, the Parties shall work together to
develop an Operating Level Agreement (“OLA”).

 

4.             Key Performance Indicators

 

4.1           During the Transition Period the Parties will agree a maximum of
ten Key Performance Indicators (“KPIs”) that together provide a measure of the
performance of the cross-section of Operational Services that are being
performed by Service Provider.  Attachment 2-A includes examples of KPIs which
shall form the basis KPIs to be agreed during the Transition Period.

 

4.2           Each KPI shall be capable of being measured on a monthly basis.

 

4.3           For each KPI the Parties shall agree the level of service that
must be achieved (“Normal Service Level”).  The Normal Service Level is the
minimum acceptable level of performance for that process and is not intended to
provide stretch or aspirational targets. In all circumstances the measure of
service should be an objective measure so that it can be readily ascertained as
to whether the Normal Service Level has been achieved or not.

 

4.4           For each KPI the Parties may choose to agree a level of service
below the Normal Service Level below which Service Provider will be deemed to
have substantially failed to achieve the necessary service level (“Substantial
Failure Service Level”).

 

4.5           Each KPI shall be assigned a weighting that reflects its
importance to the delivery of the Services.  The aggregate weighting of all KPIs
shall be 100%.  No weighting attached to a KPI shall exceed 20% or be less than
5%.

 

4.6           Where Service Provider has failed to meet a Substantial Failure
Service Level associated with a KPI then in the month of such failure the
weighting of the KPI shall be 200% of the weighting assigned pursuant to
paragraph 4.5.

 

1

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

4.7           Where Service Provider has failed to meet the Normal Service Level
for {*****} then {*****} the weighting of the KPI shall be {*****} of the
weighting assigned pursuant to paragraph 4.5.

 

4.8           In any given month the weighting of a KPI may be increased by
{*****} the adjustments set out in paragraphs 4.6 and 4.7 above.  Accordingly,
the weighting of a KPI cannot be increased above {*****}% of the weighting
assigned pursuant to paragraph 4.5.

 

4.9           Where in relation of a particular KPI Service Provider has {*****}
all KPIs for that month.

 

4.10         Where in relation of a particular KPI Service Provider has {*****}.

 

5.             Service Credits

 

5.1           From 1 January 2004 if Service Provider fails to meet a KPI then a
service credit may be payable in accordance with this Schedule.  The parties
confirm that the payment of Service Credits is {*****}, but a {*****}.

 

5.2           Within {*****} of the end of each month Service Provider shall
provide to Client a report setting out the level of performance achieved for
each KPI.  The report shall set out the KPI Failure Percentage which shall be
the lower of:

 

(a)           The sum of the weightings of those KPIs, as calculated pursuant to
section 4 of this schedule, that have been failed in the month; and

 

(b)           {*****}%.

 

5.3           The Service Credit payable by Service Provider shall be the KPI
Failure Percentage multiplied by {*****} of the Operational Service Charge for
the month.

 

5.4           If a Service Credit is payable by Service Provider pursuant to
paragraph 5.3 then the {*****}of the Service Credit.

 

6.             CHANGES TO WEIGHTINGS OF KEY PERFORMANCE INDICATORS

 

6.1           Client may, not more than once in each three-month period, request
a change to the weightings attached to the Key Performance Indicators by sending
a written notice to Service Provider, giving details of the proposed change. 
Any proposed change must

 

(a)           maintain the total percentage weightings at 100%; and

 

(b)           not increase any individual percentage weighting above 20% or
reduce any individual percentage weighting below 5%.

 

2

--------------------------------------------------------------------------------


 

6.2           Service Provider will respond in writing to Client’s notice within
20 Business Days, either:

 

(a)           accepting Client’s proposed change, in which case the proposed
change will take effect from the beginning of the next month; or

 

(b)           proposing a meeting with Client to discuss Client’s proposed
change.

 

6.3           Where Service Provider sends a response under paragraph 6.2(b),
the parties will meet as soon as practicable and endeavour to agree mutually
satisfactory changes to the percentage weightings, as well as the time at which
the agreed changes will take effect.  If the parties are unable to agree on the
changes, then the matter will be escalated for resolution in accordance with
Schedule 7.

 

6.4           Without limiting paragraph 6.1, the parties will, within 30
Business Days after the end of each Contract Year, meet to discuss whether the
then existing Key Performance Indicators should be amended or replaced and
whether the weightings of the then existing Key Performance Indicators should be
adjusted.

 

3

--------------------------------------------------------------------------------


 

 

Attachment 2-A

 

 

1

--------------------------------------------------------------------------------


 

 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTUAL QUARTER AVERAGE SCORES

 

 

 

 

 

Functional area

 

ID

 

Description

 

Comments

 

Weighting

 

Score
Awarded

 

Total

 

France

 

Germany

 

Netherlands

 

Spain

 

Switzerland

 

Portugal

 

UK

 

CORPORATE

 

Target
KPI
Perf.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RANGE

-3

 

-2

 

-1

 

0

 

1

 

2

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase To Pay

 

APK0

 

Contribution to achieving Business Objectives for Purchase to Pay processes

 

Quarterly assessment of meeting major business objectives and targets in:

{*****} at end of period
{*****} by {*****}, (number and amount)
{*****} with no {*****} by {*****} (number and amount)
Frequency of urgent / escalated {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APK1

 

% {*****} from {*****} ({*****}={*****} days)

 

DPO measured as total value of {*****} at quarter end divided by (value of
{*****} less than {*****} days old multiplied by {*****} and divided by
{*****}).
Can be automatically measured for each country
Target DPO initially set at {*****} days but can be reset as appropriate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48-72 days

 

>50%

 

<50%

 

<33%

 

<20%

 

<15%

 

<10%

 

<5%

 

 

 

APK2

 

% of {*****} and {*****} to Purchase Orders raised in quarter, after allowing
for VIA business decision caused complaints

 

Measured by counting total number of {*****} and {*****} logged on systems,
subtracting {*****} resulting from business decisions outside control of FSSC,
and dividing by the total number of {*****} / {*****} area concerned in the same
quarter.
Can be measured automatically

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<5%

 

>10%

 

<10%

 

<7%

 

<5%

 

<3%

 

<2%

 

<1%

 

 

 

APK3

 

% of {*****} and {*****} unresolved after {*****} days

 

Measured as a count of all {*****} at end of quarter that are still open and
more than {*****} days old, divided by the total number of {*****} logged on the
system during the quarter.
Can be calculated automatically on a country by country or functional area basis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<5%

 

>10%

 

<10%

 

<7%

 

<5%

 

<3%

 

<2%

 

<1%

 

 

 

APK4

 

% error free postings

 

Can be measured by running a report against {*****} in {*****} to identify the
total number of {*****} in the quarter, and the total number of cancelled or
amended {*****} in the quarter.  Need to also include {*****} or {*****} to
determine errors not corrected. Errors include {*****} in wrong {*****}, wrong
{*****}, wrong {*****}, wrong {*****}.
Can be calculated automatically once the correct reports have been defined.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

97%

 

90

 

95

 

96

 

97

 

98

 

99

 

100

 

 

 

APK5

 

% of authorised {*****} processed within {*****} days of receipt

 

Measured as time difference between receipt of {*****} in FSSC and {*****}
through adjustment to payroll or issuance of {*****} to {*****}. Can be measured
automatically if expense claims forwarded to FSSC through ticketing system?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95%

 

85

 

90

 

93

 

95

 

97

 

99

 

100

 

 

 

APK6

 

% of authorised {*****} processed within agreed time period from receipt

 

Measured as time difference between receipt of a properly authorised {*****} in
the FSSC and the issuance of a {*****} as recorded on the CODA-Procurement
system.
Can be automatically calculated once an appropriate report is set up

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

97%

 

90

 

95

 

96

 

97

 

98

 

99

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Order To Cash

 

OCK0

 

Contribution to achieving {*****} for {*****} processes

 

Quarterly assessment of meeting major {*****} and targets in:

{*****} accurately and timely
{*****} as a percentage of billings
Reduction in {*****}
Reduction in {*****} as a percentage of {*****}
{*****} (number and amount) and {*****} (billing accuracy)
Volumes of customer {*****}, legal {*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OCK1

 

% deviation from target {*****} (TDSO={*****} days)

 

DSO measured as total value of {*****} at quarter end divided by ({*****} less
than {*****} days old multiplied by {*****} and divided by {*****}).
Can be automatically measured for each country
Target DSO initially set at {*****} days but can be reset as appropriate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32-48 days

 

>50%

 

<50%

 

<33%

 

<20%

 

<15%

 

<10%

 

<5%

 

 

 

OCK2

 

% of {*****} and {*****} unresolved after {*****} days

 

Measured as a count of all {*****} and {*****} at end of quarter that are still
open and more than {*****} days old, divided by the total number of {*****} and
{*****}
logged on the system during the quarter.

Can be calculated automatically on a country by country or functional area basis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<5%

 

>10%

 

<10%

 

<7%

 

<5%

 

<3%

 

<2%

 

<1%

 

 

 

OCK3

 

% error free postings

 

Can be measured by running a report against {*****} in CODA to identify the
total number of postings in the quarter, and the total number of {*****} or
{*****} in the quarter.  Need to also include feedback from {*****} or {*****}
to determine errors not corrected. Errors include postings in wrong {*****},
wrong {*****}, wrong {*****}, wrong {*****}.
Can be calculated automatically once the correct reports have been defined.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

97%

 

90

 

95

 

96

 

97

 

98

 

99

 

100

 

 

2

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTUAL QUARTER AVERAGE SCORES

 

 

 

 

 

Functional area

 

ID

 

Description

 

Comments

 

Weighting

 

Score
Awarded

 

Total

 

France

 

Germany

 

Netherlands

 

Spain

 

Switzerland

 

Portugal

 

UK

 

CORPORATE

 

Target
KPI
Perf.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RANGE

-3

 

-2

 

-1

 

0

 

1

 

2

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OCK4

 

% of {*****} for {*****} processed within agreed time frame from receipt

 

Measured as time difference between {*****} request in FSSC and issuance of
{*****} to requestor, as measured on ticketing system. Can be measured
automatically if requests forwarded to FSSC through ticketing system?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

97%

 

90

 

95

 

96

 

97

 

98

 

99

 

100

 

 

 

OCK5

 

% of {*****} contacted in agreed timeframe

 

Measured as as percentage of {*****} ({*****}) within {*****} days of trigger
for contact based on {*****} overdue against an agreed {*****}.
May require some manual consolidation of information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95%

 

85

 

90

 

93

 

95

 

97

 

98

 

100

 

 

 

OCK6

 

% of {*****} and {*****} not processed at quarter end

 

Measured as number of requests for {*****} / {*****} not processed at period end
divided by total number of such requests received during the period.
Can be measured automatically if requests raised using ticketing system

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<5%

 

>10%

 

<10%

 

<7%

 

<5%

 

<3%

 

<2%

 

<1%

 

 

 

OCK7

 

% of scheduled {*****} delivered within {*****} working {*****} of scheduled
delivery

 

Measured as total number of reports not delivered within {*****} working {*****}
of scheduled delivery divided by total number of reports scheduled for delivery
during the period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

97%

 

90

 

95

 

96

 

97

 

98

 

99

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounting

 

GLK0

 

Contribution to achieving {*****} for Accounting processes

 

Quarterly assessment of meeting major {*****} and targets in:

{*****} for legal entities are accurately {*****} and {*****} in a {*****}
Responsiveness to {*****} from VIA-Finance at a corporate and local level
Support {*****} and {*****} and {*****} processes
Maintain proper {*****} and {*****} documents ({*****}, etc.)
Maintain accurate {*****} documentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLK1

 

% legal entity {*****} and on time, according to agreed schedule

 

Measured as total number of entity {*****} and {*****} within {*****} working
{*****} of scheduled delivery divided by total number of Trial balances
scheduled for delivery during the period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

 

90

 

95

 

98

 

100

 

 

 

 

 

 

 

 

 

GLK2

 

% {*****} completed on time

 

Measured as total number of {*****} delivered complete and accurate within
{*****} working {*****} of scheduled delivery divided by total number of
Reconciliations scheduled for delivery during the period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

 

90

 

95

 

98

 

100

 

 

 

 

 

 

 

 

 

GLK3

 

% of {*****} at quarter and year end

 

Measured as total number of {*****} made at end of appropriate period as a
percentage of the total number of {*****} made during the period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

 

90

 

95

 

98

 

100

 

 

 

 

 

 

 

 

 

GLK4

 

% of {*****} issued to the agreed timetable (i.e. {*****}, {*****} etc)

 

Measured as total number of {*****} delivered complete and accurate within
{*****} working {*****} of scheduled delivery divided by total number of {*****}
scheduled for delivery during the period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

 

90

 

95

 

98

 

100

 

 

 

 

 

 

 

 

 

GLK5

 

% {*****} completed by month end

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

 

90

 

95

 

98

 

100

 

 

 

 

 

 

 

 

 

GLK6

 

% of queries from corporate or local finance teams resolved in agreed timescales
(action plan in place)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95

 

85

 

90

 

93

 

95

 

97

 

98

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer Satifaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CSK1

 

Annual Customer Satisfaction Survey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

1

 

2

 

2.5

 

3

 

4

 

4.5

 

5

 

 

3

--------------------------------------------------------------------------------


 

Schedule 3

 

CLIENT RESPONSIBILITIES

 

1.     OPERATIONAL SERVICES


 

a)     Specific requirements from Client in order for Service Provider to carry
on the Operational Services are documented as VIA NET.WORKS dependencies or
inputs in Schedule 1. Where not stated explicitly, Client will provide the same
level of service as provided in the 12 month period prior to the Commencement
Date. In the case of provision of a new service such as that provided through
the new billing system and purchase order system, the level of service provided
should be in line with the expectations for these systems prior to
implementation.

 

b)    In accordance with Clause 6.5 of the Agreement, Service Provider and
Client will work together to define a detailed Operating Level Agreement (OLA)
and associated targets for the provision of the Operational Services.  Until
these OLAs and targets are clearly defined, documented and agreed, Client will
provide the same level of service as provided in the 12 months prior to the
Commencement Date. In the case of provision of a new service such as that
provided through the new billing system and purchase order system, the level of
service provided should be in line with the expectations for these systems prior
to implementation.

 

c)     Client will provide reasonable notice to Service Provider of any
requirements for changes in the Operational Services and these changes will be
implemented through Change Control.

 

d)    Service Provider and Client will work together to define OLAs and targets
with Client’s IT function for the provision of IT services during the first
Contract Year.  Until these OLAs and targets are clearly defined, documented and
agreed, Client will provide the same level of IT service as has been provided
during the 12 months prior to the Commencement Date.  Specific IT OLAs include:

 

i.          Ensuring an adequate level of systems and network infrastructure
availability and response times to enable Service Provider to access Client’s
systems required to perform the Services at the same average level as provided
to Client and its Affiliates as measured over the 12 months prior to the
Commencement Date.

 

ii.         Ensuring the systems and network infrastructure are adequately
maintained and kept up-to-date to enable Service Provider to access Client’s
systems required to perform the Services at the same average level as has been
provided to Client and its Affiliates as measured over the 12 months prior to
the Commencement Date.

 

iii.        Ensuring suitable available software and systems support where
required, including training as and when required on new or upgraded systems.

 

e)         Client and Service Provider shall establish connectivity using an
Internet Virtual Private Network (IP VPN) solution.  Client will provide and
manage the VPN devices that will

 

1

--------------------------------------------------------------------------------


 

terminate this network. Service Provider will grant Client the necessary access
to maintain this device within the Prague Centre. Client will implement access
control and authentication mechanisms as necessary to control access to their
applications for Service Provider employees.

 

f)         Client is currently in the process of upgrading their billing systems
which are currently used by each Country to a single global solution (“Billing
System”).  It is currently expected that the Billing System will be implemented
prior to the completion of the Transition Period and will significantly
contribute to the reduction of the required effort associated with post bill
production activities including revenue recognition.  The key expectations at
this stage are:

 

1.     This Billing System shall be maintained and supported by Client

2.     This Billing System shall be paid for by Client

 

g)        Client is planning to implement a purchasing system as part of
implementing a global procurement process (“Purchasing System”).  It is
currently expected that the Purchasing System will be implemented prior to the
completion of the Transition Period and will significantly contribute to
simplifying the effort associated with receiving and processing AP invoices. 
The key expectations at this stage are:

 

1.     This Purchasing System shall be maintained and supported by Client

2.     This Purchasing System shall be paid for by Client

 

If either of these systems is not implemented then the parties agree to develop
a contingency plan.

 

2.     TRANSITION SERVICES


 

Appendix 1 outlines the Transition Plan and sets out any specific obligations
for both Client and Service Provider.

 

3.  ASSETS

 

Inovaware

CODA

Crescendo

 

Remainder to be defined during the Transition Period.  A copy of each license
agreement shall be provided to Service Provider during the Transition Period.

 

2

--------------------------------------------------------------------------------


 

Schedule 4

Client Group

 


CLIENT

VIA NET.WORKS, Inc. (referred to as “Inc.” in Schedule 1)

 

Country Operations (with reference as used in Schedule 1)

VIA NET WORKS FRANCE S.A. (“France”)

VIA NET.WORKS Deutschland GmbH  (“Germany”)

VIA NET.WORKS  Nederland B.V. (“Netherlands”)

VIA NET.WORKS Portugal-Technologias de Informação, S.A. (“Portugal”)

VIA NET.WORKS Espana, S.L. (“Spain”)

VIA NET.WORKS (Schweiz) AG (“Switzerland”)

VIA NET.WORKS Services AG (“Swiss Services”)

VIA NET.WORKS UK Limited (“UK”)

VIA NET.WORKS USA, Inc. (“USA”)

 

Additional corporate entities for which Service Provider may provide Services as
specified in Schedule 1 (with reference as used in Schedule 1):

VIA NET.WORKS Europe Holding B.V. (“VNWEH”)

VIA NET.WORKS Holdco, Inc. (“Holdco”)

VIA NET.WORKS NY Corp. (“VNWNY”)

VIA NET.WORKS Holdings Cayman (“VNWCay”)

VIA NET.WORKS UK Holding Ltd (“UK Holding”)

 

1

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

Schedule 5

CHARGES AND PAYMENT TERMS

 

1.             Operational Services Charge – Transition Period

 

1.1           The Operational Services Charge for the Initial Period shall be
${*****}.  Such amount shall be invoiced by Service Provider to Client in
instalments as set out in the table below:

 

Month

 

July

 

August

 

September

 

October

 

November

 

December

 

Amount

 

$

{*****

}

$

{*****

}

$

{*****

}

$

{*****

}

$

{*****

}

$

{*****

}

 

1.2           {*****}

 

1.3           The rebate referred to in clause 1.3 above shall be netted off the
invoice for Operational Services issued by Service Provider on 1 February, 2004.

 

2.             OPERATIONAL SERVICE CHARGES

 

2.1           The Operational Service Charge for each Contract Year commencing
on or after 1 January 2004 shall be calculated prior to the beginning of that
year using the following formula:

 

A x B where:

 

A = {*****}; and

 

B = the number of full time equivalent employees (“FTEs”)  that the parties
agree in accordance with clause 2.2 below  is the Starting FTEs for the Contract
Year.

 

2.2           One month prior to the commencement of each Contract Year the
parties shall agree the following:

 

(a)           The number of FTEs required to perform the Operational Services at
the commencement of the Contract Year (“Starting FTEs”).  For the year
commencing January 1, 2004 the Starting FTEs shall be deemed to be {*****}.

 

(b)           The number of FTEs that the Parties are targeting to be performing
the services at the end of the Contract Year (“Ending FTEs”).

 

(c)           A plan to achieve the headcount reductions, if any, implicit in
the target set out in (b) above.

 

(d)           The target number of {*****} above (“Target Months”).

 

3.             ANNUAL ADJUSTMENT

 

3.1           At the end of each Contract Year the Final Operational service
Charge for the Year shall be calculated as follows:

 

1

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

(a)           Where the number of person months utilised by Service Provider
during the Contract Year  in providing the Operational Services (“Actual
Months”) was less than the Target Months then the Final Operational Service
Charge shall be calculated as:

 

{*****}

 

(b)           Where the number of person months utilised by Service Provider
during the Contract Year in providing the Operational Services (“Actual Months”)
was more than the Target Months then the Final Operational Service Charge shall
be calculated as:

 

{*****}

 

3.2       Where the Final Operational Services Charge is less than the amount
invoiced for the Contract Year pursuant to clause 2.1 above then Service
Provider shall refund the difference to Client.

 

3.3       Where the Final Operational Services Charge is more than the amount
invoiced for the Contract Year pursuant to clause 2.1 above then Client shall
pay the difference to Service Provider.

 

4.         TRANSITION CHARGES

 

4.1       Client shall pay Service Provider the Transition Charges of ${*****}
in accordance with the following schedule:

 

Month

 

July

 

August

 

September

 

October

 

November

 

December

 

Amount

 

$

{*****

}

$

{*****

}

$

{*****

}

$

{*****

}

$

{*****

}

$

{*****

}

 

 

4.2       The Transition Charges are based on an estimated number of man days
required to perform the transition activity of {*****}.  To the extent that
fewer man days are used to perform the transition then Service Provider shall
pay a rebate to Client of ${*****} for every man day fewer utilised.

 

4.3       Where the number of man days required to perform the transition
exceeds {*****} days then Service Provider shall be entitled to invoice Client
an additional ${*****} for each additional day used.  In no circumstances shall
this additional charge exceed ${*****}.

 

4.4       For the avoidance of doubt the charges set out in paragraph 4.1 and
the man days set out in paragraph 4.2 exclude the charges and man days contained
within the interim agreements between VIA NET.WORKS, Inc. and Accenture (UK)
Limited dated 24 March 2003 and 19 June 2003.

 

2

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

5.     INFLATION ADJUSTMENT

 

5.1   At the beginning of each Contract Year the amounts set out in clauses 2.1,
3.1,  6.1 and 7.1 shall be amended to take account of inflation as represented
by the change in the Inflation Index since the beginning of the previous
Contract Year.  In relation to any amendment to the charges for the year
commencing on 1 January 2004, the change in the Inflation Index over the
Transition Period shall be used.

 

5.2   Where the movement in the Inflation Index in any one Contract Year or,
where appropriate, the Initial Period exceeds 4% then the adjustment under
Clause 5.1 shall be limited to 4% plus one-half of the amount by which the
movement exceeds 4%.  The maximum adjustment in respect of any one Contract year
shall not exceed 7%.

 

5.3   For the purposes of this Schedule Inflation Index means the Czech Index of
“Employees and their average monthly gross wages and salaries in the civil
sector of the national economy – Other Business Activities”.

 

6.     TERMINATION CHARGES

 

6.1   Where Client terminates this agreement pursuant to clause 29.7 of the
agreement then the following termination charges shall be payable:

 

{*****}

 

7.     TERMINATION ASSISTANCE CHARGES

 

7.1   The charges for services provided pursuant to Schedule 9 shall, unless
otherwise stated in that Schedule 9 to be provided free of charge, be calculated
using the following rates:

 

(a)           Operational Staff - ${*****} per day

(b)           Project Manager - ${*****} per day

(c)           Unit Lead - ${*****} per day.

 

8      INVOICING AND PAYMENT TERMS

 

8.1   Invoices for the Operational Service Charge shall be delivered to Client
on the first day of the month preceding the month to which then charge relates.

 

8.2   The Operational Service Charge for each Contract Year shall be invoiced in
equal monthly instalments throughout that Full Contract Year.

 

8.3   Invoices for Transition Charges shall be issued to Client on the last day
of the month to which the charge relates.

 

8.4   Where an amount is due from Client pursuant to clause 3 of this
Schedule then an invoice shall be delivered to Client thirty days after the end
of the relevant Contract Year.

 

8.5   Where an amount is due from Client pursuant to clause 6 of this
Schedule then an invoice shall be delivered to Client thirty days before the
date on which this agreement terminates.

 

3

--------------------------------------------------------------------------------


 

8.6   Where an amount is due to Client pursuant to clauses 1 or 3 or 4.2 of this
Schedule then the value of the next monthly invoice for the Operational Service
Charge shall be reduced by the amount so due.

 

8.7   Invoices for any other amounts payable by Client under the terms of this
Agreement shall be invoiced at the end of the month in which the amount becomes
payable.

 

8.8   Client shall pay Service Provider the amounts set out in any invoice
issued no later than 30 days after the date that the invoice is delivered to
Client.

 

8.9   All invoices will be expressed, and must be paid, in United States dollars
($).  Payment will be made by BACS or other mutually agreeable form of wire
transfer to an account specified by Service Provider in writing.

 

4

--------------------------------------------------------------------------------


 

Schedule 6

 

SERVICE PROVIDER ASSUMPTIONS

 


1.     PURPOSE


 

This Appendix defines the key assumptions that underpin the commercial model,
the transition approach and solution design.

 

For the purposes of this Schedule 6, VIA or VIA NET.WORKS shall be used
interchangeably with Client and Accenture shall be used interchangeably with
Service Provider.

 

Area

 

Assumption

TRANSITION

 

 

 

 

 

Close Down Timings

 

All agreed VIA staff within scope will exit following completion of the parallel
run phase and agreed close reporting.

 

 

Certain agreed roles will be retained by VIA post transfer for a minimum period
of 6 months to assist with post transfer stabilisation in the larger countries.

 

 

In France, Spain and Portugal, the local Finance Director will be expected to
support the stabilisation activities.

 

 

 

Ramp Up

 

All new staff will be recruited 2 months prior to service transfer in order to
allow sufficient time for training, planning knowledge transfer.  All recruited
staff (in accordance with the agreed ramp up schedule) will be billable to VIA
NET.WORKS immediately upon starting work for Accenture

 

 

 

Knowledge Transfer

 

The knowledge transfer plan has been based on the following effort estimates:

 

 

• A maximum of 4 weeks preparation and planning in country

 

 

• 8 weeks execution based on 2 weeks staff induction, 4 weeks shadowing, 2 weeks
parallel run, including a week of final setup/mobilisation

 

 

 

Backlog’s

 

In general, the assumption is that services will be transferred to Accenture in
reasonable order defined as including:

 

 

• Key account reconciliation’s are complete and up to date

 

 

• The accounts to be transferred are reconciled by the client at transfer date
or a plan is in place for the client to clear backlog in a defined timeframe

 

 

• Customer and supplier account subledgers balances should be reasonable with
any backlog identified and actions in place to clear outstanding issues

 

 

• Accenture will only take responsibility for accounting entries made after
transfer date when the account does not reconcile at transfer date.

 

 

 

Resourcing

 

The VIA NET.WORKS contract manager will be in place on June 16,2003  to support
the transition process.  This individuals role will be not only to manage the
contract, but also to take responsibility for driving change within the
countries

 

 

 

SOLUTION DESIGN

 

 

 

 

 

Retained Costs

 

Client Systems support and administration, licenses (provided as an Existing
Contract), system training are a retained Client cost

 

1

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

Area

 

Assumption

Redundancy & Retention

 

Client are wholly responsible for the redundancy and retention costs associated
with existing Client staff

 

 

 

Billing System

 

The following assumptions are being made on the implementation of the new
Billing system (exact timings to be confirmed):

 

 

• {*****} interfaces in place requiring {*****} interventions

 

 

• Legacy master data has been {*****} i.e the status quo is at least maintained.

 

 

 

Financial System

 

The following assumptions have been made on the core CODA financial system:

 

 

• {*****} with all countries operating on a common platform

 

 

• {*****} implemented including {*****} functionality. Delivered in accordance
with the FSSC go live dates

 

 

 

Treasury

 

The Treasury project being led and implemented by VIA NET.WORKS will develop a
plan to consolidate local banking arrangements over a period of time post
service transfer.  In addition the Interim corporate Treasurer will implement a
central disbursement account for the use by Accenture.  This will include
definition and provision of tools, systems interfaces and banking relationship
management

 

 

 

Procurement ‘To Be’ Processes

 

Roll out and compliance with the ‘To Be’ procurement process will happen over a
period of 12 months as existing commitments lapse and are renewed.  VIA
NET.WORKS will identify an owner of the Procurement process. This person will
work with Accenture to define relevant policies and co-ordinate strategic
sourcing activities across VIA NET.WORKS

 

 

 

Domain & Telco Invoices

 

The VIA NET.WORKS provisioning team will work with Accenture to identify how
Telco invoices and Domain requests can, where possible, be electronically
reconciled with the provisioning system

 

 

 

Reporting Requirements

 

All new Cognos reports required to support the services provided by Accenture
will be produced by the VIA NET.WORKS systems administration team to a mutually
agreed schedule

DSO Reporting

 

The status of DSO and the calculation methodology will be documented as part of
service transfer

 

 

 

Customer Segmentation

 

Customer segmentation will drive the appropriate processes for credit checking.
VIA NET.WORKS will appoint a business owner to define policy and business rules.
Accenture will operate on ‘As Is’ basis until this has been completed and rolled
out

 

 

 

CRM

 

Accenture will require access to CRM trouble ticketing workflow. VIA NET.WORKS
will be responsible for providing access, licenses and training, ongoing
applications management as detailed within the Operating Level Agreement

 

 

 

Invoice Process & Approval

 

All AP invoices will be sent to Prague, via an in country PO Box, scanned and
approved using workflow technology. Original documents will be archived locally
on a periodic basis.  VIA NET.WORKS will bear the cost of any additional
requirements such as postage to support this process

 

 

 

Document Management

 

A standard document management system will be rolled out as part of the CODA
Procurement solution to allow invoice imaging.  VIA NET.WORKS will bear the cost
of any additional requirements to support this process

 

 

 

Customer Renewals

 

The process for dealing with customer renewals will be defined as part of O2C
process and agreed with the sales/customer care team prior to service transfer

 

 

 

Cancellations/ Suspensions/

 

The process for dealing with service cancellations (deprovisioning), renewals
and suspensions will be defined and agreed prior to service transfer

 

2

--------------------------------------------------------------------------------


 

Area

 

Assumption

Renewals

 

 

 

 

 

Reseller and Referrals Billing, Commissions Operating Model

 

VIA NET.WORKS will confirm the Reseller and Referrals operating model for each
country and provide the required tools for Accenture to support this process

 

 

 

Audit Support

 

VIA will provide Accenture with the Auditors recommendations for each country
pertaining to the Services to be provided by Accenture (internal and external).
VIA and Accenture will jointly develop an action plan to address the
recommendations that impact the services provided by Accenture

 

 

 

CODA Training

 

All CODA training will be provided in English by the VIA NET.WORKS systems
team.  VIA NET.WORKS will bear the cost required to deliver such training

 

 

 

Legacy System Training

 

All Legacy system  training will be provided in Country by appropriately
experienced VIA NET.WORKS personnel.  VIA NET.WORKS will bear the cost of any
additional specialist training  required.

 

 

 

Credit & Collections

 

Each country will have a defined credit & collections policy and tools and
reports in CODA.  This will be superseded over time as the corporate policy is
developed

 

 

 

Asset Register Management

 

VIA NET.WORKS will be responsible for maintaining in country a register of
assets. The register will need to be validated on an annual basis as part of
meeting the statutory reporting requirements

 

 

 

Regulatory Environment

 

Client is responsible for managing the relationship with regulatory authorities 
in the Countries, including making any application/notification as required to
allow Service Provider to comply with its obligations under this Agreement.

 

 

 

Postal Renewals

 

If a postal renewals process is implemented, the associated cost will be for
Via’s account

 

 

 

Expense Processing

 

Expenses processing will be transferred on an as is basis and future
consideration will be given to implementation of a new Corporate Expenses policy
to channel all expense claims through Accounts Payable (i.e through the FSSC)

 

3

--------------------------------------------------------------------------------


 

Schedule 7

GOVERNANCE  STRUCTURE

 

1.             PURPOSE

 

1.1     This schedule outlines the principles involved for the setting up and
operation of the governance structure, which will be used to ensure that the
Services provided by Service Providers are consistent with the joint strategy of
the two parties. Governance should also ensure that Service Provider delivers
the Services to an acceptable level of performance in accordance with the
agreement (while also ensuring that the required inputs from Client are met)
from the day to day operational level through supervisory and Centre management
levels to the Joint Review Board. Further to that goal, a dispute resolution
process has also been included to facilitate the resolution of any disputes.

 

2.             GOVERNANCE STRUCTURE

 

[g49421kcimage002.gif]

 

The above diagram indicates the required interactions to ensure that parties
remain aligned at all levels, and gives a brief summary of responsibilities at
those levels.

 

3.             JOINT REVIEW BOARD

 

3.1           Each party shall appoint representatives to the Joint Review
Board. The JRB should at a minimum be comprised of the Client sponsor and the
Service Provider Client Partner. This forum is principally charged with giving
direction to the relationship between Client and Service Provider in order to
ensure that Service Provider remains aligned to Client’s strategy. Service
Provider will coordinate quarterly reviews for this group in order to:-

 

(a)   Review the progress of the Services

(b)   Manage resolution to escalated contractual issues (subject to Clause 7
below)

(c)   Validate that the arrangement is still aligned to Client’s strategic
direction

 

1

--------------------------------------------------------------------------------


 

Participation of the Nominated Representatives from each Party is required at
these meetings.

 

As implied by the name, each party has an equal input into these meetings, in
line with the need for the two Parties to work closely together to maximise
quality and efficiency in the execution of the services.

 

4.             MANAGEMENT ARRANGEMENTS

 

4.1     Each Party will appoint a named representative charged with day-to-day
management of the relationship (the “Nominated Representative”).  Initially, the
Service Provider Nominated Representative will be Michaela Oharkova and the
Client Nominated Representative will be Nigel Tuppen.

 

4.2     Each Party may change its Nominated Representative during the course of
this Agreement by giving written notice to that effect to the other Party.

 

5.             SERVICE REVIEW MEETINGS AND REPORTING

 

5.1     The Nominated Representatives will form the basis of the monthly Service
Delivery Review (SDR) meeting, described below:-

 

(a)           Only one such meeting will take place each month, to review the
performance of Service Provider in delivering the services to all of the
Countries.

(b)           Other individuals may be involved by invitation and agreement.

(c)           The basis of this meeting shall be a monthly Service Performance
Report, to be produced by Service Provider. The Service Performance Report is
described later in this schedule.

(d)           The meeting shall focus on issue and risk management and objective
setting, with both parties utilising the resources reasonably available to them
within the scope of the contract to resolve or improve any arising issues.

(e)           The meeting may be used to review recommendations and suggestions
by either Party regarding the modification, enhancement or expansion of the
Operational Services.

(f)            In the event that either Party shall consider any interim meeting
necessary such a meeting shall take place at a location to be agreed between
Parties. The purpose of such meetings shall be to maintain clear channels of
communications that serve to minimise problems and facilitate planning.

 

5.2     The Service Performance Report, to be provided by Service Provider, is
described below:-

 

(a)           On a monthly basis Service Provider will prepare a written report
summarising (i) their performance against the Key Performance Indicators (KPIs)
set out in the Service Level Agreement (SLA) and (ii) the corresponding
Operating Level Indicators for which Client is responsible (based upon
information provided by Client).

 

2

--------------------------------------------------------------------------------


 

(b)           review, analyse and recommend for approval (if appropriate) to the
appropriate person(s), or propose any amendments or modifications to the terms
of this Agreement.

(c)           Only one report, consolidating the performance of Service Provider
and Client in delivering the services to all of the client’s countries within
scope, will be produced per month. This report will be submitted to Client in
advance of the SDR, in order that it might be used in setting the agenda for
this meeting.

 

The format and content of the SPR will be agreed between the Nominated
Representatives, but will not require significantly more effort than that to
record and report on the agreed KPIs and OLIs, and to raise specific issues in
relation to service delivery.

 

5.3           A written record of the Service Review meetings shall be made and
agreed by the Nominated Representatives.  Such meetings shall have a set of
defined formal agenda items agreed by the Nominated Representatives from time to
time which shall as a minimum include:-

 

(a)           Updated on documented actions from previous meeting

(b)           Contract performance

(c)           Performance standards;

(d)           Quality of service;

 

and, from time to time,

 

(e)           Charges; and

(f)            Change control

 

6.             USER GROUPS AND DAY TO DAY INFORMAL CONTACT

 

6.1           Service Provider will work with Client to identify the key
stakeholders in each transferred process in order to create a small number of
Key User Groups to be mutually agreed by the parties. The focus of these groups
will be to identify ways in which processes can be improved in order to improve
the delivery of the Services, by dealing with operational issues that cause
problems on BOTH sides of the hand-offs from Client to Service Provider and from
Service Provider to Client. User Groups will implement identified improvements
where possible, but will seek the approval of the Nominated Representatives in
changing the definition of the Services provided, or in suggesting process
changes which have a cost or quality impact to the Services. In line with the
principle of the Shared Service Centre, improvements should not be considered on
a country basis unless unavoidable, as all processes and activities should
remain standardised across Client.

 

6.2           Informal operational contact directly related to the provision of
the Services must be maintained by Service Provider and Client to ensure
effective provision of the Services to the agreed levels of quality. However,
Service Provider may implement a Help Desk function in order to filter requests
for ad-hoc information or assistance, prioritising them effectively with the
caller to ensure that service delivery personnel

 

3

--------------------------------------------------------------------------------


 

are not distracted from their core service delivery activities, thus minimising
the impact of such requests on KPI performance.

 

7.             DISPUTE RESOLUTION

 

7.1           Any question or difference which may arise concerning the
construction, meaning, or effect of this Agreement or any dispute arising out of
or in connection with this Agreement including but not limited to (i) the proper
number of FTEs to use in subsequent Contract Years; (ii) the failure of the
parties to agree on a Change Control request or Note; (iii) billing disputes or
service credits; or (iv) the failure of the parties to agree upon the initial or
revised SLAs or the Key Performance Indicators used by the parties to measure
the performance of the Service; and (v) the assessment of Losses incurred by a
party due to the non-performance of the other party of its obligations under
this agreement will, in the first instance, be referred to the parties’
Nominated Representatives for discussion and resolution at or by the next SDR
meeting held pursuant to Clause 5 above or at an earlier date if so requested by
either party.  If the dispute is not resolved at that meeting, the dispute will
be referred to the second management level who, in the absence of some other
form of contact, must meet within 3 Business Days of the reference to attempt to
resolve the dispute.  If the dispute is not resolved within such period, the
escalation will continue with the same maximum time interval up to the third
management level.  If the unresolved dispute is having a material effect on the
Services, the parties will use their respective best endeavours to reduce the
elapsed time in reaching a resolution of the dispute.

 

7.2           The levels of escalation are:

 

 

 

Provider

 

Customer

 

 

 

 

 

First Level

 

Nominated Representative

 

Nominated Representative

 

 

 

 

 

Second Level

 

Client Sponsor

 

Service Provider Client Partner

 

 

 

 

 

Third Level

 

Joint Review Board

 

Joint Review Board

 

If any of the above are unable to attend a meeting, a substitute may attend,
provided that such substitute is authorised to settle the unresolved dispute. 
Each party will use all reasonable endeavours to reach a negotiated resolution
through the above dispute resolution procedure.  The specific format for such
resolution will be left to the reasonable discretion of the relevant management
level, but may include the preparation and submission of statements of fact or
of position.

 

7.3           If the dispute has not been resolved at the third management
level, either party may (at such meeting or within fourteen (14) days of its
conclusion) propose to the other in writing that structured negotiations be
entered into with the assistance of a neutral adviser or mediator (“Neutral
Adviser”) before resorting to litigation.

 

7.4           If the parties are unable to agree on a Neutral Adviser or if the
Neutral Adviser agreed upon is unable or unwilling to act, either party may
apply to the Centre for Dispute Resolution (“CEDR”) in London to appoint a
Neutral Advisor.

 

7.5           The parties will within (14) days of the appointment of the
Neutral Adviser meet with him/her in order to agree a programme for the exchange
of any relevant information and the structure to be adopted for the negotiation,
to be held in London.  If

 

4

--------------------------------------------------------------------------------


 

considered appropriate, the parties may at any stage seek assistance from CEDR
to provide guidance on a suitable procedure.

 

7.6           All negotiations connected with the dispute will be conducted in
complete confidence and the parties undertake not to divulge details of such
negotiations except to its professional advisers who will also be subject to
such confidentiality and will be without prejudice to the rights of the parties
in any future proceedings.

 

7.7           If the parties accept the Neutral Adviser’s recommendations or
otherwise reach agreement on the resolution of the dispute, such agreement will
be reduced to writing and, once it is signed by their duly authorised
representatives, will be final and binding on the parties.

 

7.8           Failing agreement, any of the parties may invite the Neutral
Adviser to provide a non-binding but informative opinion in writing as to the
merits of the dispute and the rights and obligations of the parties. Such
opinion will be provided on a without prejudice basis and will be private and
confidential to the parties and may not be used in evidence in any proceedings
commenced pursuant to the terms of this Agreement without the prior written
consent of all the parties.

 

7.9           If the parties fail to reach agreement in the structured
negotiations within 30 days of the Neutral Adviser being appointed, such a
failure will be without prejudice to the right of any party thereafter to refer
any dispute or difference to litigation but the parties agree that before
resorting to litigation, structured negotiations in accordance with this
Schedule 7 will have taken place.

 

5

--------------------------------------------------------------------------------


 

Schedule 8

KEY PERSONNEL

 

The parties agree that the following roles will be considered Key Personnel:

 

•      Client Service Lead

•      Service Manager

•      Operations Manager

 

At any time in Client’s reasonable discretion that it is dissatisfied with the
performance of any of these positions, the Nominated Representative (as defined
in Schedule 7) shall contact Service Provider to discussion resolution to the
dissatisfaction. If Client requests to remove any of the individuals identified
as Key Personnel then the parties agree to submit the matter to the Governance
Structure in Schedule 7 unless Service Provider agrees in writing to the
request.

 

When a replacement is requested by Client, Service Provider shall submit to
Client the name and resume and/or resume of the proposed replacement and such
replacement shall be equally or more qualified than his/her predecessor.

 

All other review shall be in accordance with clause 21 of the agreement.

 

All Service Provider personnel shall have language capabilities to support
Client, e.g. French speakers will support VIA NET.WORKS France.

 

1

--------------------------------------------------------------------------------


 

Schedule 9

 

TERMINATION ASSISTANCE

 


1.     PURPOSE


 

This Schedule defines the principles of the Exit Plan and how it shall be
developed and revised to ensure that it can be used at any time upon termination
of this agreement. Where only the principles of the Exit Plan are set out in
this Schedule, the parties shall develop the Exit Plan in accordance with clause
30 of the agreement by respecting such principles. Any subsequent revisions made
to the Exit Plan shall not be unreasonably delayed or withheld by either party
and shall also adhere to the principles set forth below.

 

The Exit Plan shall take effect following notice of termination properly given
in accordance with Clause 29 “Termination” of the Agreement.

 


2.     EXIT MANAGEMENT


 

In the event that the Exit Plan is invoked, transition of carrying out of the
Operational Services back to Client or to a Replacement Supplier shall be vested
in a Transition Manager appointed by Service Provider and a Project Manager
appointed by Client.

 

Service Provider shall, at Client’s cost (unless specified otherwise in Clause
8.7 below), such cost to be calculated using the rates set out in Schedule 5,
provide reasonable co-operation and resources to Client or to Replacement
Supplier in order to assist in the seamless transition of responsibility for the
carrying on of the Operational Services to Client or to a Replacement Supplier. 
The Operational Services shall continue to be carried on (as may be amended from
time to time through Change Control) in accordance with the agreed service and
cost targets until the date of termination takes effect.

 

Service Provider shall, if required by Client, provide reasonable on-going
support and other ancillary assistance (at its then current rates) for a period
of up to 3 months after transfer of the carrying on of the Operational Services
so as to assist Client or a Replacement Supplier with continuity of the carrying
on of the Operational Services.  Requests for such support will be made in
writing giving reasonable notice.

 


3.     RECORDS


 

In order to facilitate implementation of the Exit Plan, Service Provider shall
maintain:

 

•      Documentation on the employees carrying out the Operational Services
including cost and service baseline information

 

•      A schedule of Third Party Contracts where details of these have been
provided to Service Provider by Client in accordance with the Agreement

 

Service Provider shall allow Client or the Replacement Supplier reasonable
access to review these records.

 


4.     TRANSFER OF ASSETS


 

On termination or expiry of this Agreement:

•      Service Provider shall at its discretion offer to Client at the then net
book value any equipment owned by Service Provider which is used by Service
Provider solely for the purpose of providing the Operational Services

 

1

--------------------------------------------------------------------------------


 

•      Service Provider shall transfer to Client any current documentation and
management information only relating to the Agreement including System Designs
and System Documentation.

 


5.     LICENCES AND CONTRACTS


 

Where such licences or other third party agreements are also used for the
purposes of providing services to Service Provider or to any other clients of
Service Provider, Service provider will upon request provide reasonable
assistance to Client, at Client’s cost, in its efforts to obtain alternative
licences or other third party agreements.

 


6.     COMMUNICATION


 

Arrangements for communication with staff, relevant trade unions, suppliers and
customers shall be made so as to comply with all applicable legal obligations
and so as to avoid any detrimental impact upon the parties’ business as a result
of undertaking any transfer contemplated by the Exit Plan.  The Parties shall
agree prior to any communication the manner and timing of such communication.

 


7.     PROVISION OF INFORMATION


 

Each Party undertakes to return to the other all confidential information and
other data belonging to the other Party which it has no legal right to retain
and shall if requested by the other Party give a written undertaking that no
copies of any such confidential information have been retained. The provisions
of Clause 20 of the Agreement shall apply to all such confidential information.

 


8.     EXIT PLAN RESPONSIBILITIES


 

Client or its appointed agent will

 

•      be responsible for the programme management of the service transfer.

 

•      appoint a Project Manager to oversee all reverse transition activities.

 

•      have sole responsibility for managing the following elements of the
reverse transfer:-

 

1.     Recruitment of necessary staff

 

2.     Induction of staff

 

3.     Planning and preparation for knowledge transfer process and activities

 

4.     Provision of staff to whom Service Provider should transfer knowledge in
line with the plan.

 

5.     Technical and operational set up of the new location(s) for provision of
the services.

 

6.     All technological transfer and integration of systems to enable the
services to be provided from the new location.

 

7.     Client will be solely responsible for all costs associated with the
above.

 

2

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

Service Provider will:

 

•      Make available at {*****} the operational staff to support the necessary
knowledge transfer that will be required by Client.  Such knowledge transfer
shall be limited to on the {*****} activities during the Termination Period. 
Client may require that Service Provider provide {*****} under the terms of this
clause a number of days calculated as {*****} multiplied by {*****} providing
the Services.

 

•      provide any additional  operational staff that are required to effect the
knowledge transfer and baselining

 

•      provide a Project Manager to oversee all reverse transition activities.

 

•      appoint a single point of contact to liaise with the Client’s transition
manager to ensure that issues and risks are managed as effectively as possible
during the transition.

 


9.     GENERAL


 

For the purposes of this schedule, it is assumed that the transition back to
Client or to a Replacement Supplier is undertaken in a single wave in order to
ensure a clean cut off date for the change of responsibilities. On this basis,
the transition is assumed to take no more than 4 months from start to finish.

 

In the event that the reverse transition occurs on a different basis, or that it
requires more input and resourcing from Service Provider, the cost of this
support should be agreed prior to the incremental resource being supplied.

 

3

--------------------------------------------------------------------------------


 

Schedule 10

 

EMPLOYEES

 


1.             IT IS ACKNOWLEDGED THAT SERVICE PROVIDER WILL FROM THE RELEVANT
GO-LIVE DATE PROVIDE THE SERVICES FROM PRAGUE, CZECH REPUBLIC.  CLIENT SHALL,
AND WILL PROCURE THAT ITS AFFILIATES WILL, PRIOR TO THE RELEVANT GO-LIVE DATE,
TERMINATE THE EMPLOYMENT OF THE EMPLOYEES OR RE-DEPLOY THE EMPLOYEES TO OTHER OF
CLIENT’S OR ITS AFFILIATES’ ACTIVITIES WHICH DO NOT FORM PART OF THE SERVICES.


 


2.             CLIENT AND THE RELEVANT CLIENT AFFILIATE SHALL INDEMNIFY SERVICE
PROVIDER AND ITS RELEVANT AFFILIATES AGAINST ANY LOSSES ARISING FROM ANY BREACH
OF CLAUSES 1 ABOVE BY CLIENT AND/ OR THE RELEVANT CLIENT AFFILIATE.


 


3.             CLIENT AND THE RELEVANT CLIENT AFFILIATE SHALL INDEMNIFY AND
CONTINUE TO KEEP INDEMNIFIED SERVICE PROVIDER AND ITS RELEVANT AFFILIATES
AGAINST ALL EMPLOYMENT LIABILITIES ARISING FROM ANY CLAIM OR ASSERTION MADE BY
OR ON BEHALF OF ANY EMPLOYEE OR REPRESENTATIVE OF SUCH EMPLOYEE OR ANY OTHER
EMPLOYEE OF CLIENT OR ITS AFFILIATES WHO IS NOT AN EMPLOYEE OR ANY EMPLOYEE OR
WORKER OF A THIRD PARTY THAT THE EMPLOYMENT OF SUCH INDIVIDUAL TRANSFERS OR
SHOULD HAVE TRANSFERRED TO SERVICE PROVIDER OR ITS AFFILIATES BY OPERATION OF
ANY OF THE EMPLOYMENT REGULATIONS.


 


4.             THE INDEMNITIES IN THIS SCHEDULE 10 EXTEND TO INCLUDE ALL COSTS
AND EXPENSES SUFFERED OR REASONABLY INCURRED IN CONNECTION WITH SERVICE PROVIDER
AND ITS RELEVANT AFFILIATES ENFORCING THE RIGHTS UNDER THIS SCHEDULE 10.


 


5.             PRIOR TO THE RELEVANT GO-LIVE DATE SERVICE PROVIDER AGREES TO
REVIEW, WITHOUT OBLIGATION, THE APPLICATIONS OF ANY EMPLOYEES TOGETHER WITH
OTHER APPLICATIONS RECEIVED BY SERVICE PROVIDER FOR POSITIONS ADVERTISED IN
PRAGUE FOR WORK ON THE OPERATIONAL SERVICES.


 


6.             CLIENT SHALL INDICATE TO ALL EMPLOYEES THAT THE SERVICE PROVIDER
HAS NO OBLIGATION TO HIRE ANY EMPLOYEES. CLIENT SHALL INFORM ALL EMPLOYEES THAT
SHOULD THEY BE HIRED BY SERVICE PROVIDER THEIR EMPLOYMENT RELATIONSHIP SHALL
FIRST BE TERMINATED BY CLIENT AND ANY EMPLOYMENT RELATIONSHIP ENTERED INTO WITH
SERVICE PROVIDER SHALL BE PURSUANT TO A NEW CONTRACT OF EMPLOYMENT UNDER SERVICE
PROVIDER’S TERMS AND CONDITIONS.


 


7.             IN THIS SCHEDULE 10:


 


7.1           “EMPLOYEES” MEANS THOSE INDIVIDUALS EMPLOYED BY CLIENT AND ITS
AFFILIATES WHO ARE CURRENTLY PROVIDING THE SERVICES WHICH SHALL BE REPLACED BY
THE SERVICES.


 


7.2           “EMPLOYMENT LIABILITIES” MEANS ALL CLAIMS (INCLUDING BUT NOT
LIMITED TO CLAIMS FOR REDUNDANCY PAYMENTS, UNLAWFUL DEDUCTION OF WAGES, UNFAIR,
WRONGFUL OR CONSTRUCTIVE DISMISSAL COMPENSATION, COMPENSATION FOR SEX, RACE OR
DISABILITY DISCRIMINATION, CLAIMS FOR EQUAL PAY, COMPENSATION FOR LESS
FAVOURABLE TREATMENT OF PART-TIME WORKERS, AWARDS FOR FAILURE TO INFORM OR
CONSULT, CLAIMS ARISING IN RESPECT OF ANY COLLECTIVE OR WORKFORCE AGREEMENTS,
AND ANY CLAIMS WHETHER IN TORT, CONTRACT OR STATUTE OR OTHERWISE), DEMANDS,
ACTIONS OR PROCEEDINGS (WHETHER ACTUAL OR THREATENED) AND ANY AWARD,
COMPENSATION, DAMAGES, TRIBUNAL AWARDS, FINE, LOSS, ORDER PENALTY, PAYMENT MADE
BY WAY OF SETTLEMENT AND COSTS AND EXPENSES REASONABLY INCURRED IN CONNECTION
WITH A CLAIM OR INVESTIGATION (INCLUDING WITHOUT LIMITATION ANY INVESTIGATION BY
THE EQUAL OPPORTUNITIES COMMISSION, THE DISABILITY RIGHTS COMMISSION OR THE
COMMISSION FOR RACIAL EQUALITY OR ANY OTHER ENFORCEMENT, REGULATORY OR
SUPERVISORY BODY


 

1

--------------------------------------------------------------------------------


 


AND OF IMPLEMENTING ANY REQUIREMENTS WHICH MAY ARISE FROM ANY SUCH
INVESTIGATION) AND ANY REASONABLE LEGAL COSTS AND EXPENSES


 


6.3           “EMPLOYMENT REGULATIONS” MEANS THE ACQUIRED RIGHTS DIRECTIVE
77/187/EEC (AS AMENDED) AND ANY LEGISLATION IMPLEMENTING THE PROVISIONS OF THAT
DIRECTIVE AS AMENDED FROM TIME TO TIME IN THE UK, GERMANY, NETHERLANDS, FRANCE,
PORTUGAL OR SPAIN AND ANY EQUIVALENT OR SIMILAR LEGISLATION IN SWITZERLAND AND
THE CZECH REPUBLIC.

 

2

--------------------------------------------------------------------------------


 

Schedule 11

 

DATA PROTECTION

 

1  Data Protection Overview

 

1.1  Subject to clause 1.2, in relation to all Personal Data that the Client
controls, the Client shall at all times comply with the Data Protection
Legislation, as a data controller, including maintaining a valid and up to date
registration or notification in each country which subject to the relevant Data
Protection Legislation in which the Client is established and from which the
Personal Data is transferred.

 

1.2  Service Provider shall at all times  ensure that its processing of Personal
Data does not put the Client in breach of the applicable Data Protection
Legislation when acting as a data processor on the Client’s behalf.

 

2  Processing of Personal Data

 

The Service Provider shall:

 

2.1  process Personal Data belonging to the Client only on and in accordance
with the instructions of the Client (subject to compliance with applicable law);

 

2.2  only undertake processing of Personal Data reasonably required for the
purposes of providing the Services and shall not transfer any Personal Data to
any country or territory outside the European Economic Area other than as set
forth in clause 24.5;

 

2.3  use all reasonable endeavours to procure that all relevant Subcontractors
comply with this Schedule 11.  For the avoidance of doubt a relevant
Subcontractor is one that processes Personal Data belonging to the Client.

 

and in the event that it cannot comply with this clause for any reason
whatsoever, it will inform the Client as soon as reasonably practicable, who is
then entitled to suspend the transfer of Personal Data and/or terminate this
Agreement in accordance with Clause 29.4.

 

3  Disclosure of Personal Data

 

The Service Provider shall not disclose Personal Data to any third parties other
than:

 

3.1  to employees and Subcontractors to whom such disclosure is reasonably
necessary in order for the Service Provider to carry out the Services; or

 

3.2  to the extent required under a court order or to comply with a law provided
that the Service Provider shall give notice in writing to the Client of any
disclosure of Personal Data which it or a Subcontractor is required to make
under this clause 3.2 as immediately it is aware of such a requirement.

 

The Service Provider shall promptly notify the Client with full details of any
accidental or unauthorised access or disclosure by any person whatsoever.

 

4  Technical Measures to Protect Personal Data

 

4.1   The Service Provider shall bring into effect and maintain, and shall use
all reasonable endeavours to ensure that all relevant Subcontractors have in
effect and maintain all appropriate technical and organisational measures
necessary to prevent unauthorised or unlawful processing of or access to
Personal Data and accidental loss or destruction of, or damage to, Personal Data
including but not limited to taking reasonable steps to ensure the reliability
and probity of staff having access to the Personal Data.

 

4.2   The Client may, at reasonable intervals during the Agreement and for a
period of six (6) months following termination or expiry of the Agreement,
request a written description of the technical and organisational methods
employed by the Service Provider and the

 

3

--------------------------------------------------------------------------------


 

relevant Subcontractors referred to in clause 4.1. Within seven days of such a
request, the Service Provider shall supply written particulars of all such
measures as it is maintaining detailed to a reasonable level such that the
Client can determine whether or not, in connection with the Personal Data, it is
compliant with the Data Protection Legislation. The Service Provider shall use
all reasonable endeavours to ensure that the Subcontractors also comply with
such request from the Client.

 

4.3   Service Provider’s current policies regarding data protection are attached
hereto as Attachment Sch11-A.

 

5  Subject Access

 

5.1 If under the Data Protection Legislation, the Client is required to provide
information to a Data Subject in relation to Personal Data when such data is in
the possession or under the control of the Service Provider; and the Client
informs the Service Provider in writing that this is the case; then the Service
Provider shall guarantee reasonable and prompt co-operation to the Client in
meeting its obligations under the Data Protection Legislation including making
copies of the relevant Personal Data to the extent the same are in its
possession or control.

 

5.2 Each party shall provide the other as soon as reasonably practicable, with
such information in relation to Personal Data and their processing as the other
party may reasonably request in writing and the party asked to provide the
relevant data may reasonably be able to provide in order for the other party to:

 

5.2.1 comply with its obligations under this clause and the Data Protection
Legislation; and

 

5.2.2 assess whether the processing of these Personal Data in connection with
this Agreement is breaching or may breach the Data Protection Legislation in a
manner that is material and not effectively sanctioned by any guidance statement
issued by the applicable Supervisory Authority.

 

5.3 The Service Provider will:

 

5.3.1 co-operate with the Client in complying with any enquiry made,
investigation or assessment of processing instigated by the Regulator or
relevant Supervisory Authority in relation to the Personal Data; and

 

5.3.2  when notified by the Client in writing from time to time, comply with any
agreement between the Client and a Data Subject in relation to any processing of
their Personal Data which causes or is likely to cause substantial and
unwarranted damage or distress to the individual, or any Court order requiring
the rectification, blocking, erasure or destruction of any Personal Data.

 

6 Data Management

 

6.1 The Service Provider and the Client shall each take appropriate precautions
(having regard to the nature of their respective obligations under this
Agreement) to preserve the integrity of the Client Data and to prevent any
corruption or loss of the Client Data.

 

6.2 The Service Provider shall ensure that a back-up copy of the Client Data is
made on a daily basis and that such copy is recorded on media from which the
Client Data can be re-loaded in the event of any corruption or loss of the
Client Data.

 

6.3 In the event that the Client Data is corrupted or lost as a result of any
breach by the Service Provider of any of its obligations under this Agreement,
any act or omission of the Service Provider or negligence of the Service
Provider, its agents or Subcontractors then, without prejudice to the other
rights and remedies of the Client:

 

6.3.1 the Service Provider shall at its own expense restore or procure the
restoration of the Client Data using the back-up copy referred to in this
clause 6; and

 

6.3.2 if the Service Provider fails to do so within a reasonable period (which
shall be determined with regard to the severity of the corruption or loss of
data, but which shall not in

 

4

--------------------------------------------------------------------------------


 

any event exceed seven days), the Client may itself at the Service Provider’s
cost and expense restore or procure the restoration of the Client Data using the
back-up copy referred to in this clause 6.

 

7 Audit

 

7.1 In accordance with clause 13 of the Agreement, the Service Provider agrees
that it will at the request of the Client submit its facilities for processing
Personal Data under this Agreement for:

 

7.1.1 any audit required by any Regulator or Supervisory Authority and their
authorised representatives; and

 

7.1.2 audit by the Client and its authorised representatives, provided that:

 

(a) reasonable notice is given by the Client;

(b) the audit is conducted during the Service Provider’s normal business hours;

(c) the Client uses all reasonable endeavours to keep disruption to the Service
Provider’s day to day activities to a minimum when conducting such audit; and

(d) such right to audit is not exercised unreasonably by the Client.

 

5

--------------------------------------------------------------------------------


 

Attachment Sch11-A

Service Provider’s Data Protection Policies

 


DATA PRIVACY POLICY 90


 


1.  SCOPE AND APPLICATION


 

This policy regulates the way in which Accenture (the company) obtains, uses,
holds, transfers and otherwise processes personal data about individuals and
ensures all its employees understand the rules about protecting personal data. 
It also explains individuals’ rights in relation to their personal data
processed by the company.  In addition, the policy regulates the circumstances
in which one Accenture entity processes personal data on behalf of another
Accenture entity. This policy does not apply to processing of personal data on
behalf of clients of the company and other third parties.

 

The company also abides by localized variances to this policy.  Such variances
are designed to regulate the processing of personal data in accordance with a
country’s specific local laws, where they exist.  These localized variances,
together with this policy, ensure that all Accenture employees understand the
company’s obligation to abide by the data privacy laws and regulations of all of
the countries in which the company operates.  The localized variances are
available as country supplements to this policy.

 

Guidelines are available to help employees interpret and act in accordance with
this policy.  The internal global guidelines are provided in the supporting
documentation to this policy. The localized versions of these guidelines exist
for a number of countries, where they have localized the global policy.  It is
advisable therefore to contact the country’s local Data Privacy Officer to
ascertain if localized policies and therefore localized guidelines apply.

 

Where the company controls other company entities (whether by virtue of
contract, partnership, ownership of shares or otherwise), that other company
will be required to abide by the principles set in this policy.

 

The company processes personal data about its employees, the employees of its
clients and suppliers and any other individuals, including job applicants,
former partners and former employees, for a number of business purposes,
including:

 

Scheduling

Recruitment

Employee performance management and professional development

Payroll, fund management and accounting

Business and market development

Building and managing external relationships

Planning and delivery of business integration capabilities

Research and development

Technology infrastructure and support and facilities management

Travel management

Knowledge management

Other purposes required by law or regulation

 


2.  THE COMPANY’S DUTIES


 

To protect the personal data that comes into the company’s possession, all
company entities will observe the following policy guidelines:

 

(a)         The company will process personal data fairly and lawfully.  In
particular, the company will not process personal data at all unless one of the
following conditions is met:

(i)          the individual concerned has consented to the processing;

 

Appendix 1 – Transition Plan

Master Services Agreement – Execution Copy

 

6

--------------------------------------------------------------------------------


 

(ii)         the company needs to carry out the processing (1) to perform, or
take steps with view to entering into, a contract with the individual concerned
(2) to comply with legal obligation or (3) to protect the vital interests of the
individual concerned in a ‘life or death’ situation; or

(iii)        the company needs to carry out the processing to pursue the
company’s legitimate interests, and those interests are not overridden because
the processing prejudices the interests or fundamental rights and freedoms of
the individual concerned.

 

(b)         When an individual gives the company personal data about him or
herself, the company will make sure that the individual knows who they are and
what they intend to do with the data provided.  The company will also observe
procedures designed so that individuals giving the company their personal data
are provided with any additional information that may be necessary so that the
processing of the data is fair.

 

(c)         Where collecting personal data about an individual indirectly (for
example, from a published source), the company will inform the individual that
the company holds the data and what the company intends to do with the data. 
The company will also observe procedures designed so that the individual is
provided with any additional information that may be necessary so that the
processing of the data is fair.

 

This information will not be provided where the effort involved would be
disproportionate to the value to the individual of being informed.

 

(d)         The company does not generally seek to collect data relating to the
following:
Racial or ethnic origin

 

Political opinions

 

Religious or other similar beliefs

 

Trade union membership

 

Physical or mental health

 

Sexual life

 

Criminal record.

 

The company will not collect such data at all unless:  (i)  the individual
concerned agrees in writing that the company may do so, on the basis of a full
understanding of why the company is collecting the data, or ii) the company
needs to do so to meet its obligations or exercise its rights under employment
law, or iii)  in exceptional circumstances such as where the processing is
necessary to protect the vital interests of the individual concerned.

 

The company may in some exceptional circumstances rely on consent given on
behalf of the individual, for example by a company employee on behalf of a
family member.

 

(e)       The company will have procedures and systems to ensure that:

(i)    it does not collect excessive personal data; and

(ii)   the personal data it holds are adequate (given the purposes for which
they are collected), relevant to those purposes, accurate, up to date and

(iii)  it processes personal data only for the purposes specified in this policy
or in information given to the individual concerned.

 

(f)        The company will observe retention policies and procedures designed
so that it deletes personal data after a reasonable time, given the purposes for
which the personal data are held, except where, given those purposes, it is
necessary to keep the personal data indefinitely, or another law requires the
data to be kept for a certain time.   When the company no longer needs to keep
personal data for the purposes for which they are held it will destroy them as
soon as practicable.

 

7

--------------------------------------------------------------------------------


 

(g)       The company will have in place organizational, physical and technical
security arrangements in relation to all of the personal data that it holds.  It
will ensure those arrangements are appropriate to the risks represented by the
processing it carries out of those personal data and the nature of those
personal data.   Where appropriate, these arrangements will include arrangements
for ‘need to know’ access to personal data.

 

The company recognizes, in particular, that adequate security is important where
it arranges for outside service providers to process personal data on its
behalf.  Where the company establishes such arrangements they will ensure that
the service providers are bound by written contracts under which they agree to
act only on the company’s instructions and to have appropriate security
arrangements in place to protect the personal data.

 

(h)   The company recognizes that personal data needs to be treated with care in
countries which do not have data protection laws, or whose data protection laws
do not provide as high a level of protection as has become the accepted standard
in the European Union.  In those countries the company will not transfer
personal data to third parties for further processing (other than merely for
processing on the company’s behalf) unless they make a binding contractual
commitment to abide by a data privacy standard at least as high as this policy
in relation to the data.  The only exceptions are where:

 

(i)    the transfer is necessary 1) to protect the vital interests of the
individual concerned in a ‘life or death’ situation, or 2) to enter into or
perform a contract with (or for the benefit of) that individual; or

(ii)   that individual has consented to the transfer.

 


3.  AN INDIVIDUAL’S RIGHTS


 

3.1 Right of access

 

(a)   On written request by an individual, and where the company have or are
given sufficient information to allow the company to identify the individual
making the request and decide whether the company holds personal data about him
or her, the company will:

 

(i)            Inform that individual whether the company holds personal data
about him or her;

(ii)           Describe the data it holds, the reason for holding the data and
the categories of person to whom it may disclose the data; and

(iii)          Provide the individual with copies of the personal data held
about him or her, together with an indication of the source(s) of the data.

 

(b)   The company will provide this information and these copies within a
reasonable period after the individual’s request, or within any specific period
that may be required by local law in any country.

 

(c)   The company may, however, refuse to provide an individual with information
where disclosure of that information would reveal information about another
individual (in which case the company will provide much of the information as
possible without revealing information about the other individual), unless the
other individual agrees that the company may release the information or the
company decides that it is reasonable to provide the information without the
other individual’s agreement.

 

In addition, in some countries localized policies may provide for other
legitimate reasons for refusing an individual’s request for access, in
accordance with national data protection law.

 

3.2          Right of correction

 

(a)   Individuals may request that the company corrects the personal data it
holds about them.  If the company agrees that the data are incorrect, it will
delete or correct the data.  If it does not agree that the data are incorrect,
it will, nevertheless, record in the relevant file(s) the fact that the
individual considers the data to be incorrect.

 

8

--------------------------------------------------------------------------------


 

3.3          Right to object to direct marketing

 

(a)   The company will abide by any request from an individual not to use his or
her personal data for direct marketing purposes.

 

3.4          Right to object to processing for compelling reasons

 

(a)   Where the company relies on the ‘balance of interests’ condition in
paragraph 2 (a)(iii) above to justify the processing of personal data, the
company will abide by any justified request from an individual to stop that
processing of his or her data if the individual objects to the processing on
compelling and legitimate grounds.

 

3.5          Rights in relation to automated decision taking

 

(a)   The company will not generally take decisions that significantly affect an
individual solely on the basis of automatic processing of data that evaluates
personal aspects of the individual (such as his or her performance at work,
creditworthiness, reliability or conduct).  Where the company does use such
decision-making techniques it will observe procedures providing adequate
safeguards to protect the legitimate interests of the individual.

 


ENSURING COMPLIANCE WITH THIS POLICY


 

(a)   Accenture has internal arrangements in place to ensure compliance with
this policy, to allow effective exercise of individuals’ rights guaranteed in
the policy and to deal with any complaints from individuals that the company may
not have complied with the policy.  All individuals can call upon these
arrangements and/or exercise their rights by contacting their local Data Privacy
Officer.

 


WHEN ONE ACCENTURE ENTITY PROCESSES PERSONAL DATA ON BEHALF OF ANOTHER ACCENTURE
ENTITY


 

Where a company entity processes personal data (the “Processed Data”) on behalf
of another company entity, the first such entity is referred to in this policy
as the “Processor “ and the second as the “Controller”.

 

(a)       The Processor will:

 

(i)        process the Processed Data only on the written instructions of the
Controller;

 

(ii)       implement appropriate technical and organizational measures to
protect the Processed Data against accidental or unlawful destruction or
accidental loss, alteration, unauthorized disclosure or access, in particular
where the processing involves the transmission of data over a network, and
against all other unlawful forms of processing;

 

(iii)      process the Processed Data fairly and lawfully;

 

(iv)      make all reasonable efforts to maintain the Processed Data so that
they are accurate and up to date at all times;

 

(v)       make all reasonable efforts to delete the Processed Data after a
reasonable time, given the purposes for which they are held, unless it is
appropriate to keep them indefinitely;

 

(vi)      not disclose the Processed Data to any person except as required or
permitted by any agreement between the Controller and the Processor or with the
Controller’s written consent;

 

(vii)     provide full cooperation and assistance to the Controller in allowing
the individuals to whom the data relate to:

 

9

--------------------------------------------------------------------------------


 

(1)   have access to those data; or

(2)   require that those data are deleted or corrected if they are incorrect
(or, if the Controller does not agree that they are incorrect, to require the
fact that the individual considers the data to be incorrect to be recorded); and

 

(viii)    not process the Processed Data except to the extent reasonably
necessary to the performance of any agreement between the Controller and the
Processor in relation to the Processed Data.

 

(b)         Section 5 of this policy (when one Accenture entity processes
personal data on behalf of another Accenture entity) constitutes a written
instruction from the Controller to the Processor, subject to paragraph (a), to
take such steps in the processing of the Processed Data as:

 

(i)        the Processor reasonably considers necessary or desirable for the
performance of any agreement between the Controller and the Processor in
relation to the Processed Data; and

(ii)       Are consistent with the Processor’s obligations under any such
agreement and any other applicable laws and regulations.

 


DEFINITIONS

‘company’ -  Accenture Ltd. (an exempted company registered in Bermuda under
Number EC 30090) and any Accenture Affiliate, which together comprise the
Accenture Group.  “Accenture Affiliate” shall mean any entity, whether
incorporated or not, that is controlled by or under common control with
Accenture Ltd. and subscribes generally to the policies and procedures of the
Accenture Group, and “control” (or variants of it) shall mean the ability
whether directly or indirectly to direct the affairs of another by means of
ownership, contract or otherwise

 

‘personal data’ - Information about living individuals which is held in
automatically processable form (for example, on a computer) or in a structured
manual filing system.

 

10

--------------------------------------------------------------------------------


 

Appendix 1

 

TRANSITION PLAN

 

1.     PURPOSE

 

This Appendix defines the principles of the Transition Plan and Services to be
provided thereunder and how the plan shall be developed and revised to ensure
that it remains up to date throughout the Transition Period. Where only the
principles of the Transition Plan are set out in this Schedule, the parties
shall develop the Transition Plan by using reasonable endeavours to reach
agreement on detailed terms and conditions in respect of such principles and
such agreement shall not be unreasonably delayed or withheld.

 

The Transition Plan shall be developed and finalised following contract
signature by both Service Provider and Client. Any subsequent amendment to the
plan must be mutually agreed between the Nominated Representatives of each
party.

 


2.     TRANSITION MANAGEMENT & REPORTING


 

A Steering Committee shall govern the overall Transition Plan. The parties
involved in this group shall be the Client Sponsor, Client CFO, and key Client
stakeholders identified in advance and the Service Provider Project Lead.
Involvement from the transition management group will also be required. The
Steering Committee shall meet once every week, unless it’s deemed not necessary
by the Nominated Representatives of both parties, to:-

 


(A)           REVIEW THE STATUS UPDATE PROVIDED BY TRANSITION MANAGEMENT


 


(B)           ENSURE THAT THE PROJECT REMAINS ON TRACK TO DELIVER THE BENEFITS


 


(C)           ENSURE THAT THE PROJECT REMAINS ALIGNED TO CLIENT BUSINESS NEEDS


 


(D)           RESOLVE ANY ISSUES ESCALATED TO THEM BY THE TRANSITION MANAGEMENT


 


(E)           TO ACT AS A KEY POINT OF COORDINATION WITHIN  CLIENT


 

Transition of the Baseline Services will be managed on a day-to-day basis by a
Transition Lead appointed by Service Provider and a Project Manager appointed by
Client.

 

Client shall, if required by Service Provider, provide reasonable on-going
support and other ancillary assistance (at its own cost) after transfer of the
carrying on of the Baseline Services so as to assist Service Provider with
continuity of the carrying on of the Baseline Services in accordance with the
assumptions set forth in Schedule 6.  Requests for such support will be made in
writing giving reasonable notice.

 

Effort required to report on the Transition Services is absorbed into the time
required to undertake each task. However, it is assumed that review and
reporting management effort does not exceed one man day per week.

 

11

--------------------------------------------------------------------------------


 


*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****


 


3.     TRANSITION TEAM STRUCTURE & ORGANISATION


 

The transition team is attached hereto as Attachment App1-A.

 


4.     HIGH-LEVEL TRANSITION PLAN


 

The above milestone diagram indicates the timescales anticipated for the
completion of service transfer of all in scope activities.

 

{*****}

 

5.     TRANSITION PLANNING

 

Detailed transition planning will be undertaken by the Service Provider
Transition Lead, Service Transfer Lead and the Client Group Country Finance
Directors and Client Project Manager. Planning activities to be undertaken will
include:-

 


(A)           SERVICE PROVIDER STAFF RECRUITMENT AND INDUCTION


 


(B)           IN-COUNTRY INTRODUCTIONS AND ORIENTATION FOR SERVICE PROVIDER
STAFF


 


(C)           EXPLANATION OF COUNTRY IN-SCOPE PROCESSES


 


(D)           REVIEW OF STANDARD PROCESS SOLUTIONS


 


(E)           IDENTIFICATION OF HIGH LEVEL COUNTRY DEVIATIONS FROM THE STANDARD
PROCESS SOLUTIONS


 


(F)            PLANNING OF SERVICE PROVIDER AND CLIENT RESOURCE AVAILABILITY
OVER THE TWO MONTHS OF SERVICE TRANSFER ACTIVITY


 


(G)           AGREEMENT ON DAILY ACTIVITY PLANS

 

12

--------------------------------------------------------------------------------


 


*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****


 


6.     SERVICE TRANSFER


 

Service Provider and Client shall adopt a standard approach for the transfer of
Services for each Country whose activities are being transferred to Service
Provider. This standard approach shall include:-

 

•      Daily activity checklist for knowledge transfer in country

 

•      Daily Client and Service Provider Transition Management sign-off approval
of effective completion of tasks

 

•      Standardised service baselining templates to capture:-

 


(A)   DETAILED {*****} TRANSFERRING TASKS, AND HOW TO COMPLETE THEM


 


(B)   RECORDING OF ALL {*****} TO COMPLETE THE AGREED ACTIVITIES


 


(C)   REQUIRED {*****} TO COMPLETE {*****}


 


(D)   EXISTING PERFORMANCE ON {*****} INCLUDING {*****}


 


•      IDENTIFICATION AND MANAGEMENT OF SERVICE CONTINUITY RISK THROUGH
MAINTENANCE OF A RISK LOG


 


•      WEEKLY STATUS UPDATE REPORTS INTO THE TRANSITION TEAM


 

•      Client shall, at Client’s cost, provide reasonable co-operation and
resources to Service Provider in order to ensure a mutually acceptable
transition process in which responsibility for the execution of the Baseline
Services passes from Client to Service Provider.  The Baseline Services shall
continue to be carried on by  Client until the date of service transfer takes
effect.

 

•      Client shall provide the Service Provider service transfer teams full
access to offices and facilities at Client’s cost during the service transfer
process. This shall include provision of fixed desk space, network and telephone
connectivity in the transferring country’s office.

 

•      No activities shall transfer to Service Provider until ALL processes and
procedures, baselines, resource requirements and infrastructure requirements
have been clearly identified, communicated and signed off by BOTH parties.
Approved signatories shall be Service Provider Service Transfer Lead and Client
Country Finance Director and Client CFO.

 


7.     PARALLEL RUN


 

Following successful, signed off completion of all Service Transfer activities
in country, a period of parallel running has been built into the plan to
identify any remaining issues that exist with the transferring services. This
will involve Client continuing to be responsible for the services, but Service
Provider will be shadowing, ensuring effective interfaces, systems,
communications and

 

1

--------------------------------------------------------------------------------


 

training have been successfully implemented.  It is expected that this parallel
run will continue for two weeks, but may be extended by mutual agreement of both
parties.

 

All other issues identified at this stage will be added to the Risk and Issues
Log for the joint attention of the Client Project Lead and Service Provider
Transition Lead in order to identify what corrective action is required
prior/post service transfer.

 


8.        DEPENDENCIES


 

Given the number and complexity of strategic initiatives underway in  Client,
close communication is required across all initiatives. Client shall appoint a
Program Manager who shall:-

 


(A)   PROVIDE A DOCUMENTED AND CONSOLIDATED VIEW OF KEY MILESTONES IDENTIFIED
WITH EACH PROJECT IMPACTING THE FSSC INITIATIVE IN ORDER THAT THE CRITICAL PATH
AND KEY DEPENDENCIES CAN BE CLEARLY UNDERSTOOD AND MANAGED BY  CLIENT.


 


(B)   ENSURE THAT DEPENDENCIES AND SLIPPAGES ACROSS ALL PROJECTS ARE EFFECTIVELY
AND PROMPTLY COMMUNICATED.


 


(C)   ENSURE EFFECTIVE PRIORITISATION IS UNDERTAKEN ON ALL PROJECTS WITH RESPECT
TO ACTIVITIES IMPACTING ON OTHER INITIATIVES TO MINIMISE DISRUPTION AND COSTS
INCURRED FROM DOWN TIME OR DELAYED IMPLEMENTATION.


 

9.        COMMUNICATION

 

Arrangements for communication with staff, relevant trade unions, suppliers and
customers shall be made by Client so as to comply with all applicable legal
obligations and so as to avoid any detrimental impact upon the parties’ business
as a result of undertaking any transfer contemplated by the Transition Plan. 
Client retains sole responsibility for the effective timing and communication to
employees regarding the service transfer.

 

10.      PROVISION OF INFORMATION

 

Each Party undertakes to provide all necessary information required to
successfully complete the transfer of services. In the even that the provision
of such information is clearly identified as confidential, each Party will
respect the confidentiality of this information with respect to other third
parties.

 

11.      TRANSITION ESIMATED RESOURCE REQUIREMENTS

 

Please see attached spreadsheet for details, attached hereto as Attachment
App1-B.

 

Note that the transition effort estimates excludes operational resources
recruited pre-service transfer and their time to complete induction, knowledge
transfer and handover activities.  This will be covered through the service
ramp-up plan.

 

2

--------------------------------------------------------------------------------


 

Attachment App1-A

 

Transition Team

 

{*****}

 

1

--------------------------------------------------------------------------------


 

 

VIA NET.WORKS

The Transition Team

 

Technical and Work
Environment

 

Service Transfer

 

Finance

 

Unit Operations &
Service Management

 

People

Accenture

 

Accenture

 

Accenture

 

Accenture

 

Accenture

Ian Hayes

 

Adalberto Donati

 

Ivana Sramkova

 

Michaela Oharkova

 

Jakub Kolinsky

Graham Startin-Field

 

Lies Timmer

 

 

 

Graham Startin-Field

 

 

 

 

VIA Country FDs

 

VIA NET .WORKS

 

Michal Melichar

 

VIA NET.WORKS

VIA NET.WORKS

 

Andrew Smith (De)

 

Nigel Tuppen

 

 

 

Rebecca Markovits

Leon Fazakerley

 

Edwin Busker (Nl)

 

 

 

 

 

Piers Schreiber

(Security/ connection)

 

Franck Perez (F)

 

 

 

 

 

 

Jamie Bodenham

 

Elisabete Pimenetel (Pt)

 

 

 

 

 

 

(Software)

 

Pedro Pablo Souto (Es)

 

 

 

 

 

 

 

 

Adrian Jones (UK)

 

 

 

 

 

 

 

 

Juerg Amrein (Ch)

 

 

 

 

 

 

 

 

VIA Corporate Finance

 

 

 

 

 

 

 

 

Jeff Marshall

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transition Management

 

 

 

 

 

 

 

 

Accenture

 

Alasdair Glen

 

 

 

 

 

 

VIA NET.WORKS

 

Nigel Tuppen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Steering Committee

 

 

 

 

 

 

 

 

Accenture

 

Anoop Sagoo

 

 

 

 

 

 

VIA NET.WORKS

 

Matt Gough, Aharon Naftali, Danny Ramdhan, Jamie Bodenham, Adrian Jones

 

 

 

© Accenture 2003. All Rights Reserved.

 

2

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

Transition Activities And Effort

 

 

 

 

 

 

 

 

 

Estimated Effort

 

 

Ref

 

Area/Key Activities

 

Detailed Tasks

 

Deliverables/Outcome

 

Accenture
Resource
mandays

 

VIA
Resource
mandays

 

Comments/Assumptions

1

 

Project Management
(PMO)

 

Managing the transition project and expectations of all key stakeholders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.01

 

PMO

 

•  Project planning & status reporting

•  Deliverables management

•  Steering groups preparation and execution

 

•  Detailed {*****}

•  {*****}

•  Steering groups presentations

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Service Transfer

•  Wave 1 - Germany, Netherlands

•  Wave 2 - France, Portugal, Spain

•  Wave 3 - UK, Switzerland

 

Recruitment of staff and {*****} to enable {*****} by outsourced employees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.01

 

Recruitment

 

•  Scoping of required roles

•  Identification of required organisational structure

•  Advertising of roles

•  Screening of applications

•  Interviewing and issue of offers and contracts

 

•  Job Specifications

•  New Accenture recruits

•  Organisational structure

 

{*****}

 

 

 

No material direct involvement from Via - just reporting on progress

 

 

 

 

 

 

 

 

 

 

 

 

 

2.02

 

Induction (incl. preparation)

 

•  Preparation (incl. materials)

•  Orientation

•  Introduction to Accenture

•  Execution of induction training period

 

•  {*****}

•  Alignment with the objectives of the relationship between Accenture and VIA

 

{*****}

 

{*****}

 

Induction will be executed along with each Wave and not by country

 

 

 

 

 

 

 

 

 

 

 

 

 

2.03

 

Knowledge Transfer Management (including preparation)

 

•  Documentation of all existing processes in scope

•  Detailed documentation of how tasks are undertaken

•  Documented business controls

•  {*****} demonstrating the role to new Accenture recruits

•  {*****}

 

•  Documented processes

•  Business rule and guidelines for operation

•  Trained Accenture personnel

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.04

 

{*****}

 

Ongoing delivery of service by in-house functions, with Accenture delivery
{*****}

 

Documentation of {*****} and {*****}

 

{*****}

 

{*****}

 

Parallel run exact timings to be confirmed

 

3

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

 

 

 

 

 

 

Estimated Effort

 

 

Ref

 

Area/Key Activities

 

Detailed Tasks

 

Deliverables/Outcome

 

Accenture
Resource
mandays

 

VIA
Resource
mandays

 

Comments/Assumptions

3

 

Unit Operations

 

Operational enablement and integration of Accenture processes to enable the
{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.01

 

Unit Mobilisation

 

•  Documentation of internal processes and procedures

•  {*****}

•  Formalisation of underpinning processes such as {*****} solutions

•  Implement unit organisational structure

 

•  {*****} from Centre

•  Formalised {*****} of service provision

•  {*****} plans in place

•  Unit organisation

 

{*****}

 

{*****}

 

Time from Via to agree operational requirements from Via

 

 

 

 

 

 

 

 

 

 

 

 

 

3.02

 

Functional Interfaces

 

•  Identification of necessary functional interfaces to enable service delivery
{*****}

 

 

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Finance

 

Implementation of the financial infrastructure required to support the deal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.01

 

Financial Infrastructure

 

•  Implementation of all necessary internal {*****} in line with the outcome of
negotiations with VIA including {*****}

 

•  Accenture internal opex budgets

•  Charging & reporting mechanism

 

{*****}

 

{*****}

 

Time from Via to agree operational management requirements

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Technology & Work Environment

 

•  To review and establish the necessary {*****} and {*****} within the ESC for
effective operation as set out below including {*****}between VIA and Accenture

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.01

 

Define requirements

 

•  Implement Accenture {*****} and {*****} (e.g. {*****})

•  Identify {*****} requirements

 

•  Infrastructure consistent with Accenture standards

•  Connectivity requirements agreed with VIA

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.02

 

Implement VPN connectivity

 

•  Procurement and implementation of VPN

 

•  VPN implemented

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.03

 

Review and implement Accenture software and connectivity

 

•  Implement connectivity of VIA to Accenture network as well as {*****} (e.g.
{*****}, {*****})

 

•  Implementation of appropriate Accenture software

•  Connectivity to Accenture network

•  Connectivity to Via Systems

•  VPN connections implemented

 

{*****}

 

{*****}

 

Effort focused on lead up times to start date for recruits for each wave,
principally Wave 1

 

4

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

 

 

 

 

 

 

 

 

Estimated Effort

 

 

Ref

 

Area/Key Activities

 

Detailed Tasks

 

Deliverables/Outcome

 

Accenture
Resource
mandays

 

VIA
Resource
mandays

 

Comments/Assumptions

5.04

 

Define ongoing VIA / Accenture responsibilities

 

•  Define VIA/Accenture dependencies

•  Review existing {*****} and define ongoing IT roles, responsibilities
including connection to VIA IT organisation

 

•  Contract schedules {*****}

•  Ongoing Accenture IT roles and responsibilities

•  IT OLA between VIA and Accenture

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Service Management

 

•  To identify and implement all processes necessary to underpin the
relationship and service delivery between VIA and Accenture from the setting of
Service Level agreements and measurable KPIs to the governance structure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.01

 

Service Baselining

 

•  Measurement of {*****} and {*****} to be used in setting {*****} between
Accenture and VIA

 

•  Identification of {*****} and {*****} against KPIs {*****}.

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.02

 

Service Level Agreement / Operating Level Agreement

 

•  Documentation of each party’s area of responsibility and the performance
expected of them in delivering or supporting the services

 

•  Agreed responsibilities in delivering the service

•  {*****} to be used as a basis for service reporting and balanced scorecard
evaluation

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.03

 

Service Model

 

•  Definition of how Accenture will deliver the services to VIA, and the rules
that will govern the service delivery

 

•  Schematic identifying all necessary interfaces in delivering the services

•  Agreed processes and procedures for these interfaces to ensure clarity of
information and appropriate prioritisation

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.04

 

Service Management Framework

 

•  Development of the processes that will monitor and control the performance of
the services

 

•  Internal communications model

•  Development and implementation of a help desk function Establishment of
reporting requirements and processes (including Service Performance Report,
Satisfaction Surveys and Balanced Scorecards)

 

{*****}

 

{*****}

 

 

 

5

--------------------------------------------------------------------------------


 

*****CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.*****

 

Ref

 

Area/Key Activities

 

Detailed Tasks

 

Deliverables/Outcome

 

Estimated Effort

 

Comments/Assumptions

 

 

 

 

 

 

 

 

Accenture
Resource
mandays

 

VIA
Resource
mandays

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.05

 

Governance Model

 

•  Identification, communication and implementation of an effective governance
model to underpin the operations

 

•  Documented governance structure

•  Named individuals with documented responsibilities and ways of working

•  Identification of required levels of communications and formalisation of
these

•  Implementation of a Joint Review Board.

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.06

 

Quality Control Manual

 

•  Identification and documentation of all {*****} to be undertaken by Accenture
on behalf of VIA

•  Identification of {*****}, and the need to {*****}

•  Identification of techniques for {*****} and the objective of the {*****}

•  High level risk assessment for {*****} and procedures

 

Fully documented processes made available to all Accenture employees to ensure
that {*****} and VIA financial processes are followed in a consistent manner by
Accenture

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Communications

 

To plan and execute all communications to all necessary stakeholders throughout
the transition process

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.01

 

Via Employee Communications

 

Identification of affected individuals, communication to affected employees
regarding outsourcing process, affected, identification of key individuals,
retention and incentivisation packages, leaving dates of affetcd employees

 

Headcount reduction in line with {*****}.

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.02

 

FSSC Stakeholder Communications

 

Status and planning communicatons, process communications, interfaces and
operational processes to ensure smooth transition and handover

 

Country readiness for transition / participation

 

{*****}

 

{*****}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB-TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

CONTINGENCY 10%

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL RESOURCE

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

Appendix 2

 

Not Used

 

1

--------------------------------------------------------------------------------


 

Appendix 3

 

Security Policy and Standards

 

To be agreed between the parties during the Transition Period.

 

1

--------------------------------------------------------------------------------